Exhibit 10.1

$75,000,000
CREDIT AGREEMENT
among
ENOVA INTERNATIONAL, INC.,
as Borrower,
CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
and
JEFFERIES FINANCE LLC,
as Administrative Agent


Dated as of May 14, 2014
JEFFERIES FINANCE LLC,
as Sole Lead Arranger and Sole Lead Bookrunner









i
    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
PAGE


ARTCLE I
DEFINITIONS
Section 1.1.
Defined Terms.
1


Section 1.2.
Other Definitional Provisions.
34


Section 1.3.
Accounting Terms.
35


Section 1.4.
Time References.
36


Section 1.5.
Execution of Documents.
36


Section 1.6.
Exchange Rates; Currency Equivalents.
36


Section 1.7.
Letter of Credit Amounts.
36


Section 1.8.
Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts.
37


 
 
 
ARTCLE II
THE LOANS; AMOUNTS AND TERMS
Section 2.1.
Revolving Loans.
37


Section 2.2.
Swingline Loan Subfacility.
42


Section 2.3.
Letter of Credit Subfacility.
43


Section 2.4.
Fees.
51


Section 2.5.
Commitment Terminations or Reductions.
52


Section 2.6.
Prepayments.
53


Section 2.7.
Default Rate and Payment Dates.
54


Section 2.8.
Conversion Options.
55


Section 2.9.
Computation of Interest and Fees; Usury.
56


Section 2.10.
Pro Rata Treatment and Payments.
57


Section 2.11.
Non-Receipt of Funds by the Administrative Agent.
59


Section 2.12.
Inability to Determine Interest Rate.
60


Section 2.13.
Yield Protection.
60


Section 2.14.
Compensation for Losses; Eurocurrency Liabilities.
62


Section 2.15.
Taxes.
62


Section 2.16.
Reserved.
66


Section 2.17.
Illegality.
66


Section 2.18.
Replacement of Lenders.
67


Section 2.19.
Revolving Facility Increases.
68


Section 2.20.
Defaulting Lenders.
70


 
 
 










i
    

--------------------------------------------------------------------------------






ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1.
Existence, Qualification and Power; Compliance with Laws.
72


Section 3.2.
Authorization; No Contravention.
72


Section 3.3.
Governmental Authorization.
72


Section 3.4.
Binding Effect.
72


Section 3.5.
Financial Statements; No Material Adverse Effect.
73


Section 3.6.
Litigation.
73


Section 3.7.
No Default.
73


Section 3.8.
Ownership of Property; Liens.
73


Section 3.9.
Environmental Compliance.
73


Section 3.10.
Insurance.
74


Section 3.11.
Taxes.
74


Section 3.12.
ERISA Compliance.
74


Section 3.13.
Subsidiaries.
75


Section 3.14.
Margin Regulations; Investment Company Act.
75


Section 3.15.
No Financing of Corporate Takeovers.
75


Section 3.16.
Insider.
75


Section 3.17.
Disclosure.
75


Section 3.18.
Intellectual Property; Licenses, Etc.
76


Section 3.19.
Businesses.
76


Section 3.20.
Common Enterprise.
76


Section 3.21.
Solvent.
76


Section 3.22.
Compliance with FCPA.
77


Section 3.23.
Anti-Money Laundering Laws.
77


Section 3.24.
Compliance with OFAC Rules and Regulations.
77


 
 
 
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.1.
Conditions to Initial Extensions of Credit.
77


Section 4.2.
Conditions to All Extensions of Credit.
80


 
 
 
ARTICLE V 
AFFIRMATIVE COVENANTS
Section 5.1.
Financial Statements.
82


Section 5.1.
Certificates; Other Information.
82








ii
    

--------------------------------------------------------------------------------












Section 5.2.
Certificates; Other Information.
82


Section 5.3.
Notices.
84


Section 5.4.
Payment of Obligations.
84


Section 5.5.
Preservation of Existence, Etc.
85


Section 5.6.
Maintenance of Properties.
85


Section 5.7.
Maintenance of Insurance.
85


Section 5.8.
Compliance with Laws.
85


Section 5.9.
Books and Records.
85


Section 5.10.
Inspection Rights.
86


Section 5.11.
Compliance with ERISA.
86


Section 5.12.
Use of Proceeds.
86


Section 5.13.
Further Assurances.
87


Section 5.14.
Notice of Formation of Subsidiary.
87


Section 5.15.
New Domestic Subsidiaries.
87


Section 5.16.
Opinions Regarding Obligations of Guarantors.
87


 
 
 
ARTICLE VI
NEGATIVE COVENANTS
Section 6.1.
Liens.
88


Section 6.2.
Indebtedness.
88


Section 6.3.
Investments.
90


Section 6.4.
Fundamental Changes.
92


Section 6.5.
Dispositions.
92


Section 6.6.
Restricted Payments.
94


Section 6.7.
ERISA.
94


Section 6.8.
Change in Nature of Business.
95


Section 6.9.
Transactions with Affiliates.
95


Section 6.10.
Burdensome Agreements.
95


Section 6.11.
Use of Proceeds.
95


Section 6.12.
Amendment of Organization Documents and Fiscal Year.
95


Section 6.13.
Amendment of Subordinated Debt.
96


Section 6.14.
Amendment of Senior Notes or Additional Unsecured Senior Debt.
96


Section 6.15.
Alteration of Material Agreements.
96


Section 6.16.
Strict Compliance.
96


Section 6.17.
Guaranties.
96


Section 6.18.
Financial Covenants.
97




iii
    

--------------------------------------------------------------------------------















iv
    

--------------------------------------------------------------------------------




ARTICLE VII
EVENTS OF DEFAULT
Section 7.1.
Events of Default.
97


Section 7.2.
Acceleration; Remedies.
100


 
 
 
ARTICLE VIII 
THE ADMINISTRATIVE AGENT
Section 8.1.
Appointment and Authority.
101


Section 8.2.
Nature of Duties.
101


Section 8.3.
Exculpatory Provisions.
101


Section 8.4.
Reliance by Administrative Agent.
102


Section 8.5.
Notice of Default.
102


Section 8.6.
Non-Reliance on Administrative Agent and Other Lenders.    
103


Section 8.7.
Indemnification.
103


Section 8.8.
Administrative Agent in Its Individual Capacity.
103


Section 8.9.
Successor Administrative Agent.
104


Section 8.10.
Guaranty Matters.
105


Section 8.11.
Bank Products.
105


 
 
 
ARTICLE IX
MISCELLANEOUS
Section 9.1.
Amendments, Waivers and Consents.
105


Section 9.2.
Notices.
107


Section 9.3.
No Waiver; Cumulative Remedies.
109


Section 9.4.
Survival of Representations and Warranties.
110


Section 9.5.
Payment of Expenses and Taxes; Indemnity.
110


Section 9.6.
Successors and Assigns; Participations.
112


Section 9.7.
Right of Set-off; Sharing of Payments.
116


Section 9.8.
Table of Contents and Section Headings.
117


Section 9.9.
Counterparts; Effectiveness; Electronic Execution.
117


Section 9.10.
Severability.
117


Section 9.11.
Integration.
118


Section 9.12.
Governing Law.
118


Section 9.13.
Consent to Jurisdiction; Service of Process and Venue.
118


Section 9.14.
Confidentiality.
120


Section 9.15.
Acknowledgments.
120












v
    

--------------------------------------------------------------------------------








Section 9.16.
Waivers of Jury Trial; Waiver of Consequential Damages.
120


Section 9.17.
Patriot Act Notice.
120


Section 9.18.
Resolution of Drafting Ambiguities.
120


Section 9.19.
Subordination of Intercompany Debt.
121


Section 9.20.
Continuing Agreement.
121


Section 9.21.
Reserved.
121


Section 9.22.
Press Releases and Related Matters.
121


Section 9.23.
Appointment of Borrower.
122


Section 9.24.
No Advisory or Fiduciary Responsibility.
122


Section 9.25.
Responsible Officers and Authorized Officers.
123


Section 9.26.
Entire Agreement.
123


 
 
 
ARTICLE X
GUARANTY
Section 10.1.
The Guaranty.
123


Section 10.2.
Bankruptcy.
123


Section 10.3.
Nature of Liability.
124


Section 10.4.
Independent Obligation.
124


Section 10.5.
Authorization.
124


Section 10.6.
Reliance.
125


Section 10.7.
Waiver.
125


Section 10.8.
Limitation on Enforcement.
126


Section 10.9.
Confirmation of Payment.
126


Section 10.10.
Eligible Contract Participant.
126


Section 10.11.
Keepwell.
126


 
 
 



Schedules
Schedule 1.1     Subsidiaries Groups
Schedule 2.1(a)     Commitments
Schedule 3.1(d)    Compliance with Laws
Schedule 3.6    Litigation
Schedule 6.1     Existing Liens
Schedule 6.2(k)     Existing Indebtedness


Exhibits
Exhibit 1.1(a)     Form of Account Designation Notice
Exhibit 1.1(b)     Form of Assignment and Assumption
Exhibit 1.1(c)     Form of Joinder Agreement

vi
    

--------------------------------------------------------------------------------




Exhibit 1.1(d)     Form of Notice of Borrowing
Exhibit 1.1(e)     Form of Notice of Conversion/Extension
Exhibit 1.1(f)     Form of Bank Product Provider Notice
Exhibit 2.1(e)     Form of Revolving Loan Note
Exhibit 2.2(d)     Form of Swingline Loan Note
Exhibit 2.3(b)    Form of Letter of Credit Issuance Request
Exhibit 4.1(b)     Form of Officer’s Certificate
Exhibit 4.1(c)(1)    Form of Legal Opinion of Internal Counsel
Exhibit 4.1(c)(2)    Form of Legal Opinion of External Counsel
Exhibit 4.1(g)     Form of Solvency Certificate
Exhibit 4.1(m)     Form of Financial Condition Certificate
Exhibit 5.2(a)     Form of Compliance Certificate
Exhibit F-1    U.S. Tax Compliance Certificate
Exhibit F-2    U.S. Tax Compliance Certificate
Exhibit F-3    U.S. Tax Compliance Certificate
Exhibit F-4    U.S. Tax Compliance Certificate



vii
    

--------------------------------------------------------------------------------




THIS CREDIT AGREEMENT, dated as of May 14, 2014, is by and among ENOVA
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the Guarantors (as
hereinafter defined), the Lenders (as hereinafter defined) and JEFFERIES FINANCE
LLC, as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Credit Parties in
an aggregate amount of up to $75,000,000, as more particularly described herein;
and
WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

1
    

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
Section 1.1.    Defined Terms.
As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:
“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).
“Acquisition” shall mean the acquisition by any Person of (a) a majority of the
Capital Stock of another Person, (b) all or substantially all of the assets of
another Person or (c) all or substantially all of a line of business of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.
“Acquisition Consideration” shall mean the consideration given by any Credit
Party or any of its Subsidiaries for an Acquisition, including but not limited
to the sum of (without duplication) (a) the fair market value of any cash,
Property (including Redeemable Stock) or services given, plus (b) consideration
paid with proceeds of Indebtedness permitted pursuant to this Agreement, plus
(c) the amount of any Indebtedness assumed, incurred or guaranteed (to the
extent not otherwise included) in connection with such Acquisition by any Credit
Party or any of its Subsidiaries.
“Additional Credit Party” shall mean each Person that becomes a Guarantor by
executing a Joinder Agreement in accordance with Section 5.15.
“Additional Secured Senior Debt” shall mean any Indebtedness of the Credit
Parties (other than Subordinated Debt) incurred or issued after the Effective
Date (or, in the case of Assumed Indebtedness, incurred or issued prior to or
after the Effective Date and assumed by a Credit Party after the Effective
Date), including purchase money Indebtedness, Capital Leases, Assumed
Indebtedness, and other Indebtedness, which is secured by a Lien.
“Additional Unsecured Senior Debt” shall mean any Indebtedness of the Credit
Parties (other than the Senior Notes and Subordinated Debt) incurred or issued
after the Effective Date (or, in the case of Assumed Indebtedness, incurred or
issued prior to or after the Effective Date and assumed by a Credit Party after
the Effective Date), including Assumed Indebtedness and other Indebtedness which
(a) is not secured, directly or indirectly, or in whole or in part, by a Lien,
and (b) does not contain any More Restrictive Covenants.
“Adjusted EBITDA” shall mean, with respect to any period, EBITDA for such period
adjusted to (a) exclude any non-cash gain or loss recognized on the income
statement from derivative and currency value fluctuations during such period,
and (b) upon the acquisition of any assets or Persons permitted by Section 6.3
hereof which generate EBITDA (whether positive or negative) or the disposition
of any assets or Persons permitted by Section 6.5 hereof which

2
    

--------------------------------------------------------------------------------




prior to such disposition generated EBITDA (whether positive or negative),
include the actual trailing 12 month EBITDA of the acquired assets or Person, or
exclude the actual trailing 12 month EBITDA of the disposed assets or Person, as
the case may be, with adjustments as provided in Article 11, Regulation S-X of
the Securities Act of 1933 during such period.
“Adjusted Funded Debt” shall mean, as of any date of determination, the sum of
(a) Funded Debt as of such date, minus (b) unrestricted Cash on Hand as of such
date.
“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.
“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one month commencing on such day plus (ii) 1.00%, in each instance as of such
date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the “U.S. Prime Lending Rate” as published in the Wall Street Journal. The
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it. If for
any reason the Administrative Agent shall have reasonably determined (which
determination shall be conclusive in the absence of manifest error) (A) that it
is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms above or (B) that the Prime
Rate or LIBOR no longer accurately reflects an accurate determination of the
prevailing Prime Rate or LIBOR, the Administrative Agent may select a reasonably
comparable index or source to use as the basis for the Alternate Base Rate,
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in any of the foregoing will
become effective on the effective date of such change in the Federal Funds
Effective Rate, the Prime Rate or LIBOR for an Interest Period of one (1) month.
Notwithstanding anything contained herein to the contrary, to the extent that
the provisions of Section 2.12 shall be in effect in determining LIBOR pursuant
to clause (c) hereof, the Alternate Base Rate shall be the greater of (i) the
Prime

3
    

--------------------------------------------------------------------------------




Rate in effect on such day and (ii) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%.
“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.
“Anti-Money Laundering Laws” shall have the meaning assigned in Section 3.23.
“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable level then in effect (based on the Leverage Ratio), it
being understood that the Applicable Margin for (a) Revolving Loans and
Multicurrency Revolving Loans that are Alternate Base Rate Loans or Canadian
Prime Rate Loans shall be the percentage set forth under the column “Base Rate
Margin”, (b) Revolving Loans and Multicurrency Revolving Loans that are LIBOR
Rate Loans, BBR Rate Loans or Offshore Rate Loans shall be the percentage set
forth under the column “LIBOR Margin”, and (c) the Commitment Fee shall be the
percentage set forth under the column “Commitment Fee”:


Level
Leverage Ratio
LIBOR Margin
Base Rate Margin
Commitment Fee
I
Less than 1.00 to 1.00
2.500%
1.500%
0.250%
 
II
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1
3.000%
2.000%
0.375%
 
III
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
3.250%
2.250%
0.375%
 
IV
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
3.500%
2.500%
0.500%
 
V
Greater than or equal to 2.50 to 1.00
3.750%
2.750%
0.500%
 



The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Administrative
Agent has received from the Borrower the quarterly financial information (in the
case of the first three fiscal quarters of the Borrower’s fiscal year), the
annual financial information (in the case of the fourth fiscal quarter of the
Borrower’s fiscal year) and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest Determination Date”). Such
Applicable Margin shall be effective from such Interest Determination Date until
the next such Interest Determination Date. After the Effective Date, if the
Credit Parties shall fail to provide the financial information or certifications
in accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b), the
Applicable Margin shall, on the date five (5) Business Days after the date by
which the Credit Parties were so required to provide such financial information
or certifications to the Administrative Agent and the Lenders, be based on Level
V until such time as such information or certifications or corrected information
or corrected certificates are provided, whereupon the Level shall be determined
by the then current Leverage Ratio. In the event that any financial statement or
certification delivered pursuant to Sections 5.1 or 5.2 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied

4
    

--------------------------------------------------------------------------------




for such Applicable Period, the Borrower shall immediately (a) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (b) determine the Applicable Margin for such Applicable Period based
upon the corrected Compliance Certificate, and (c) immediately pay to the
Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto. It is acknowledged and
agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Sections 2.8 and 7.1. As of the Effective Date and continuing
thereafter unless and until the Applicable Margin changes in accordance with the
Agreement, the Applicable Margin shall be based on Level IV.
“Applicable Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentage shall be determined based on the Revolving
Commitments most recently in effect, giving effect to any assignments.
“Applicable Time” means, with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be reasonably determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Assets” shall mean, as of any date of determination, the assets which would be
reflected on a balance sheet of the Borrower and its Subsidiaries on a
Consolidated basis prepared as of such date in accordance with GAAP.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.
“Assumed Indebtedness” shall mean Indebtedness assumed by the Credit Parties
and/or their Subsidiaries, or owed by an acquired Subsidiary, in connection with
the Acquisitions permitted pursuant to Section 6.3(f).
“Attributable Indebtedness” shall mean, on any date of determination, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation of
any Person, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.

5
    

--------------------------------------------------------------------------------




“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013
and the related consolidated statements of income, operations, stockholders’
equity and cash flows for such fiscal year of the Borrower.
“Australian Dollar” shall mean the lawful currency of Australia.
“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; (b) products under any Hedging Agreement; and (c)
commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Obligations” for
purposes of a distribution under Section 2.10(b), the applicable Bank Product
Provider must have previously provided a Bank Product Provider Notice to the
Administrative Agent which shall provide the following information: (i) the
existence of such Bank Product and (ii) the maximum dollar amount (if reasonably
capable of being determined) of obligations arising thereunder (the “Bank
Product Amount”). The Bank Product Amount may be changed from time to time upon
written notice to the Administrative Agent by the Bank Product Provider. Any
Bank Product established from and after the time that the Lenders have received
written notice from the Borrower or the Administrative Agent that an Event of
Default exists, until such Event of Default has been waived in accordance with
Section 9.1, shall not be included as “Obligations” for purposes of a
distribution under Section 2.10(b).
“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.
“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.
“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (a) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit Agreement
or (b) such Person is a Lender or an Affiliate of a Lender on the Effective Date
and the Bank Product was entered into on or prior to the Effective Date (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender).
“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(f).
“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).
“BBR Rate” shall mean (a) the average bid rate (the “BBR Screen Rate”) displayed
at or about 10:30 a.m. (Sydney time) two Business Days prior to the commencement
of such Interest

6
    

--------------------------------------------------------------------------------




Period on the Reuters BBSY page for a term equivalent to the Interest Period; or
(b) to the extent the BBR Screen Rate is not displayed for a term equivalent to
such Interest Period or the basis on which the BBR Screen Rate is displayed is
changed and in the commercially reasonable opinion of the Administrative Agent
it ceases to reflect the Revolving Lenders’ cost of funding to the same extent
as at the Effective Date, then the BBR Rate will be the rate determined by the
Administrative Agent in good faith and notified by it to the Borrower to be the
average of the buying rates quoted to the Administrative Agent by three (3)
Australian leading reference banks in the offshore interbank market for
Australian Dollars at or about that time on that date. The buying rates must be
for bills of exchange accepted by a leading Australian bank and which have a
term equivalent to the Interest Period. If there are no buying rates, the rate
for each Revolving Lender will be the rate determined by such Revolving Lender
in good faith and notified by such Revolving Lender to the Administrative Agent
as the Revolving Lender’s cost of funding the relevant Loan for that period.
“BBR Rate Loan” shall mean any Loan in Australian Dollars bearing interest at a
rate determined by reference to the BBR Rate.
“BBR Screen Rate” shall have the meaning specified in the definition of BBR
Rate.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.
“Brady Act” shall mean the Brady Handgun Violence Prevention Act § 102(s)(1), 18
U.S.C.A. § 922(s)(1).
“British Pounds Sterling” shall mean the lawful currency of the United Kingdom.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close; provided, however, that (a) when used in connection with a rate
determination, borrowing or payment in respect of a LIBOR Rate Loan, the term
“Business Day” shall also exclude any day on which banks in London, England are
not open for dealings in Dollar deposits in the London interbank market and (b)
with respect to any Foreign Currency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for foreign exchange dealings
between banks in the exchange of the home country of the applicable Foreign
Currency.
“Canadian Dollar” shall mean the lawful currency of Canada.
“Canadian Prime Rate” shall mean, for any day, the rate per annum equal to the
rate publicly announced from time to time by the Administrative Agent as its
“prime rate” for loans in Canadian Dollars (the “prime rate” being a rate set by
the Administrative Agent based upon various factors including costs and desired
return of the Administrative Agent, general economic conditions and other
factors, and used as a reference point for pricing some loans in Canadian
Dollars in Canada made at its “prime rate”, which may be priced at, above or
below such announced rate); provided that in the event that the Administrative
Agent does not publicly

7
    

--------------------------------------------------------------------------------




announce a “prime rate”, such rate shall be the average “prime rate” publicly
announced by three (3) Schedule I chartered banks in Canada selected by the
Administrative Agent. Any change in the “prime rate” announced by the
Administrative Agent (acting through its Canadian branch or an Affiliate) shall
take effect at the opening of business on the day specified in the public
announcement of such change. Each interest rate based upon the Canadian Prime
Rate hereunder shall be adjusted simultaneously with any change in the Canadian
Prime Rate.
“Canadian Prime Rate Loan” means any Loan made in Canadian Dollars and bearing
interest based on the Canadian Prime Rate.
“Capital Lease” shall mean, as of any date of determination, any lease of
Property, real or personal, which would be capitalized on a balance sheet of the
lessee prepared as of such date, in accordance with GAAP, together with any
other lease by such lessee which is in substance a financing lease, including
without limitation, any lease under which (a) such lessee has or will have an
option to purchase the Property subject thereto at a nominal amount or an amount
less than a reasonable estimate of the fair market value of such Property as of
the date such lease is entered into or (b) the term of the lease approximates or
exceeds the expected useful life of the Property leased thereunder.
“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
“Capital Stock” shall mean, as to any Person, the equity interests in such
Person, including, without limitation, the shares of each class of capital stock
in any Person that is a corporation, each class of partnership interest in any
Person that is a partnership, and each class of membership interest in any
Person that is a limited liability company, and any right to subscribe for or
otherwise acquire any such equity interests.
“Cash America” shall mean Cash America International, Inc., a Texas corporation.
“Cash Collateralize” shall mean, if and to the extent required by this
Agreement, to pledge and deposit in the LC Account or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuer and the
Lenders, as collateral for LC Obligations or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent and the LC Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the LC Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

8
    

--------------------------------------------------------------------------------




“Cash on Hand” shall mean, as of any date of determination, the amount equal to
the amount of cash and cash equivalents, determined in accordance with GAAP, as
it appears on the consolidated balance sheet of the Borrower and the
Consolidated Subsidiaries, in each case as of such date of determination.
“CFPB” shall mean the Consumer Financial Protection Bureau or any successor
thereto.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or (c) the making or issuance of any request, rule, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” shall mean (a) other than pursuant to the Spin-Off, Cash
America shall cease to own and control 100% of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis, (b) prior to the
Spin-Off, an event or series of events by which any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of Cash America or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 50% or
more of the equity securities of Cash America entitled to vote for members of
the board of directors or equivalent governing body of Cash America, (c) after
the occurrence of the Spin-Off, (i) with respect to the Borrower, an event or
series of events by which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of the Borrower or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of 50% or more of the equity securities
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis or (d) a
“Change of Control” as defined in the Senior Notes Documents.
“Closing Date” shall have the meaning set forth in Section 4.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Commercial Letter of Credit Fee” shall have the meaning set forth in Section
2.4(c).
“Commitment” shall mean the Revolving Commitments, the Multicurrency Revolving
Commitment and the Swingline Commitment, individually or collectively, as
appropriate.

9
    

--------------------------------------------------------------------------------




“Commitment Fee” shall have the meaning set forth in Section 2.4(a).
“Commitment Period” shall mean with respect to Revolving Loans, Multicurrency
Revolving Loans and Swingline Loans, the period from and including the Closing
Date to but excluding the Maturity Date.
“Committed Funded Exposure” shall mean, as to any Lender at any time (and
without duplication), the aggregate principal amount at such time of its
outstanding Loans and Participation Interests at such time.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of Section
4001(b)(1) of ERISA or is part of a group which includes the Borrower and which
is treated as a single employer under Section 414(b) or 414(c) of the Code or,
solely for purposes of Section 430 of the Code to the extent required by such
Section, Section 414(m) or 414(o) of the Code.
“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit 5.2(a).
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.
“Consolidated Subsidiaries” shall mean, all Subsidiaries of the Borrower which
are included in the Consolidated financial statements of the Borrower.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
Property is bound.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and its Consolidated Subsidiaries, as determined in
accordance with GAAP.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement and all other material agreements, documents, certificates and
instruments required to

10
    

--------------------------------------------------------------------------------




be delivered to the Administrative Agent or any Lender by any Credit Party in
connection therewith (other than any agreement, document, certificate or
instrument related to a Bank Product).
“Credit Party” shall mean any of the Borrower or the Guarantors.
“Cumulative Net Income” shall mean, with respect to any Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however, (1) any
net gain (but not loss), together with any related provision for taxes on such
gain (but not loss), realized in connection with (A) any Disposition permitted
under Section 6.5 or (B) the disposition of any securities by such Person or any
of its Subsidiaries or the extinguishment of any Indebtedness of such Person or
any of its Subsidiaries and (2) any extraordinary or nonrecurring gain (but not
loss), together with any related provision for taxes on such extraordinary or
nonrecurring gain (but not loss).
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the U.S. or other applicable jurisdictions from time to
time in effect.
“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, has been
satisfied.
“Default Rate” shall mean (a) when used with respect to the Obligations, an
interest rate equal to (i) for Alternate Base Rate Loans (A) the Alternate Base
Rate plus (B) the Applicable Margin applicable to Alternate Base Rate Loans plus
(C) 2.00% per annum, (ii) for LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the
Applicable Margin applicable to LIBOR Rate Loans plus (C) 2.00% per annum, (iii)
for BBR Rate Loans, (A) the BBR Rate plus (B) the Applicable Margin applicable
to BBR Rate Loans plus (C) 2.00% per annum, (iv) for Canadian Prime Rate Loans,
(A) the Canadian Prime Rate plus (B) the Applicable Margin applicable to
Canadian Prime Rate Loans plus (C) 2.00% per annum and (v) for Offshore Rate
Loans, (A) the Offshore Rate plus (B) the Applicable Margin applicable to LIBOR
Rate Loans plus (C) 2.00% per annum and (b) when used with respect to any other
fee or amount due hereunder, a rate equal to the Applicable Margin applicable to
Alternate Base Rate Loans plus 2.00% per annum.
“Defaulting Lender” shall mean, subject to Section 2.20(b), any Lender that, as
determined by the Administrative Agent (with notice to the Borrower of such
determination), (a)has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in Swingline
Loans or Multicurrency Revolving Loans, within three Business Days of the date
required to be funded by it hereunder, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or, except in connection with a good faith
dispute, under other agreements in which it commits to extend credit, (c) has
failed within three Business Days after request by the Administrative Agent or
Borrower, to confirm in a manner satisfactory to the Administrative Agent that
it will comply with its funding obligations or (d) has, or has a direct or
indirect parent company that has, (i)

11
    

--------------------------------------------------------------------------------




become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
“Disposition” or “Dispose” shall mean the sale, transfer, license or other
disposition (including any sale and leaseback transaction, but excluding a
Dividend) of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Dividends” in respect of any Person, shall mean (a) cash distributions or any
other distributions of Property, or otherwise, on, or in respect of, any class
of Capital Stock of such Person (other than dividends or distributions payable
solely in common stock of such Person, or options, warrants or other rights to
purchase common stock of such Person), and (b) any and all funds, cash or other
payments made in respect of the redemption, repurchase or acquisition of such
Capital Stock (specifically including, without limitation, a Treasury Stock
Purchase, but excluding purchases under employee benefit plans), unless such
Capital Stock shall be redeemed or acquired solely through the exchange of such
Capital Stock with Capital Stock of the same class or options or warrants to
purchase such Capital Stock; provided that, in respect of the Borrower, prior to
the Spin-Off the term “Dividends” shall not include cash distributions to Cash
America in amounts required for Cash America to pay federal, state or local
income taxes (as the case may be) imposed directly on Cash America to the extent
such income taxes are attributable to the income of the Borrower and its
Subsidiaries by virtue of Cash America being the common parent of a
consolidated, combined or similar tax group which the Borrower and/or any of its
Subsidiaries are members, but only to the extent that the amount of such cash
distributions for any taxable period does not exceed the amount of such taxes
that the Borrower and/or its Subsidiaries, as applicable, would have been
required to pay if the Borrower and/or its Subsidiaries, as applicable, had been
a stand-alone corporate taxpayer (or stand-alone corporate group).
“Dollar Amount” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount, and (b) with respect to an amount of
any Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as reasonably determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.
“Dollars” and “$” shall mean dollars in lawful currency of the U.S.
“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to

12
    

--------------------------------------------------------------------------------




the Administrative Agent and the Borrower as the office of such Lender at which
Alternate Base Rate Loans of such Lender are to be made.
“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the U.S. or any state or commonwealth thereof or under the
laws of the District of Columbia.
“EBITDA” shall mean, with respect to any period, (a) Net Income for such period,
plus (b) without duplication and to the extent deducted in determining Net
Income for such period, (i) Interest Expense for such period, (ii) federal,
state, local and foreign income and franchise taxes of the Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expenses of
the Borrower and its Subsidiaries for such period and other non-cash charges of
the Borrower and its Subsidiaries, and (iv) any extraordinary non-cash losses of
the Borrower and its Subsidiaries for such period, minus (c) without duplication
and to the extent included in determining Net Income for such period, any
extraordinary gains and extraordinary non-cash credits of the Borrower and its
Subsidiaries for such period.
“Effective Date” shall mean the date of this Agreement.
“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, (c)
an Approved Fund and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, the Swingline Lender and the LC Issuer and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) any
Credit Party or any of the Credit Party’s Affiliates or Subsidiaries, (B) any
Person holding Subordinated Debt of the Credit Parties or any of such Person’s
Affiliates or (C) any Defaulting Lender (or any of their Affiliates).
“EMU” shall mean the Economic and Monetary Union as contemplated in the Treaty
on European Union.
“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.
“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, legally binding, non-appealable requirements of any Governmental
Authority or other requirement of Law (including common law) regulating,
relating to or imposing liability or standards of conduct concerning protection
of human health or the environment, as now or may at any time be in effect
during the term of this Agreement.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

13
    

--------------------------------------------------------------------------------




“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; or (f) except as could not reasonably be expected to have
a Material Adverse Effect, the imposition of any liability under Title IV of
ERISA with respect to a Plan, other than PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“Euro” shall mean the single currency of Participating Member States of the
European Union.
“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, has been satisfied.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) any Net Income
Taxes, (b) in the case of a Lender, any U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.18) or (ii) such Lender changes its applicable lending office, except in each
case to the extent that, pursuant to Section 2.15(a), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such recipient’s failure to comply
with Section 2.15(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA .
“Extension of Credit” shall mean the making or extension of a Loan, any
conversion of a Loan from one Type to another Type, any extension of any Loan or
the issuance, extension or renewal of, or participation in, a Swingline Loan or
a Multicurrency Revolving Loan or the issuance, amendment, extension or renewal
of any Letter of Credit.

14
    

--------------------------------------------------------------------------------




“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any regulations
with respect thereto or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
“Fee Letter” shall mean (a) the engagement letter dated May 13, 2014, addressed
to the Borrower from Jefferies and (b) the agency fee letter dated on or about
the Closing Date, addressed to the Borrower from Jefferies, in each case as
amended, modified, extended, restated, replaced, or supplemented from time to
time.
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) the sum of (i) Adjusted EBITDA plus (ii) cash payments for rent and
lease expense, in each case for the period of four consecutive fiscal quarters
ending on such date to (b) the sum of (i) Interest Expense, plus (ii) all
scheduled payments on Funded Debt (specifically excluding any unscheduled
mandatory prepayments and any optional prepayments on Funded Debt), plus (iii)
without duplication, cash payments for rent and lease expense, in each case for
the four consecutive fiscal quarters ending on such date.
“Foreign Acquisition” shall mean any Acquisition by any Credit Party or any
Subsidiary of assets or entities which are located or organized outside the
United States pursuant toSection 6.3(f).
“Foreign Currency” shall mean (a) Euros, (b) British Pounds Sterling, (c)
Canadian Dollars, (d) Australian Dollars, (e) Mexican Pesos, and (f) any other
foreign currency requested by the Borrower and approved by the Administrative
Agent which is freely transferable and freely convertible into Dollars and in
which dealings are carried on in the European interbank market.
“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
reasonably determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Foreign Currency with Dollars.
“Foreign Currency Loan” shall mean any Loan denominated in a Foreign Currency.
“Foreign Currency Reserve” shall mean, at any time, the Dollar Amount equal to
3% of the aggregate amount of the Foreign Currency Loans outstanding at such
time.
“Foreign Intercompany Loans” shall mean intercompany loans and advances by the
Borrower or any Domestic Subsidiary to a Foreign Subsidiary.

15
    

--------------------------------------------------------------------------------




“Foreign Lender” shall mean any Lender that is not a U.S. Person.
“Foreign Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the U.S., which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement, or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Foreign Third-Party Loans” shall mean loans and advances to a Foreign
Subsidiary by any party other than the Borrower or a Domestic Subsidiary, which
loans and advances shall either be unsecured or secured only by assets of such
Foreign Subsidiary.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Swingline Lender or Revolving Lender or LC Issuer, such
Defaulting Lender’s Applicable Percentage of (a) outstanding Swingline Loans
made by such Swingline Lender and (b) outstanding Letters of Credit issued by
such LC Issuer, other than Swingline Loans or Letters of Credit as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.
“Fronting Fee” shall have the meaning set forth in Section 2.4(c).
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” shall mean, as to the Borrower and its Subsidiaries on a
Consolidated basis at a particular time, all of the following (without
duplication):
(a) all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
(b) obligations in respect of earnout or similar payments immediately due and
payable in cash or which may be payable in cash at the seller’s or obligee’s
option and to the extent the same appears on the Borrower’s Consolidated balance
sheet;
(c) obligations, other than obligations consisting of rental payments under
leases of real restate, in respect of Capital Leases and Synthetic Lease
Obligations;
(d) any Receivables Facility Attributed Indebtedness; and
(e) obligations in respect of any Redeemable Stock.

16
    

--------------------------------------------------------------------------------




“GAAP” shall mean generally accepted accounting principles in effect in the U.S.
(or, in the case of Foreign Subsidiaries with significant operations outside the
U.S., generally accepted accounting principles in effect from time to time in
their respective jurisdictions of organization or formation) applied on a
consistent basis, subject, however, in the case of determination of compliance
with the financial covenants set out inSection 6.18 to the provisions of Section
1.3.
“Governmental Authority” shall mean the government of the U.S. or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the CFPB and any supra-national bodies such as the European
Union or the European Central Bank).
“Guarantor” shall mean the Domestic Subsidiaries of the Borrower, whether
existing or hereafter acquired, as are, or may from time to time become, parties
to this Agreement.
“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.
“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any Property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness (or portion thereof) in
respect of which such Guaranty Obligation is made.
“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.
“Immaterial Subsidiary” shall mean a Subsidiary that (a) owns assets having a
fair market value not to exceed $100,000 and (b) has annual revenues not to
exceed $100,000.

17
    

--------------------------------------------------------------------------------




“Impacted Lender” shall mean, subject to Section 2.20(b), any Lender that, as
determined by the Administrative Agent (with notice to the Borrower of such
determination), has, or has a direct or indirect parent company that has, (a)
become the subject of a proceeding under any Debtor Relief Law, or (b) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be an Impacted
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
“Incremental Increase Amount” shall have the meaning set forth in Section
2.19(a).
“Indebtedness” shall mean, as to any Person at a particular time, all of the
following:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;
(c) net obligations under any Hedging Agreement in an amount equal to (i) if
such Hedging Agreement has been closed out, the unpaid Termination Value
thereof, or (ii) if such Hedging Agreement has not been closed out, the
mark-to-market value thereof determined on the basis of readily available
quotations provided by any recognized dealer in such Hedging Agreement;
(d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of Property or
services, and Indebtedness (excluding prepaid interest thereon) secured by a
Lien on Property owned or being purchased by such Person (including Indebtedness
arising under conditional sales or other title retention agreements), whether or
not such Indebtedness shall have been assumed by such Person or is limited in
recourse;
(e) accrued obligations in respect of earnout or similar payments payable in
cash or which may be payable in cash at the seller’s or obligee’s option;
(f) Capital Lease and Synthetic Lease Obligations;
(g) any Redeemable Stock of such Person;
(h) any Receivables Facility Attributed Indebtedness; and
(i) all Guaranty Obligations of such Person in respect of any of the foregoing.

18
    

--------------------------------------------------------------------------------




For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions reasonably
acceptable to the Required Lenders. The amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in clause (a) preceding, Other Taxes.
“Indemnitee” shall have the meaning set forth in Section 9.5(b).
“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.
“Intercompany Debt” shall have the meaning set forth in Section 9.19.
“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Margin”.
“Interest Expense” shall mean, with respect to any period, interest expense,
whether paid or accrued (including the interest component of Capital Leases), of
the Borrower and its Subsidiaries, all as determined in conformity with GAAP, as
it appears on the Consolidated income statement of the Borrower and its
Consolidated Subsidiaries as of such date of determination.
“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan,
Canadian Prime Rate Loan or Offshore Rate Loan, the last Business Day of each
March, June, September and December and on the applicable Maturity Date, (b) as
to any LIBOR Rate Loan or BBR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any LIBOR Rate
Loan or BBR Rate Loan having an Interest Period longer than three months, (i)
each three (3) month anniversary following the first day of such Interest Period
and (ii) the last day of such Interest Period and (d) as to any Loan which is
the subject of a mandatory prepayment required pursuant to Section 2.6(b), the
date on which such mandatory prepayment is due.
“Interest Period” shall mean, with respect to any LIBOR Rate Loan or BBR Rate
Loan,
(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan or BBR Rate Loan and
ending one, two, three or six months thereafter, subject to availability to all
applicable Lenders, as selected by the Borrower in the Notice of Borrowing or
Notice of Conversion given with respect thereto; and

19
    

--------------------------------------------------------------------------------




(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan or BBR Rate Loan
and ending one week or one, two, three or six months thereafter, subject to
availability to all applicable Lenders, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than two Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that the foregoing provisions are subject to the following:
(i) if any Interest Period pertaining to a LIBOR Rate Loan or BBR Rate Loan
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;
(ii) any Interest Period pertaining to a LIBOR Rate Loan or BBR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month;
(iii) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan or BBR Rate Loan;
(iv) no Interest Period in respect of any Loan shall extend beyond the Maturity
Date; and
(v) no more than eight (8) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.
“Investment” shall mean (a) the acquisition (whether for cash, Property,
services, assumption of Indebtedness, securities or otherwise) of Capital Stock,
other ownership interests or other securities of any Person or bonds, notes,
debentures or all or substantially all of the assets of any Person, (b) any
advance, loan or other extension of credit to, any Person or (c) any other
capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.
“Jefferies” shall mean Jefferies Finance LLC, together with its successors
and/or assigns.
“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.15.

20
    

--------------------------------------------------------------------------------




“Law” shall mean, as to any Person, (a) the articles or certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and (b) all international, foreign, federal, state and local statutes
(including, without limitation, (i) anti-money laundering laws and (ii) the
consumer loan provisions of the Texas Finance Code), treaties, rules, legally
binding final guidelines, regulations, ordinances, codes, executive orders, and
administrative or judicial precedents, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
legally binding, non-appealable administrative orders, directed duties,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law, but excluding
any of the foregoing which are suggestive or discretionary and not mandatory);
in each case to the extent applicable to or binding upon such Person or any of
its Property or to which such Person or any of its Property is subject.
“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become, parties to this Agreement; provided that
notwithstanding the foregoing, “Lender” shall not include any Credit Party or
any of the Credit Party’s Affiliates or Subsidiaries.
“LC Account” shall mean amounts deposited into a designated account held by the
Administrative Agent as cash collateral for liabilities in respect of Letters of
Credit under any provision of this Agreement requiring such cash collateral.
“LC Disbursement” means a payment or disbursement made by the LC Issuer pursuant
to a Letter of Credit.
“LC Documents” shall have the meaning set forth in Section 2.3(a).
“LC Exposure” shall mean at any time the sum of (without duplication) (a) the
aggregate Dollar Amount of the undrawn face amount of all Letters of Credit
issued hereunder and outstanding at such time plus (b) the aggregate principal
amount of all LC Disbursements outstanding at such time.
“LC Issuer” shall mean Jefferies Group LLC (through The Bank of New York Mellon
or one of its Affiliates, or through any other financial institution acceptable
to Jefferies Group LLC).
“LC Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all LC Disbursements. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with the proviso to Section 1.7. For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

21
    

--------------------------------------------------------------------------------




“LC Participation Fee” shall have the meaning set forth in Section 2.4(c).
“Letter of Credit” shall mean any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit and
may be issued in Dollars or, if agreed by an LC Issuer in its sole and absolute
discretion, any Foreign Currency.
“Letter of Credit Commitment” shall mean $20,000,000.
“Letter of Credit Expiration Date” shall mean any day of expiration of a Letter
of Credit, which in no event shall be later than the Maturity Date.
“Letter of Credit Issuance Request” shall mean a letter of credit request
substantially in the form of Exhibit 2.3(b).
“Letter of Credit Sublimit” shall have the meaning set forth in Section 2.3(a).
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Facility.
“Leverage Ratio” shall mean, as of any date of determination, for the Credit
Parties and their Subsidiaries on a Consolidated basis, the ratio of (a)
Adjusted Funded Debt on such date to (b) Adjusted EBITDA for the four (4)
consecutive quarters ending on such date.
“LIBOR” shall mean, with respect to any Interest Period when used in reference
to any Loan, (a) the rate of interest (rounded upwards, if necessary, to the
nearest 1/100th) appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to such service as
determined by Administrative Agent) and, in the case of a Foreign Currency, the
appropriate page of the Reuters screen for deposits in such Foreign Currency, as
the London interbank offered rate for deposits in U.S. Dollars for a term
comparable to such Interest Period, at approximately 11:00 a.m. (London time) on
the date which is two Business Days prior to the commencement of such Interest
Period (but if more than one rate is specified on such page, the rate will be an
arithmetic average of all such rates), and (b) if such rate is not available at
such time for any reason, then the “LIBOR Rate” for such Interest Period shall
be the interest rate per annum reasonably determined by the Administrative Agent
in good faith to be the rate per annum at which deposits in Dollars for delivery
on the first day of such Interest Period in immediately available funds in the
approximate amount of the LIBOR Rate Loan being made, continued or converted by
the Administrative Agent and with a term equivalent to such Interest Period
would be offered to the Administrative Agent by major banks in the London or
other offshore interbank market for Dollars at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period, and in each case subject to the reserve percentage prescribed
by Governmental Authorities.
“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

22
    

--------------------------------------------------------------------------------




“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/16 of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.
“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.
“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, (a)
any conditional sale or other title retention agreement and any Capital Lease
having substantially the same economic effect as any of the foregoing and (b)
the authorized filing of any UCC financing statement).
“Loan” shall mean a Revolving Loan, a Multicurrency Revolving Loan and/or a
Swingline Loan, as appropriate.
“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.2(b)(ii).
“Material Adverse Effect” shall mean any act or circumstance or event which (a)
is material and adverse to the consolidated financial condition or business
operations of the Borrower and its Subsidiaries and which could reasonably be
expected to result in a Default or an Event of Default, (b) in any manner
whatsoever materially and adversely affects the validity or enforceability of
any of the Credit Documents in a manner that impairs the ability of the Lenders
to exercise their remedies under this Agreement or (c) materially impairs the
ability of any Credit Parties or any of its Subsidiaries to perform its material
obligations under any of the Credit Documents to which it is a party.
“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.
“Maturity Date” shall mean June 30, 2017, provided (i) if the Borrower or any of
the Borrower’s Subsidiaries guarantee any credit facility, term loans,
promissory notes or material Indebtedness in excess of $1,000,000 of Cash
America or any Subsidiary of Cash America (other than the Borrower and its
Subsidiaries) as of the Effective Date and all such guarantees have not been
released and terminated on or before March 31, 2015, the Maturity Date shall be
March 31, 2015 and (ii) if all conditions precedent in Section 4.1 have not been
satisfied on or before May 30, 2014, the Maturity Date shall be May 30, 2014.
“Mexican Peso” shall mean the lawful currency of Mexico.

23
    

--------------------------------------------------------------------------------




“Minimum Collateral Amount” shall mean, at any time, with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate LC Exposure during the existence of a Defaulting Lender, an amount
equal to 103% of the LC Exposure of the LC Issuer with respect to Letters of
Credit issued and outstanding at such time.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“More Restrictive Covenant” shall mean, with respect to any Additional Unsecured
Senior Debt or Subordinated Debt having a principal amount in excess of
$5,000,000, any negative covenant or similar restriction applicable to the
Credit Parties or any Subsidiary (regardless of whether such provision is
labeled or otherwise characterized as a covenant), the subject matter of which
is similar to the covenants set forth in Article VI of this Agreement or related
to definitions in Article I of this Agreement, but which contains one or more
percentages, ratios, amounts or formulas that is more restrictive than those set
forth herein or more beneficial to the holder or holders of the Indebtedness
created or evidenced by the document in which such covenant or similar
restriction is contained than to the Lenders hereunder.
“Multicurrency Revolving Commitment” shall mean the commitment of the Revolving
Lenders to make Multicurrency Revolving Loans in an aggregate principal Dollar
Amount at any time outstanding up to an amount equal to the Multicurrency
Revolving Committed Amount, as such amounts may be reduced from time to time in
accordance with the provisions hereof.
“Multicurrency Revolving Committed Amount” shall have the meaning set forth in
Section 2.1(b)(i).
“Multicurrency Revolving Exposure” shall mean, with respect to any Revolving
Lender, an amount equal to the Applicable Percentage of such Revolving Lender
multiplied by the principal amount of outstanding Multicurrency Revolving Loans.
“Multicurrency Revolving Loans” shall have the meaning set forth in Section
2.1(b)(i).
“Multicurrency Revolving Loan Note” shall mean each promissory note of the
Borrower in favor of a Revolving Lender evidencing the Multicurrency Revolving
Loans provided pursuant to Section 2.1(b), as such promissory note may be
amended, modified, extended, restated, replaced, or supplemented from time to
time.
“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
“Negative Pledge” shall mean any agreement, contract or other arrangement
whereby the Borrower or any of its Subsidiaries is prohibited from, or would
otherwise be in default as a result of, creating, assuming, incurring or
suffering to exist, directly or indirectly, any Lien on any of its assets.
“Net Equity Proceeds” shall mean, with respect to the issuance or sale of any
Capital Stock of any Person, the cash proceeds received by such Person in
connection with such

24
    

--------------------------------------------------------------------------------




transaction after deducting therefrom the aggregate, without duplication, of the
following amounts to the extent properly attributable to such transaction:
reasonable legal fees, accounting fees, underwriting fees, investment banking
fees and other reasonable and customary fees and expenses, in each case, to the
extent paid, payable or reimbursed by such Person.
“Net Income” shall mean, with respect to any period, the net income or loss of
the Borrower and its Consolidated Subsidiaries for such period, determined in
accordance with GAAP; provided that there shall be excluded from such
calculation the income or loss of any Person (other than a Subsidiary) of which
the Borrower or any Subsidiary owns Capital Stock, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of the Subsidiaries during such period.
“Net Income Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) any Taxes imposed
on or measured by such recipient’s net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case (i) imposed as a result of such
recipient’s being organized in, or having its principal office or, in the case
of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes.
“Net Worth” shall mean, as of any date, the total shareholder’s equity
(including Capital Stock (including preferred stock), additional paid-in
capital, and retained earnings after deducting treasury stock) which would
appear on a balance sheet of the Borrower and its Subsidiaries on a Consolidated
basis prepared as of such date in accordance with GAAP, but excluding all other
comprehensive income or losses resulting from Foreign Currency translation
adjustments or derivative value fluctuation.
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Non-Material Foreign Subsidiary” shall mean any Foreign Subsidiary of any
Credit Party (a) whose assets comprise less than 5% of Consolidated Total Assets
and (b) whose revenues comprise less than 5% of total revenues of the Borrower
and its Consolidated Subsidiaries during any fiscal quarter.
“Non-Recourse Debt” shall mean Indebtedness:
(1) as to which neither the Borrower nor any of its Subsidiaries (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) or (b) is directly or indirectly liable as a
guarantor or otherwise; and
(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against a Subsidiary) would
permit upon notice, lapse of time or both any holder of any other Indebtedness
of the Borrower or any of its Subsidiaries to declare a default on such other
Indebtedness or cause the payment of the Indebtedness to be accelerated or
payable prior to its stated maturity.

25
    

--------------------------------------------------------------------------------




“Note” or “Notes” shall mean the Revolving Loan Notes, the Multicurrency
Revolving Loan Note and/or the Swingline Loan Note, collectively, separately or
individually, as appropriate.
“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(a)(ii)(A), a request for a Multicurrency Revolving Loan
borrowing pursuant to Section 2.1(b)(ii)(A) or a request for a Swingline Loan
borrowing pursuant to Section 2.2(b)(i), as appropriate. A Form of Notice of
Borrowing is attached as Exhibit 1.1(d).
“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan or a BBR Rate Loan, in
each case substantially in the form of Exhibit 1.1(e).
“Obligations” shall mean, collectively (and without duplication), all of the
obligations, Indebtedness and liabilities of the Credit Parties to the Lenders,
the Bank Product Providers and the Administrative Agent, whenever arising, under
this Agreement, the Notes, any Bank Product or any of the other Credit
Documents, including principal, interest, fees, costs, charges, expenses,
professional fees, reimbursements, all sums chargeable under the Credit
Documents to the Credit Parties or for which any Credit Party is liable as an
indemnitor and whether or not evidenced by a note or other instrument and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code).
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Offering Memorandum” shall mean the offering memorandum dated on or about the
date hereof prepared in connection with the Senior Notes.
“Offshore Rate” shall mean, with respect to Mexican Pesos, as determined by the
Administrative Agent in accordance with its customary practices, the rate of
interest per annum (rounded upwards to the next 1/16 of 1%) at which deposits in
Mexican Pesos for delivery on the first day of any Interest Period in same day
funds in the approximate amount of the Loan being made, continued or converted
and with a term equivalent to such Interest Period would be offered to leading
banks in the offshore interbank market for Mexican Pesos at their request at
approximately 11:00 A.M. Eastern time, two (2) Business Days prior to the
commencement of the applicable Interest Period.
“Offshore Rate Loan” shall mean Loans the rate of interest applicable to which
is based on the Offshore Rate.
“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint

26
    

--------------------------------------------------------------------------------




venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation and any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time.
“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Credit Party under any Credit Document, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” shall mean all present or future stamp, court or documentary Taxes
and any other excise, property, intangible, recording, filing or similar Taxes
which arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.18).
“Participant” has the meaning assigned to such term in clause (d) of Section
9.6.
“Participating Member State” shall mean each country so described in any EMU
Legislation.
“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in (a) Swingline Loans as provided in Section 2.2(b), (b)
Multicurrency Revolving Loans as provided in Section 2.1(b)(iii) and (c) Letters
of Credit and LC Disbursements as provided in Section 2.3(b).
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.
“Payment Event of Default” shall mean an Event of Default specified in Section
7.1(a).
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
“Permitted Liens” shall mean: (a) Liens (if any) granted in favor of the
Administrative Agent (for the benefit of the Lenders) to secure payment of the
Obligations and other Indebtedness of the Borrower specifically approved by each
of the Lenders in writing; (b) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation), unemployment insurance, pensions or social

27
    

--------------------------------------------------------------------------------




security programs, other than any Lien imposed by ERISA; (c) Liens imposed by
mandatory provisions of law such as for materialmen’s, mechanics, warehousemen’s
and other like Liens arising in the ordinary course of business, securing
Indebtedness whose payment is not yet due and payable or if the same are being
contested in good faith and as to which adequate reserves have been provided;
(d) Liens for taxes, assessments and governmental charges or levies imposed upon
a Person or upon such Person’s income or profits or Property, if the same are
not yet due and payable or if the same are being contested in good faith and as
to which adequate reserves have been provided; (e) good faith deposits in
connection with tenders, leases, real estate bids or contracts (other than
contracts involving the borrowing of money), pledges or deposits to secure
public or statutory obligations, deposits to secure (or in lieu of) surety,
stay, appeal or customs bonds and deposits to secure the payment of taxes,
assessments, customs duties or other similar charges; (f) encumbrances
consisting of zoning restrictions, easements, or other restrictions on the use
of real Property, any reservations, limitations, provisos and conditions with
respect to real Property expressed in any grant from any Governmental Authority
and title defects or irregularities which are of a minor nature, provided that
such do not impair the use of such Property for the uses intended, and none of
which in the aggregate is materially violated by existing or proposed structures
or land use; (g) Liens securing Additional Secured Senior Debt, (h) Liens
against Temporary Cash Investments, to the extent that such Liens secure
short-term Indebtedness permitted under Section 6.2(e)(ii) hereof; (i) Liens
arising by operation of law in connection with judgments being appealed to the
extent such Liens would not otherwise result in an Event of Default under
Section 7.1(g); (j) contractual or statutory landlord’s liens arising in the
ordinary course of the Borrower’s or the Subsidiaries’ leasing activities; (k)
Liens in favor of a Bank Product Provider in connection with a Bank Product;
provided that such Liens shall secure the Obligations on a pari passu basis; (l)
Liens in favor of the Administrative Agent, the Revolving Lenders, each LC
Issuer and/or Swingline Lender to secure the obligations of a Defaulting Lender
to fund risk participations hereunder; (m) normal and customary rights of
set-off of contractual parties and Liens of a collecting bank on checks, drafts
or other items of payment payable to a Credit Party in the course of collection;
(n) existing Liens shown on Schedule 6.1 and any renewals, extensions or
refinancings thereof, provided that (i) the Property affected or covered by any
such Lien is not changed, (ii) the amount secured or benefited by any such Lien
is not increased and (iii) neither the direct nor any contingent obligor with
respect to the amount secured or benefited thereby is changed; (o) any interest
of title of (i) a lessor, lessee, sublessor or sublessee under any lease of real
Property or (ii) a licensee or sublicensee with respect to any Property if and
to the extent that such license or sublicense is permitted under this Agreement
and the other Credit Documents; (p) non-exclusive licenses or sublicenses of
patents, trademarks and other intellectual property rights granted by the
Borrower or any of its Subsidiaries in the ordinary course of business of such
Borrower or Subsidiary; (q) Liens solely on any cash earnest money deposits made
by the Borrower or any of its Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder; (r) Liens affecting the
proceeds of insurance policies securing Indebtedness in respect of insurance
premium financing for such insurance policies permitted pursuant to Section
6.2(n); (s) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to personal property leased pursuant to
operating leases entered into in the ordinary course of business of the Borrower
and its subsidiaries; (t) options, put and call arrangements, rights or first
refusal and similar rights to Investments in joint ventures, partnerships or
other similar

28
    

--------------------------------------------------------------------------------




investments permitted to be made underSection 6.3; (u) pledges or deposits made
in the ordinary course of business in connection with any advance, loan or other
extension of credit to a borrower of a Credit Party; (v) Liens affecting assets
of Foreign Subsidiaries and securing Indebtedness permitted pursuant to Section
6.2(o)(ii); (w) Liens on accounts receivable and related assets and proceeds
thereof arising in connection with a Permitted Receivables Financing; (x) Liens
on property of a Person existing at the time such Person is merged into or
consolidated with the Borrower or a Subsidiary, provided that such Liens were
not created in connection with, or in contemplation of, such merger or
consolidation and do not extend to any assets other than those of the Person
merged into or consolidated with the Borrower or a Subsidiary; (y) Liens on
property existing at the time of acquisition thereof by the Borrower or any of
its Subsidiaries of the Borrower, provided that such Liens were not created in
connection with, or in contemplation of, such acquisition and (z) additional
Liens not otherwise permitted by clauses (a)-(v) so long as the principal amount
of Indebtedness and other obligations secured by this clause (w) does not exceed
$1,000,000 in the aggregate.
“Permitted Receivables Financing” shall mean any receivables financing facility
or arrangement pursuant to which a Securitization Subsidiary purchases or
otherwise acquires accounts receivable of the Borrower or any Subsidiary and
enters into a third party financing thereof on terms that the board of directors
has concluded are customary and market terms fair to the Borrower and its
Subsidiaries.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.
“Property” shall mean any investment in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivables Facility Attributed Indebtedness” shall mean the amount of
obligations outstanding under a receivables securitization facility on any date
of determination that would be characterized as principal if such facility were
structured as a secured lending transaction other than a purchase.

29
    

--------------------------------------------------------------------------------




“Redeemable Stock” shall mean the portion of any Capital Stock of the Borrower
or any of its Subsidiaries which prior to the Maturity Date is or may be (a)
unilaterally redeemable (by sinking fund or similar payments or otherwise) upon
the occurrence of certain events or otherwise; (b) redeemable at the option of
the holder thereof or (c) convertible into Indebtedness.
“Register” shall have the meaning set forth in Section 9.6(c).
“Reimbursement Obligations” shall mean the Borrower’s obligations under Section
2.3(e) to reimburse LC Disbursements.
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which notice is waived under applicable
PBGC regulations, taking into account any cure periods or extensions.
“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments; provided, further, so long as there are only two (2) Lenders, that
Required Lenders must include both Lenders.
“Responsible Officer” shall mean, for any Credit Party, the chief executive
officer, the president, the chief financial officer, the senior vice president
of finance or the vice president/treasurer of such Credit Party and any
additional responsible officer that is designated as such to the Administrative
Agent.
“Restricted Payment” shall mean, collectively, (a) Dividends, and (b) any
payment or prepayment of principal, interest, premium or penalty on any
Subordinated Debt or Additional Unsecured Senior Debt or any defeasance,
redemption, purchase, repurchase or other acquisition or retirement for value,
in whole or in part, of any Subordinated Debt or Additional Unsecured Senior
Debt (including, without limitation, the setting aside of assets or the deposit
of funds therefor).
“Revaluation Date” shall mean each of the following: (a) each date a Loan
denominated in a Foreign Currency is made pursuant to Section 2.1(b); (b) each
date a Loan denominated in a Foreign Currency is continued pursuant to Section
2.6; (c) each date a Revolving Loan is made to reimburse a Swingline Loan
(including a Mandatory Borrowing) or a Participation Interest is

30
    

--------------------------------------------------------------------------------




required to be purchased in an outstanding Swingline Loan pursuant to the terms
of Section 2.2; (d) each date a Revolving Loan is made to reimburse a
Multicurrency Revolving Loan (including a Mandatory Revolving Loan Borrowing) or
a Participation Interest is required to be purchased in an outstanding
Multicurrency Revolving Loan pursuant to the terms of Section 2.1(b)(iii); (e)
each date a Letter of Credit denominated in a Foreign Currency is issued or
drawn pursuant to the terms of Section 2.3; (f) the last Business Day of each
calendar month; and (g) such additional dates as the Administrative Agent or the
Required Lenders shall specify.
“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal Dollar Amount at any time outstanding up to an amount equal to such
Revolving Lender’s Revolving Commitment Percentage of the Revolving Committed
Amount.
“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 2.1(a)
or in the Register, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(b).
“Revolving Committed Amount” shall have the meaning set forth in Section
2.1(a)(i).
“Revolving Credit Outstandings” means the sum of, (a) with respect to Revolving
Loans, Multicurrency Revolving Loans and Swingline Loans on any date, the
aggregate outstanding principal Dollar Amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans, Multicurrency
Revolving Loans and Swingline Loans, as the case may be, (b) the Foreign
Currency Reserve and (c) the LC Exposure, in each case occurring on such date.
“Revolving Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure.
“Revolving Facility” shall have the meaning set forth in Section 2.1(a)(i).
“Revolving Facility Increase” shall have the meaning set forth in Section
2.19(a).
“Revolving Lenders” shall mean any Lender.
“Revolving Loans” shall have the meaning set forth in Section 2.1(a)(i).
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
“Sanctioned Entity” shall mean (a) a country or a government of a country, (b)
an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

31
    

--------------------------------------------------------------------------------




“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC or an entity that is 50% or more owned
by any such person.
“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.
“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.
“Securitization Subsidiary” shall mean a Subsidiary of the Borrower:
(1) that is designated a “Securitization Subsidiary” by the board of directors,
(2) that does not engage in, and whose charter prohibits it from engaging in,
any activities other than Permitted Receivables Financings and any activity
necessary, incidental or related thereto,
(3) no portion of the Indebtedness or any other obligation, contingent or
otherwise, of which
(A) is guaranteed by the Borrower or any Subsidiary,
(B) is recourse to or obligates the Borrower or any Subsidiary in any way, or
(C) subjects any property or asset of the Borrower or any Subsidiary of the
Borrower, directly or indirectly, contingently or otherwise, to the satisfaction
thereof,
(4) with respect to which neither the Borrower nor any Subsidiary has any
obligation to maintain or preserve its financial condition or cause it to
achieve certain levels of operating results,
other than, in respect of clauses (3) and (4), pursuant to customary
representations, warranties, covenants and indemnities entered into in
connection with a Permitted Receivables Financing.
“Senior Debt” shall mean a collective reference to (a) the obligations of the
Credit Parties under the Senior Notes, the Additional Secured Senior Debt and
the Additional Unsecured Senior Debt and (b) the Obligations hereunder.
“Senior Notes” shall mean the Senior Notes due 2021 to be issued on or about the
Closing Date, with terms substantially similar to those described in the
Offering Memorandum.
“Senior Notes Documents” shall mean, collectively, the Offering Memorandum, the
indenture governing the Senior Notes and all other agreements, instruments and
other documents pursuant to which the Senior Notes will be issued on the Closing
Date or otherwise setting forth the terms of the Senior Notes, with terms
substantially similar to those described in the Offering Memorandum.
“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

32
    

--------------------------------------------------------------------------------




“Solvent” shall mean, with respect to any Person, that the fair value of the
assets of such Person (both at fair valuation and at present fair saleable value
on a going concern basis) is, on the date of determination, greater than the
total amount of liabilities (including contingent and unliquidated liabilities)
of such Person as of such date and that, as of such date, such Person is able to
pay all liabilities of such Person as such liabilities mature and such Person
does not have unreasonably small capital with which to carry on its business. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.
“Special Dividend” shall mean the dividend consisting of the remainder of the
net cash proceeds from the Senior Notes that is not used to prepay indebtedness
owed by the Borrower to Cash America.
“Spin-Off” means the distribution of at least 80% of the Borrower’s capital
stock to the shareholders of Cash America in a manner that does not violate any
material agreement binding on Cash America.
“Spin Transaction Documents” shall mean, among others, (a) the Separation and
Distribution Agreement, (b) the Transition Services Agreement, (c) the
Stockholder’s and Registration Rights Agreement, (d) the Tax Matters Agreement,
(e) the Employee Matters Agreement, (f) the Credit Underwriting Services
Agreement, (g) the Marketing and Customer Referral Agreement, clauses (a)
through (g) in each case as described in the Offering Memorandum, and (h) any
other agreement entered into in connection with the Spin-Off that is described
in the Offering Memorandum or otherwise customary to spin-off transactions
similar to the Spin-Off (including any modification, amendment or amendment and
restatement of any such agreement) on terms that are commercially reasonable to
the Borrower.
“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
Jefferies as the spot rate for the purchase by Jefferies of such Foreign
Currency with Dollars through its principal foreign exchange trading office at
approximately 11:00 A.M. on the date two Business Days prior to the date as of
which the foreign exchange computation is made (provided that, if applicable,
the basis for such quoted rate shall also be specified in connection with each
such quotation).
“Standby Letter of Credit Fee” shall have the meaning set forth in Section
2.4(c).
“Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary which (a) is expressly (in writing) subordinated in right of payment
to the prior payment in full of the Obligations, (b) does not contain any More
Restrictive Covenants and (c) contains subordination and other terms reasonably
acceptable to the Administrative Agent. It is understood and agreed that any
Subordinated Debt of the Borrower or any Subsidiary that contains terms
customary in the market at such time for similar issuances shall be acceptable
to the Administrative Agent.

33
    

--------------------------------------------------------------------------------




“Subsidiary” shall mean, as to any Person, a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Obligations” shall mean, with respect to any Guarantor, an obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of § 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in Section
2.2(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.
“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.2(a).
“Swingline Exposure” shall mean, with respect to any Revolving Lender, an amount
equal to the Applicable Percentage of such Revolving Lender multiplied by the
principal amount of outstanding Swingline Loans.
“Swingline Lender” shall mean Jefferies Group LLC and any successor swingline
lender.
“Swingline Loan” shall have the meaning set forth in Section 2.2(a).
“Swingline Loan Note” shall mean the promissory note of the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.2(d), as such promissory note may be amended, modified, extended, restated,
replaced, or supplemented from time to time.
“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

34
    

--------------------------------------------------------------------------------




“Temporary Cash Investment” shall mean any of the following investments: (a)
investments in open market investment grade commercial paper (rated at least A-1
or P-1), maturing within one hundred eighty (180) days after acquisition
thereof, (b) investments in marketable obligations, maturing within one hundred
eighty (180) days after acquisition thereof, issued or unconditionally
guaranteed by the United States of America or an instrumentality or agency
thereof and entitled to the full faith and credit of the United States of
America, (c) investments in money market funds that invest solely in the types
of investments permitted under clauses (a) and (b) hereof, (d) investments in
repurchase agreements of a domestic office of any of the Lenders which are fully
secured by securities described in clause (b) hereof, (e) short-term investments
in investment grade auction preferred stock, (f) certificates of deposit and
time deposits (including Eurodollar deposits) maturing within one hundred eighty
(180) days from the date of deposit thereof, with a domestic office of any of
the Lenders or any bank which is a national bank organized under the laws of the
United States of America and (i) having capital, surplus and undivided profits
of at least $100,000,000 or (ii) so long as all such deposits are federally
insured, and (g) investments, certificates of deposit and time deposits
(including Eurodollar deposits) of the types described above (but without the
grade classification required above) of or with a Lender.
“Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Hedging Agreements, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Hedging Agreements (which may include any Lender).
“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day, (b) BBR Rate Loans whose
Interest Periods begin and end on the same day, (c) Alternate Base Rate Loans
made on the same day, (d) Canadian Prime Rate Loans made on the same day and (e)
Offshore Base Rate Loans made on the same day.
“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby and pursuant to the
other Credit Documents (including, without limitation, the initial borrowings
under the Credit Documents and the payment of fees and expenses in connection
with all of the foregoing).
“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.
“Treasury Stock Purchase” shall mean any purchase, redemption, retirement,
cancellation, defeasance or other acquisition (including any sinking fund or
similar deposit for such purpose) by the Borrower or any Subsidiary of its
Capital Stock or any warrants, rights or options to acquire such Capital Stock.

35
    

--------------------------------------------------------------------------------




“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan,
BBR Rate Loan, Canadian Prime Rate Loan, Offshore Rate Loan or LIBOR Rate Loan,
as the case may be.
“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.
“Unreimbursed Amount” shall have the meaning set forth in Section 2.3(e).
“U.S.” shall mean the United States of America.
“U.S. Person” shall mean a “United States Person” as defined in Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.15(f)
and shall be in form and substance reasonably acceptable to the Administrative
Agent.
“Withholding Agent” shall mean a Credit Party, the Administrative Agent, or, in
the case of any Lender that is treated as a partnership for U.S. federal income
tax purposes, such Lender or any partnership for U.S. federal income tax
purposes that is a direct or indirect (through a chain of entities treated as
flow-through entities for U.S. federal income tax purposes) beneficial owner of
such Lender, or any of their respective agents, that is required under
applicable law to deduct or withhold any Tax from a payment by or on account of
any obligation of any Credit Party under any Credit Document.
“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.
Section 1.2.    Other Definitional Provisions.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (c)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any particuar
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and

36
    

--------------------------------------------------------------------------------




intangible assets and properties, including cash, securities, accounts and
contract rights and (g) all terms defined in this Agreement shall have the
defined meanings when used in any other Credit Document or any certificate or
other document made or delivered pursuant hereto.
Section 1.3.    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the most recently delivered audited
Consolidated financial statements of the Borrower, except as otherwise
specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
(c)    Financial Covenant Calculations. The parties hereto acknowledge and agree
that, for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 6.18 and for
purposes of determining the Applicable Margin, (i) after consummation of any
Acquisitions permitted hereunder, (A) income statement items and other balance
sheet items (whether positive or negative) attributable to the target acquired
in such transaction shall be included in such calculations to the extent
relating to such applicable period, subject to adjustments mutually acceptable
to the Borrower and the Administrative Agent and (B) Indebtedness of a target
which is retired in connection with any Acquisitions permitted hereunder shall
be excluded from such calculations and deemed to have been retired as of the
first day of such applicable period and (ii) after any Disposition permitted by
Section 6.5(e), (A) income statement items, cash flow statement items and
balance sheet items (whether positive or negative) attributable to the Property
or Assets disposed of shall be excluded in such calculations to the extent
relating to such applicable period, subject to adjustments mutually acceptable
to the Borrower and the Administrative Agent and (B) Indebtedness and applicable
interest that is repaid with the proceeds of such Disposition shall be excluded
from such calculations and deemed to have been repaid as of the first day of
such applicable period.
Section 1.4.    Time References.

37
    

--------------------------------------------------------------------------------




Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
Section 1.5.    Execution of Documents.
Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.
Section 1.6.    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall reasonably determine the applicable Spot
Rate as of each Revaluation Date to be used for calculating the Dollar Amounts
of Extensions of Credit and amounts outstanding hereunder denominated in Foreign
Currencies. Each such Spot Rate shall become effective as of such Revaluation
Date and shall be the Spot Rate employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Credit
Documents shall be such Dollar Amount as reasonably so determined by the
Administrative Agent.
(b)    Wherever in this Credit Agreement, in connection with any Extension of
Credit, any conversion, continuation or prepayment of a Loan, an amount, such as
a required minimum or multiple amount, is expressed in Dollars, but such
Extension of Credit or Loan is denominated in a Foreign Currency, such amount
shall be the relevant Foreign Currency Equivalent of such Dollar amount (rounded
to the nearest 1,000 units of such Foreign Currency), as reasonably determined
by the Administrative Agent.
(c)    Determinations by the Administrative Agent in accordance with this
Section 1.6 shall be conclusive absent manifest error.
Section 1.7.    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount or undrawn amount, as the context may
require, of such Letter of Credit in effect at such time; provided, however,
that with respect to any Letter of Credit that, by its terms or the terms of any
LC Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
Section 1.8.    Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts.
(a)    Each obligation of the Borrower to make a payment denominated in the
National Currency Unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euros at the time of such adoption (in

38
    

--------------------------------------------------------------------------------




accordance with the EMU Legislation). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Credit
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Extension of Credit
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Extension of
Credit, at the end of the then current Interest Period.
(b)    Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    References herein to minimum Dollar Amounts and integral multiples stated
in Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents. Wherever in this
Credit Agreement an amount, such as a minimum or maximum limitation on
Indebtedness permitted to be incurred or Investments permitted to be made
hereunder, is expressed in Dollars, it shall be deemed to refer to the Dollar
Amount thereof.
ARTICLE II    
THE LOANS; AMOUNT AND TERMS
Section 2.1.    Revolving Loans.
Section 2.1(a) Revolving Loans.
(i)    Revolving Commitment. During the Commitment Period, subject to the terms
and conditions hereof, each Revolving Lender severally, but not jointly, agrees
to make revolving credit loans in Dollars (each a “Revolving Loan”) to the
Borrower from time to time in an aggregate principal Dollar Amount of up to
SEVENTY-FIVE MILLION DOLLARS ($75,000,000) (as such aggregate maximum amount may
be increased from time to time as provided in Section 2.19 or reduced from time
to time as provided in Section 2.5 or Section 4.1(o), the “Revolving Committed
Amount”) for the purposes hereinafter set forth (such facility, the “Revolving
Facility”); provided, however, that (A) with regard to each Revolving Lender
individually, the sum of such Revolving Lender’s Revolving Commitment Percentage
of the aggregate principal Dollar Amount of outstanding Revolving Loans plus
such Revolving Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans plus such Revolving Lender’s Revolving Commitment Percentage of
outstanding LC Obligations plus such Lender’s Revolving Commitment Percentage of
the Foreign Currency Reserve shall not exceed such Revolving Lender’s Revolving
Commitment and (B) with regard to the Revolving Lenders collectively, the
aggregate Revolving Credit Outstandings shall not exceed the Revolving Committed
Amount then in effect. Revolving Loans may consist of Alternate

39
    

--------------------------------------------------------------------------------




Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower
may request, and may be repaid and reborrowed in accordance with the provisions
hereof.
(ii)    Revolving Loan Borrowings.
(A)    Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than 11:00
A.M. on the Business Day prior to the date of the requested borrowing in the
case of Alternate Base Rate Loans, and on the second Business Day prior to the
date of the requested borrowing in the case of LIBOR Rate Loans. Each such
Notice of Borrowing shall be irrevocable and shall specify (1) that a Revolving
Loan is requested, (2) the date of the requested borrowing (which shall be a
Business Day), (3) the aggregate principal amount to be borrowed and (4) whether
the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans
or a combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. If the Borrower shall fail to specify in any such Notice of
Borrowing a) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or b) the Type of Revolving Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder. The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt of each Notice of Borrowing, the contents thereof and each such
Revolving Lender’s share thereof.
(B)    Minimum Amounts. Each Revolving Loan that is made as an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $500,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less). Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).
(C)    Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. on the date specified in the applicable
Notice of Borrowing, in Dollars and in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent by crediting the account of the Borrower on the
books of such office (or such other account that the Borrower may designate in
writing to the Administrative Agent) with the aggregate of the

40
    

--------------------------------------------------------------------------------




amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.
(iii)    Repayment. Subject to the terms of this Agreement, Revolving Loans may
be borrowed, repaid and reborrowed during the Commitment Period, subject to
Section 2.6(a). The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date, unless accelerated sooner pursuant to
Section 7.2.
(iv)    Interest. Subject to the provisions of Section 2.7, Revolving Loans
shall bear interest as follows: (A) Alternate Base Rate Loans. During such
periods as any Revolving Loans shall be comprised of Alternate Base Rate Loans,
each such Alternate Base Rate Loan shall bear interest at a per annum rate equal
to the sum of the Alternate Base Rate plus the Applicable Margin; and (B) LIBOR
Rate Loans. During such periods as Revolving Loans shall be comprised of LIBOR
Rate Loans, each such LIBOR Rate Loan shall bear interest at a per annum rate
equal to the sum of the LIBOR Rate plus the Applicable Margin. Interest on
Revolving Loans shall be payable in arrears on each Interest Payment Date.
(v)    Revolving Loan Notes; Covenant to Pay. The Borrower’s obligation to pay
each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrower
to such Revolving Lender in substantially the form of Exhibit 2.1(e)(i). The
Borrower covenants and agrees to pay the Revolving Loans in accordance with the
terms of this Agreement.
Section 2.1(b) Multicurrency Revolving Loans.
(vi)    Multicurrency Revolving Commitment. During the Commitment Period,
subject to the terms and conditions hereof, each Revolving Lender severally, but
not jointly, agrees to make Multicurrency Revolving Loans in Foreign Currencies
as the Borrower may request from time to time in accordance with Section
2.1(b)(ii) (“Multicurrency Revolving Loans”) to the Borrower from time to time;
provided that (A) the aggregate principal Dollar Amount of Multicurrency
Revolving Loans shall not exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (as
such aggregate maximum amount may be reduced from time to time as provided in
Section 2.5, the “Multicurrency Revolving Committed Amount”), (B) with regard to
each Revolving Lender individually, the sum of such Revolving Lender’s Revolving
Commitment Percentage of the aggregate principal Dollar Amount of outstanding
Revolving Loans plus such Revolving Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans plus such Revolving Lender’s Revolving Commitment
Percentage of outstanding LC Obligations plus such Lender’s Revolving Commitment
Percentage of the Foreign Currency Reserve shall not exceed such Revolving
Lender’s Revolving Commitment and (C) with regard to the Revolving Lenders
collectively, the aggregate Revolving Credit Outstandings shall not exceed the
Revolving Committed Amount then in effect. Multicurrency Revolving Loans in
Foreign Currencies (other than Australian Dollars, Canadian Dollars and Mexican
Pesos,) shall consist solely of LIBOR Rate Loans. Multicurrency Revolving Loans
denominated in (A) Australian Dollars shall

41
    

--------------------------------------------------------------------------------




consist solely of BBR Rate Loans, (B) Canadian Dollars shall consist solely of
Canadian Prime Rate Loans and (C) Mexican Pesos shall consist solely of Offshore
Rate Loans. Foreign Currency Loans shall be made by each Revolving Lender at its
LIBOR Lending Office.
(vii)    Multicurrency Revolving Loan Borrowings.
(A)    Notice of Borrowing. The Borrower shall request a Multicurrency Revolving
Loan borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than 10:00
A.M. (New York, New York time) five (5) Business Days prior to the date of the
requested borrowing in the case of Multicurrency Revolving Loans. Each such
Notice of Borrowing shall be irrevocable and shall specify (1) that a
Multicurrency Revolving Loan is requested, (2) the date of the requested
borrowing (which shall be a Business Day), (3) the aggregate principal amount to
be borrowed, (4) the applicable Foreign Currency in which such Multicurrency
Revolving Loan is to be funded, (5) if the Multicurrency Revolving Loan is to be
made in Canadian Dollars, that such borrowing shall be comprised solely of
Canadian Prime Rate Loans, (6) if the Multicurrency Revolving Loan is to be made
in Australian Dollars, that such borrowing shall be comprised solely of BBR Rate
Loans, (7) if the Multicurrency Revolving Loan is to be made in Mexican Pesos,
that such borrowing shall be comprised solely of Offshore Rate Loans and (8) if
LIBOR Rate Loans or BBR Rate Loans are requested, the Interest Period(s)
therefor. If the Borrower shall fail to specify in any such Notice of Borrowing
(x) an applicable Interest Period in the case of a LIBOR Rate Loan or BBR Rate
Loans, then such notice shall be deemed to be a request for an Interest Period
of one month or (y) the currency for such Loan, then such Loan shall be made in
Euros. The Administrative Agent shall give notice to the Revolving Lenders
promptly upon receipt of each Notice of Borrowing pursuant to this Section
2.1(b)(ii)(A), the contents thereof and each such Lender’s share of any
borrowing to be made pursuant thereto.
(B)    Minimum Amounts. Each Multicurrency Revolving Loan shall be in a minimum
aggregate Dollar Amount of $1,000,000 and in integral multiples of $500,000 (or
the amount rounded to the nearest 10,000 unit of the applicable Foreign
Currency) in excess thereof (or the remaining amount of the Multicurrency
Revolving Committed Amount, if less).
(C)    Advances. The Revolving Lenders will make each Multicurrency Revolving
Loan borrowing available to the Administrative Agent for the account of the
Borrower at the office of the Administrative Agent specified in Section 9.2, or
at such other office as the Administrative Agent may designate in writing, in
the applicable Foreign Currency, in each case as requested by the Borrower in
accordance with this Agreement, and in funds immediately available to the

42
    

--------------------------------------------------------------------------------




Administrative Agent, by the Applicable Time specified by the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the account of the Borrower on the books of
such office (or such other account that the Borrower may designate in writing to
the Administrative Agent) with the aggregate of the amounts made available to
the Administrative Agent by the Revolving Lenders and in like funds as received
by the Administrative Agent.
(iii)    Repayment. Subject to the terms of this Agreement, Multicurrency
Revolving Loans may be borrowed, repaid and reborrowed during the Commitment
Period, subject to Section 2.6(a). The principal amount of all Multicurrency
Revolving Loans shall be due and payable in full on the Maturity Date, unless
accelerated sooner pursuant to Section 7.2. At any time (A) any Default or Event
of Default has occurred and is continuing or (B) the Revolving Lenders
reasonably determine that any specific Foreign Currency is no longer freely
available, freely transferable or freely convertible into Dollars, the Revolving
Lenders may, by written notice to the Borrower and the Administrative Agent,
demand repayment of the Multicurrency Revolving Loans by way of a Revolving Loan
borrowing, in which case the Borrower shall be deemed to have requested a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans
denominated in Dollars in the Dollar Amount of the Multicurrency Revolving Loans
outstanding as of such date. The Borrower shall have the right to repay the
Multicurrency Revolving Loan in whole or in part from time to time in accordance
with Section 2.6(a)
(ix)    Interest. Subject to the provisions of Section 2.7, Multicurrency
Revolving Loans shall bear interest as follows:
(A)    LIBOR Rate Loans. During such periods as Multicurrency Revolving Loans
shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear
interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Margin.
(B)    BBR Rate Loans. During such periods as Multicurrency Revolving Loans
shall be comprised of BBR Rate Loans, each such BBR Rate Loan shall bear
interest at a per annum rate equal to the sum of the BBR Rate plus the
Applicable Margin.
(C)    Canadian Prime Rate Loans. During such periods as Multicurrency Revolving
Loans shall be comprised of Canadian Prime Rate Loans, each such Canadian Prime
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Canadian Prime Rate plus the Applicable Margin.
(D)    Offshore Rate Loans. During such periods as Multicurrency Revolving Loans
shall be comprised of Offshore Rate Loans, each such Offshore Rate Loan shall
bear interest at a per annum rate equal to the sum of the Offshore Rate plus the
Applicable Margin. Interest on Multicurrency Revolving Loans shall be payable in
arrears on each Interest Payment Date.

43
    

--------------------------------------------------------------------------------




(v)    Revolving Loan Notes; Covenant to Pay. The Borrower’s obligation to pay
the Revolving Lenders shall be evidenced by this Agreement and, upon any
Revolving Lender’s request, by a duly executed promissory note of the Borrower
to such Revolving Lender in substantially the form of Exhibit 2.1(e)(ii). The
Borrower covenants and agrees to pay the Multicurrency Revolving Loans in
accordance with the terms of this Agreement.
Section 2.2.    Swingline Loan Subfacility.
(a)    Swingline Commitment. During the Commitment Period, subject to the terms
and conditions hereof, the Swingline Lender, in its individual capacity, may, in
its discretion and in reliance upon the agreements of the other Lenders set
forth in this Section, make certain Revolving Loans to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for the purposes
hereinafter set forth; provided, however, (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed TEN MILLION DOLLARS
($10,000,000) (the “Swingline Committed Amount”), (ii) the aggregate Revolving
Credit Outstandings shall not exceed the Revolving Committed Amount then in
effect and (iii) Swingline Loans shall reduce availability under the Revolving
Facility on a dollar-for-dollar basis. Swingline Loans hereunder may be repaid
and reborrowed in accordance with the provisions hereof.
(b)    Swingline Loan Borrowings.
(i)    Notice of Borrowing and Disbursement. Upon receiving a Notice of
Borrowing from the Borrower not later than 12:00 P.M. on any Business Day
requesting that a Swingline Loan be made, the Swingline Lender will make
Swingline Loans available to the Borrower on the same Business Day such request
is received by the Administrative Agent. Swingline Loan borrowings hereunder
shall be made in minimum amounts of $100,000 (or the remaining available amount
of the Swingline Committed Amount if less) and in integral amounts of $100,000
in excess thereof; provided, however, that this (i) shall not apply if Swingline
Loans are made automatically pursuant to a credit sweep in accordance with the
Swingline Lender’s treasury management system, if available.
(ii)    Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Maturity Date, but in no event will be outstanding for more
than ten (10) Business Days. The Swingline Lender may, at any time, in its sole
discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A) the Maturity Date, (B) the occurrence of any Bankruptcy Event, (C)
upon acceleration of the Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving

44
    

--------------------------------------------------------------------------------




Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as “Mandatory Swingline Borrowing”). Each
Revolving Lender hereby irrevocably agrees to make such Revolving Loans promptly
upon any such request or deemed request on account of each Mandatory Swingline
Borrowing in the amount and in the manner specified in the preceding sentence on
the date such notice is received by the Revolving Lenders from the
Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the date such notice is received notwithstanding (1) the amount
of Mandatory Swingline Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (2) whether any
conditions specified in Section 4.2 are then satisfied, (3) whether a Default or
an Event of Default then exists, (4) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in Section
2.1(a)(i)(B), (5) the date of such Mandatory Swingline Borrowing, or (6) any
reduction in the Revolving Committed Amount or termination of the Revolving
Commitments immediately prior to such Mandatory Swingline Borrowing or
contemporaneously therewith. In the event that any Mandatory Swingline Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code), then each Revolving Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such Participation Interest in the outstanding Swingline Loans as shall
be necessary to cause each such Revolving Lender to share in such Swingline
Loans ratably based upon its respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2); provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective Participation Interest is purchased, and (y) at the time any purchase
of a Participation Interest pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such Participation Interest purchased for
each day from and including the day upon which the Mandatory Swingline Borrowing
would otherwise have occurred to but excluding the date of payment for such
Participation Interest, at the rate equal to, if paid within two (2) Business
Days of the date of the Mandatory Swingline Borrowing, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate. The
Borrower shall have the right to repay the Swingline Loan in whole or in part
from time to time in accordance with Section 2.6(a).
(c)    Interest on Swingline Loans. Subject to the provisions of Section 2.7,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Margin for Revolving Loans that are Alternate Base
Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.
(d)    Swingline Loan Note; Covenant to Pay. The Swingline Loans shall be
evidenced by this Agreement and, upon request of the Swingline Lender, by a duly
executed promissory

45
    

--------------------------------------------------------------------------------




note of the Borrower in favor of the Swingline Lender in the original amount of
the Swingline Committed Amount and substantially in the form of Exhibit 2.2(d).
The Borrower covenants and agrees to pay the Swingline Loans in accordance with
the terms of this Agreement.
Section 2.3.    Letter of Credit Subfacility.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request an LC Issuer, and such LC Issuer agrees, to issue Letters
of Credit in an amount for such LC Issuer not to exceed its Letter of Credit
Commitment and, in an aggregate principal amount at any time outstanding not to
exceed, TWENTY MILLION DOLLARS ($20,000,000) (the “Letter of Credit Sublimit”)
for the Borrower’s account in a form reasonably acceptable to the Administrative
Agent and the LC Issuer, at any time and from time to time from the Closing Date
until the Letter of Credit Expiration Date. Each LC Issuer shall have no
obligation to issue, and the Borrower shall not request the issuance of, any
Letter of Credit at any time if after giving effect to such issuance, (i)the
aggregate LC Obligations would exceed the LC Sublimit, (ii) the total Revolving
Exposure would exceed the total Revolving Commitments or (iii) the LC
Obligations owed to such LC Issuer would exceed its Letter of Credit Commitment.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, the LC Issuer relating to any Letter of Credit (all such
forms of letter of credit applications or other agreements, together with each
Letter of Credit Issuance Request and each Letter of Credit, collectively, the
“LC Documents”), the terms and conditions of this Agreement shall control.
Notwithstanding anything to the contrary in this Section 2.3 or elsewhere in
this Agreement, the LC Issuer shall not be obligated to issue, amend, renew or
extend any Letter of Credit at a time when a Lender is a Defaulting Lender
unless the LC Issuer has entered into arrangements satisfactory to it pursuant
to Section 2.20(a)(iv).
(b)    Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
transmit by facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved in writing by the LC Issuer) a Letter of Credit
Issuance Request to the LC Issuer and the Administrative Agent not later than
11:00 a.m., New York, New York time, on the third Business Day preceding the
requested date of issuance, amendment, renewal or extension (or such later date
and time as is acceptable to the LC Issuer).
A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the LC Issuer:
(i)    the proposed issuance date of the requested Letter of Credit (which shall
be a Business Day);
(ii)    the face amount and currency thereof, provided that no LC Issuer shall
be required to issue a Letter of Credit in a currency other than Dollars;

46
    

--------------------------------------------------------------------------------




(iii)    the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);
(iv)    the name and address of the beneficiary thereof;
(v)    any documents to be presented by such beneficiary in connection with any
drawing thereunder;
(vi)    the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and
(vii)    such other matters as the LC Issuer may require.
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the LC
Issuer:
(i)    the Letter of Credit to be amended, renewed or extended;
(ii)    the proposed date of amendment, renewal or extension thereof (which
shall be a Business Day);
(iii)    the nature of the proposed amendment, renewal or extension; and
(iv)    such other matters as the LC Issuer may require.
If requested by the LC Issuer, the Borrower also shall submit a letter of credit
application on the LC Issuer’s standard form in connection with any request for
a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed the Letter of Credit Commitment, (ii) the total
Revolving Exposures shall not exceed the total Revolving Commitments and
(iii) the conditions set forth in Article IV in respect of such issuance,
amendment, renewal or extension shall have been satisfied. Unless the LC Issuer
shall agree otherwise, no Letter of Credit shall be in an initial amount less
than $50,000.
(c)    Expiration Date. Each Letter of Credit shall expire at or before the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the Letter
of Credit Expiration Date; provided that this Section 2.3(c) shall not prevent
any LC Issuer from agreeing that a Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each (and, in
any case, not to extend beyond the Letter of Credit Expiration Date) unless each
such LC Issuer elects not to extend for any such additional period.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the LC

47
    

--------------------------------------------------------------------------------




Issuer or the Lenders, the LC Issuer hereby irrevocably grants to each Revolving
Lender, and each Revolving Lender hereby acquires from the LC Issuer, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the LC Issuer, such Revolving Lender’s
Applicable Percentage of each LC Disbursement made by the LC Issuer and not
reimbursed by the Borrower on the date due as provided in Section 2.3(e), or of
any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.3(d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default, the failure of
any condition set forth in Section 4.2 to be satisfied, or the reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment).
(e)    Reimbursement.
(i)    If the LC Issuer shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement by paying to the LC
Issuer an amount equal to such LC Disbursement not later than 1:00 p.m., New
York, New York time, or the Applicable Time on the date of any payment by the LC
Issuer under a Letter of Credit to be reimbursed in a Foreign Currency, on the
date that such LC Disbursement is made if the Borrower shall have received
notice of such LC Disbursement before 11:00 a.m., New York, New York time, on
such date, or, if such notice has not been received by the Borrower before such
time on such date, then not later than 1:00 p.m., New York, New York time, on
the Business Day immediately following the day that the Borrower receives such
notice; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.3(b) that such payment be
financed with Revolving Loans based on the Alternate Base Rate in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Loans based
on the Alternate Base Rate. In the case of a Letter of Credit denominated in a
Foreign Currency, the Borrower shall reimburse the LC Issuer in such Foreign
Currency, unless (A) the LC Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Borrower shall have
notified the LC Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the LC Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in a
Foreign Currency, the LC Issuer shall notify the Borrower of the Dollar Amount
of the amount of the drawing promptly following the determination thereof. In
the event that (A) a drawing denominated in a Foreign Currency is to be
reimbursed in Dollars pursuant to this Section 2.3(e) and (B) the Dollar amount
paid by the Borrower shall not be

48
    

--------------------------------------------------------------------------------




adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Foreign Currency equal to the
drawing, the Borrower agrees, as a separate and independent obligation, to
indemnify the LC Issuer for the loss resulting from its inability on that date
to purchase the Foreign Currency in the full amount of the drawing.
(ii)    If the Borrower fails to make such payment when due and the amount is
not financed pursuant to the proviso to Section 2.3(e)(i) the LC Issuer shall
notify the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof (expressed in Dollars in the amount of the
Dollar Amount thereof in the case of a Letter of Credit denominated in a Foreign
Currency) and such Revolving Lender’s Applicable Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent not later than 12:00 p.m., New York, New York time, on
such date (or, if such Revolving Lender shall have received such notice later
than 12:00 p.m., New York, New York time, on any day, not later than 11:00 a.m.,
New York, New York time, on the immediately following Business Day), an amount
equal to such Revolving Lender’s Applicable Percentage of the unreimbursed LC
Disbursement (the “Unreimbursed Amount”) in the same manner as provided in
Section 2.1 with respect to Revolving Loans made by such Revolving Lender, and
the Administrative Agent will promptly pay to the LC Issuer the amounts so
received by it from the Revolving Lenders. The Administrative Agent will
promptly pay to the LC Issuer any amounts received by it from the Borrower
pursuant to clause (i) above before the time that any Revolving Lender makes any
payment pursuant to the preceding sentence and any such amounts received by the
Administrative Agent from any Borrower after the receipt by the LC Issuer of an
amount of immediately available funds equal to 100% of all LC Disbursements that
were otherwise unreimbursed will be promptly remitted by the Administrative
Agent to the Revolving Lenders that shall have made such payments and to the LC
Issuer, as appropriate.
(iii)    If any Revolving Lender shall not have made its Applicable Percentage
of such LC Disbursement available to the Administrative Agent as provided above,
the Borrower and such Revolving Lender severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with the foregoing to but excluding the date such amount is
paid, to the Administrative Agent for the account of the LC Issuer at (A) in the
case of the Borrower, the Default Rate and (B) in the case of such Lender, at
the greater of the Federal Funds Effective Rate (or applicable Foreign Currency
rate) and a rate determined by the Administrative Agent in accordance with
banking industry rules or practices on interbank compensation.
(f)    Obligations Absolute. The Reimbursement Obligation of the Borrower as
provided in Section 2.3(e) shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other

49
    

--------------------------------------------------------------------------------




document presented under a Letter of Credit being proved to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iii) payment by the LC Issuer under
a Letter of Credit against presentation of a draft or other document that fails
to comply with the terms of such Letter of Credit; (iv) any other fact, event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.3, constitute a legal or
equitable discharge of, or provide a right of setoff against, the obligations of
any Borrower hereunder; (v) the fact that a Default shall have occurred and be
continuing; (vi) any material adverse change in the condition (financial or
otherwise), results of operations, assets, liabilities (contingent or
otherwise), material agreements, Properties, solvency, business, management,
prospects or value of any Subsidiary; (vii) any adverse change in the relevant
exchange rates or in the availability of the relevant Foreign Currency to the
Borrower or any Subsidiary or in the relevant currency markets generally; or
(viii) any other fact, circumstance or event whatsoever (other than the
indefeasible payment in full in cash of such Reimbursement Obligations by the
Credit Parties). None of the Administrative Agent, the Lenders, the LC Issuer or
any of their Affiliates shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
LC Issuer; provided that the foregoing shall not be construed to excuse the LC
Issuer from liability to any Borrower to the extent of any direct damages (as
opposed to consequential, exemplary, special, punitive or other indirect
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable Laws) suffered by any Borrower that are caused by
the LC Issuer’s bad faith or failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of bad
faith, gross negligence or willful misconduct on the part of the LC Issuer (as
finally determined by a court of competent jurisdiction), the LC Issuer shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the LC Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. The LC Issuer shall not have any duties or obligations except
those expressly set forth in this Agreement. The LC Issuer shall not be liable
for any action taken or not taken by it in the absence of its own bad faith,
gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction). The LC Issuer shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The LC Issuer also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The LC Issuer may consult with legal counsel (who may be counsel for
any Credit

50
    

--------------------------------------------------------------------------------




Party) and other experts selected by it, and shall not be liable for any action
taken or not taken by it in accordance with the advice of any such counsel or
experts.
(g)    Disbursement Procedures. The LC Issuer shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The LC Issuer shall promptly give written
notice to the Administrative Agent and the Borrower of such demand for payment
and whether the LC Issuer has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve any Borrower of its Reimbursement Obligation to the LC Issuer and the
Revolving Lenders with respect to any such LC Disbursement (other than with
respect to the timing of such Reimbursement Obligation set forth in Section
2.3(e)(i)).
(h)    Interim Interest. If the LC Issuer shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such LC Disbursement
is made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the Default Rate. Interest accrued pursuant to this Section
2.3(h) shall be for the account of the LC Issuer, except that interest accrued
on and after the date of payment by any Revolving Lender pursuant to Section
2.3(e) to reimburse the LC Issuer shall be for the account of such Lender to the
extent of such payment.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.3(i), the Borrower shall deposit in the LC Account,
in the name of the Administrative Agent and for the benefit of the Revolving
Lenders, an amount in cash equal to 103% of the LC Exposure as of such date plus
any accrued and unpaid interest and fees thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 7.1(f). Funds in the LC Account shall be applied
by the Administrative Agent to reimburse the LC Issuer for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of outstanding Reimbursement Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount plus any accrued
interest with respect to such amounts (to the extent not applied as aforesaid)
shall be returned to the Borrower within five Business Days after all Events of
Default have been cured or waived.
(j)    Additional LC Issuers. The Borrower may, at any time and from time to
time, designate one or more additional Revolving Lenders to act as an LC Issuer
under the terms of this Agreement, with the consent of each of the
Administrative Agent (which consent shall not be unreasonably withheld), the LC
Issuer (which consent shall not be unreasonably withheld) and such Revolving
Lender(s). Any Revolving Lender designated as an LC Issuer pursuant to this
Section 2.3(j) shall be deemed (in addition to being a Revolving Lender) to be
the LC Issuer with

51
    

--------------------------------------------------------------------------------




respect to Letters of Credit issued or to be issued by such Revolving Lender,
and all references herein and in the other Credit Documents to the term “LC
Issuer” shall, with respect to such Letters of Credit, be deemed to refer to
such Revolving Lender in its capacity as LC Issuer, as the context shall
require.
(k)    Reporting. Each LC Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such LC Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such LC Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such LC
Issuer makes any LC Disbursement, the date and amount of such LC Disbursement
and (iv) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such LC Issuer on such day, the date
and amount of such failure.
(l)    Resignation or Removal of the LC Issuer. Either LC Issuer may resign as
LC Issuer hereunder at any time upon at least 10 days’ prior written notice to
the Lenders, the Administrative Agent and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower, to appoint a successor LC Issuer; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 10 days after the retiring LC
Issuer gives notice of its resignation, then the retiring LC Issuer may, on
behalf of the Lenders and the LC Issuer, appoint a successor LC Issuer which
shall be (i) a commercial banking institution organized under the laws of the
United States (or any State thereof) or a United States branch or agency of a
commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000, or an Affiliate of any such institution, or
(ii) another entity satisfactory to the Required Lenders and the Borrower;
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing. The Administrative Agent shall notify
the Lenders of any such replacement of the LC Issuer or any such additional LC
Issuer. At the time any such resignation or replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
LC Issuer pursuant to Section 2.4(c). From and after the effective date of any
such resignation or replacement or addition, as applicable, (i) such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring LC Issuer, and the retiring LC Issuer shall be discharged
from its duties and obligations under the Credit Documents (if not already
discharged therefrom as provided in this Section 2.3), (ii) the successor LC
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring LC Issuer with respect to such Letters of Credit
and (iii) references herein and in the other Credit Documents to the term “LC
Issuer” shall be deemed to refer to such successor or such addition or to any
previous LC Issuer, or to such successor or such

52
    

--------------------------------------------------------------------------------




addition and all previous LC Issuers, as the context shall require. After the
resignation or replacement of an LC Issuer hereunder, the replaced LC Issuer
shall remain a party hereto and shall continue to have all the rights and
obligations of an LC Issuer under this Agreement with respect to Letters of
Credit issued by it before such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one LC Issuer hereunder, the Borrower may, in its discretion, select which
LC Issuer is to issue any particular Letter of Credit. Without limiting the
foregoing or any obligation of any Lender pursuant to Sections 2.3(d) or (e), in
the event no such successor has been appointed at the end of such 10-day period
in accordance with this Section 2.3, (i) the LC Issuer may notify the Borrower
and the Lenders that no qualifying Person has either been appointed or accepted
such appointment, and that such resignation shall nonetheless become effective
in accordance with such notice and the retiring LC Issuer shall be discharged
from its duties and obligations hereunder (including the duty and obligation to
issue any additional Letters of Credit after the giving of such notice) and
under the other Credit Documents and (ii) the LC Issuer shall be entitled to
apply cash collateral, if any, that was deposited in the LC Account in
accordance with Section 2.3(i) in an amount in cash up to 103% of the LC
Exposure of the retiring LC Issuer as of such date (or make other arrangements
satisfactory to the retiring LC Issuer) to be held by the retiring LC Issuer in
an account specified by the retiring LC Issuer as collateral for the payment and
performance obligations arising under such Letters of Credit and the retiring LC
Issuer shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.
(m)    Other. The LC Issuer shall be under no obligation to issue any Letter of
Credit if:
(i)    any order of any Governmental Authority or arbitrator shall by its terms
purport to enjoin or restrain the LC Issuer from issuing such Letter of Credit,
or any Law applicable to the LC Issuer or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the LC Issuer shall prohibit, or request that the LC Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the LC Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the LC Issuer
is not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon the LC Issuer any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the LC Issuer deems material to
it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of general application of the LC Issuer;
(iii)    except as otherwise agreed by the LC Issuer in its sole discretion, the
Letter of Credit (x) is to be denominated in a currency other than Dollars or
(y) is a commercial letter of credit; or
(iv)    any Lender is at that time a Defaulting Lender, unless the Borrower has
complied with the requirements of Section 2.20.
The LC Issuer shall be under no obligation to amend any Letter of Credit if (A)
the LC Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form

53
    

--------------------------------------------------------------------------------




under the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.
Section 2.4.    Fees.
(a)    Commitment Fee. Subject to Section 2.20, in consideration of the
Revolving Commitments, the Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a commitment fee (the
“Commitment Fee”) in an amount equal to the Applicable Margin per annum on the
average daily unused amount of the Revolving Committed Amount. The Commitment
Fee shall be calculated quarterly in arrears and accrue from the Effective Date.
For purposes of computation of the Commitment Fee, Swingline Loans shall not be
considered usage of the Revolving Committed Amount. The Commitment Fee shall be
payable quarterly in arrears on the last Business Day of each calendar quarter.
(b)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent the annual fees as described in the Fee Letter.
(c)    Letter of Credit Fees. The Borrower agrees to pay to (i) the
Administrative Agent for the account of each Revolving Lender (subject, in the
case of a Defaulting Lender, to any restrictions on such payment in Section
2.20(a)(iv)) (x) a standby Letter of Credit fee (the “Standby Letter of Credit
Fee”) equal to the LIBOR Margin per annum on the undrawn amount of each
outstanding standby Letter of Credit (excluding any portion thereof attributable
to Reimbursement Obligations) during the period from and including the Effective
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (y) a one-time commercial Letter of Credit fee (the “Commercial
Letter of Credit Fee” and together with the Standby Letter of Credit Fee, the
“LC Participation Fee”) equal to 0.20% of the face amount of each commercial
Letter of Credit (but in no event less than $150) with respect to its
participations in Letters of Credit; provided that any LC Participation Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit shall be applied as set forth in Section 2.20(a)(iv), and (ii)
any LC Issuer for its own account a fronting fee (the “Fronting Fee”), which
shall accrue at the rate of 0.250% per annum (or such other rate per annum as
the LC Issuer and Borrower may agree upon from time to time) on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) attributable to Letters of Credit issued by such LC
Issuer during the period from and including the Effective Date to but excluding
the later of the date of termination of the Revolving Commitments and the date
on which there ceases to be any LC Exposure, as well as such LC Issuer’s
customary fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Accrued Standby Letter of
Credit Fees shall be payable in arrears on the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the Effective Date, and on the date on which the Revolving Commitments
terminate. If there is any change in the LIBOR Margin during any quarter, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the LIBOR Margin separately for each period during
such quarter that such LIBOR Margin was in effect.

54
    

--------------------------------------------------------------------------------




Accrued Fronting Fees shall be payable in arrears on the last Business Day of
each month, commencing on the first such date to occur after the Effective Date,
and on the date on which the Revolving Commitments terminate. Any LC
Participation Fees or Fronting Fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any LC Issuer pursuant to this Section 2.4(c) shall be payable within
five Business Days after demand therefor. All LC Participation Fees and Fronting
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
Section 2.5.    Commitment Terminations or Reductions.
(a)    Voluntary Terminations or Reductions. The Borrower shall have the right
to terminate or permanently reduce the unused portion of the Revolving Committed
Amount or the Multicurrency Revolving Committed Amount at any time or from time
to time upon not less than five (5) Business Days’ prior written notice to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that no such reduction or termination shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the aggregate Revolving
Credit Outstandings shall exceed the aggregate Revolving Committed Amount, as
reduced.
(b)    Multicurrency Revolving Committed Amount. If the Revolving Committed
Amount is reduced below the then current Multicurrency Revolving Committed
Amount, the Multicurrency Revolving Committed Amount shall automatically be
reduced by an amount such that the Multicurrency Revolving Committed Amount
equals the Revolving Committed Amount.
(c)    Letter of Credit Sublimit. If the Revolving Committed Amount is reduced
below the then current Letter of Credit Sublimit, the Letter of Credit Sublimit
shall be reduced by an amount such that the Letter of Credit Sublimit equals the
Revolving Committed Amount.
(d)    Swingline Committed Amount. If the Revolving Committed Amount is reduced
below the then current Swingline Committed Amount, the Swingline Committed
Amount shall automatically be reduced by an amount such that the Swingline
Committed Amount equals the Revolving Committed Amount.
(e)    Maturity Date. The Revolving Commitments, the Multicurrency Revolving
Commitment, the Swingline Commitment and the Letter of Credit Commitment shall
automatically terminate on the Maturity Date.
Section 2.6.    Prepayments.
(a)    Optional Prepayments and Repayments. The Borrower shall have the right to
repay the Revolving Loans, Multicurrency Revolving Loans and Swingline Loans in
whole or in part from time to time; provided, however, that each partial
prepayment or repayment of (i)

55
    

--------------------------------------------------------------------------------




Revolving Loans that are Alternate Base Rate Loans shall be in a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof (or the remaining outstanding principal amount), (ii) Revolving Loans
that are LIBOR Rate Loans shall be in a minimum principal amount of $2,000,000
and integral multiples of $500,000 in excess thereof (or the remaining
outstanding principal amount) and (iii) Swingline Loans or Multicurrency
Revolving Loans shall be in a minimum principal Dollar Amount of $100,000 and
integral multiples of $100,000 in excess thereof (or the remaining outstanding
principal amount). The Borrower shall give two Business Days’ irrevocable notice
of prepayment in the case of LIBOR Rate Loans, BBR Rate Loans, Canadian Prime
Rate Loans or Offshore Rate Loans and one Business Day’s irrevocable notice of
prepayment in the case of Alternate Base Rate Loans, to the Administrative Agent
(which shall notify the Lenders thereof as soon as practicable). To the extent
the Borrower elects to repay the Revolving Loans, Multicurrency Revolving Loans
and/or Swingline Loans, amounts prepaid under this Section shall be applied to
the Revolving Loans, Multicurrency Revolving Loans and/or Swingline Loans, as
applicable of the Revolving Lenders in accordance with their respective
Revolving Commitment Percentages. Within the foregoing parameters, prepayments
under this Section shall be applied (A) first to Alternate Base Rate Loans, (B)
then ratably to Canadian Prime Rate Loans and Offshore Rate Loans, (C) then to
BBR Rate Loans in direct order of Interest Period maturities and (D) then to
LIBOR Rate Loans in direct order of Interest Period maturities. All prepayments
under this Section shall be subject to Section 2.14, but otherwise without
premium or penalty. Interest on the principal amount prepaid shall be payable on
any date that a prepayment is made hereunder and include interest accrued to the
date of prepayment.
(b)    Mandatory Prepayments.
(i)    Revolving Committed Amount. If at any time after the Effective Date, the
sum of the aggregate Revolving Credit Outstandings shall exceed the Revolving
Committed Amount, the Borrower shall immediately prepay the Revolving Loans,
Multicurrency Revolving Loans and/or Swingline Loans or Cash Collateralize LC
Obligations in an aggregate amount sufficient to eliminate such excess (such
prepayment to be applied as set forth in clause (ii) below).
(ii)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section shall be applied as follows: (A) with respect to all
amounts prepaid pursuant to (i), (1) first to outstanding unreimbursed LC
Disbursements that have not been funded by the Revolving Lenders, (2) second to
the outstanding Swingline Loans, (3) third ratably to the outstanding Revolving
Loans and LC Disbursements funded by Revolving Lenders and (4) fourth ratably to
Cash Collateralize outstanding Letters of Credit; and (B) with respect to all
amounts prepaid pursuant to Sections 2.7(b)(ii), (1) first to Multicurrency
Revolving Loans (without a simultaneous corresponding reduction of the
Multicurrency Revolving Committed Amount), (2) second to the Swingline Loans
(without a simultaneous corresponding reduction of the Swingline Committed
Amount), (3) third ratably to the Revolving Loans and (4) fourth ratably to Cash
Collateralize outstanding Letters of Credit (without a simultaneous
corresponding reduction of the Revolving Committed Amount or Multicurrency
Revolving Committed

56
    

--------------------------------------------------------------------------------




Amount). Within the parameters of the applications set forth above, prepayments
shall be applied (A) first to Alternate Base Rate, (B) then to Canadian Prime
Rate Loans, (C) then ratably to BBR Rate Loans and Offshore Rate Loans in direct
order of Interest Period maturities and (D) then to LIBOR Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section shall be
subject to Section 2.14 and be accompanied by interest on the principal amount
prepaid through the date of prepayment, but otherwise without premium or
penalty.
(c)    Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Borrower’s obligation to continue
to make payments under any Bank Product, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Bank Product.
Section 2.7.    Default Rate and Payment Dates.
(a)    If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.8 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.
(b)    Upon the occurrence and during the continuance of a (i) Bankruptcy Event
or a Payment Event of Default, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall automatically bear interest at a rate per annum
which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of such Event of Default until such Event of Default is waived in
accordance with Section 9.1. Any default interest owing under this (b) shall be
due and payable on the earlier to occur of (x) demand by the Administrative
Agent (which demand the Administrative Agent shall make if directed by the
Required Lenders) and (y) the Maturity Date.
(c)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand as provided therein.
Section 2.8.    Conversion Options.
(a)    The Borrower may, in the case of Revolving Loans, elect from time to time
to convert Alternate Base Rate Loans to LIBOR Rate Loans or to continue LIBOR
Rate Loans, by delivering a Notice of Conversion/Extension to the Administrative
Agent at least two Business Days prior to the proposed date of conversion or
continuation. In addition, the Borrower may elect from time to time to convert
all or any portion of a LIBOR Rate Loan to an Alternate Base Rate Loan by giving
the Administrative Agent irrevocable written notice thereof by 11:00 A.M.

57
    

--------------------------------------------------------------------------------




one (1) Business Day prior to the proposed date of conversion. If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan. LIBOR Rate Loans may only be converted to Alternate
Base Rate Loans on the last day of the applicable Interest Period. If the date
upon which a LIBOR Rate Loan is to be converted to an Alternate Base Rate Loan
is not a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan. All or any part of outstanding Alternate Base Rate
Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
All or any part of outstanding LIBOR Rate Loans may be converted as provided
herein; provided that partial conversions shall be in an aggregate principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof.
(b)    Any LIBOR Rate Loans or BBR Rate Loans may be continued as such upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the notice provisions contained in (a); provided, that no LIBOR
Rate Loan may be continued as such when any Default or Event of Default has
occurred and is continuing, in which case such Loan shall be automatically
converted to an Alternate Base Rate Loan at the end of the applicable Interest
Period with respect thereto. If the Borrower shall fail to give timely notice of
an election to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate
Loans are not permitted hereunder, such LIBOR Rate Loans shall be automatically
converted to Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto.
(c)    BBR Rate Loans, Canadian Prime Rate Loans and Offshore Rate Loans cannot
be converted to LIBOR Rate Loans or to Alternate Base Rate Loans.
Section 2.9.    Computation of Interest and Fees; Usury.
(a)    Interest payable hereunder with respect to (i) any Alternate Base Rate
Loan based on the Prime Rate, (ii) any BBR Rate Loan based on the BBR Rate,
(iii) any Canadian Prime Rate Loan based on the Canadian Prime Rate Rate or (iv)
any Offshore Rate Loan based on the Offshore Rate shall be calculated on the
basis of a year of 365 days (or 366 days, as applicable) for the actual days
elapsed. All other fees, interest and all other amounts payable hereunder shall
be calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof. Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.

58
    

--------------------------------------------------------------------------------




(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.
(c)    It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, and in no event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
Section 2.10.    Pro Rata Treatment and Payments.
(a)    Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments (other than the
reduction of Incremental Commitments pursuant to Section 2.5(a)) shall be made
pro rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Agreement,
each payment under this Agreement shall be applied, first, to any fees then due
and owing by the Borrower pursuant to Section 2.3, second, to interest then due
and owing hereunder of the Borrower and, third, to principal then due and owing
hereunder and under this Agreement of the Borrower. Each payment on account of
any fees pursuant to Section 2.3 shall be made pro rata in accordance with the
respective amounts due and

59
    

--------------------------------------------------------------------------------




owing. Each optional repayment and prepayment by the Borrower on account of
principal of and interest on the Revolving Loans shall be applied to such
Revolving Loans on a pro rata basis and, to the extent applicable, in accordance
with the terms of Section 2.6(a) hereof. Each mandatory prepayment on account of
principal of the Loans shall be applied to such Loans, as applicable, on a pro
rata basis and, to the extent applicable, in accordance with Section 2.6(b). All
payments (including prepayments) to be made by the Borrower on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim and shall be made to the Administrative Agent for the account of
the Lenders at the Administrative Agent’s office specified on Section 9.2 in
immediately available funds (A) in the case of Loans or other amounts
denominated in Dollars, shall be made in Dollars not later than 1:00 P.M. on the
date when due and (B) in the case of Loans or other amounts denominated in a
Foreign Currency, shall be made in such Foreign Currency not later than the
Applicable Time specified by the Administrative Agent on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans or BBR Rate Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a LIBOR Rate Loan or BBR Rate Loan
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.
(b)    Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the application of default interest pursuant to Section
2.7) by the Administrative Agent or the Lenders pursuant to Section 7.2 (or
after the Commitments shall automatically terminate and the Loans (with accrued
interest thereon) and all other amounts under the Credit Documents shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of the Obligations or any other amounts outstanding under any
of the Credit Documents shall be paid over or delivered as follows (irrespective
of whether the following costs, expenses, fees, interest, premiums, scheduled
periodic payments or Obligations are allowed, permitted or recognized as a claim
in any proceeding resulting from the occurrence of a Bankruptcy Event):
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;
SECOND, to the payment of any fees owed to the Administrative Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Obligations owing to such Lender;

60
    

--------------------------------------------------------------------------------




FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest, and including, with respect to any Bank Product, any fees, premiums
and scheduled periodic payments due under such Bank Product and any interest
accrued thereon;
FIFTH, to the payment of the outstanding principal amount of the Obligations,
and including with respect to any Bank Product, any breakage, termination or
other payments due under such Bank Product and any interest accrued thereon;
SIXTH, to Cash Collateralize the outstanding LC Obligations;
SEVENTH, to all other Obligations and other obligations which shall have become
due and payable under the Credit Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “SIXTH” above; and
EIGHTH, to the payment of the surplus, if any, to the Borrower or whoever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders and any Bank Product Provider
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans held by such Lender or the outstanding
obligations payable to such Bank Product Provider bears to the aggregate then
outstanding Loans and obligations payable under all Bank Products) of amounts
available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and
“SEVENTH” above. Notwithstanding the foregoing terms of this Section, only
payments under the Guaranty (as opposed to ordinary course principal, interest
and fee payments hereunder) shall be applied to obligations under any Bank
Product. Amounts distributed with respect to any Bank Product Debt shall be the
last Bank Product Amount reported to the Administrative Agent; provided that any
such Bank Product Provider may provide an updated Bank Product Amount to the
Administrative Agent prior to payments made pursuant to this Section. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Bank Product Debt, but may rely upon written
notice of the amount (setting forth a reasonably detailed calculation) from the
applicable Bank Product Provider. In the absence of such notice, the
Administrative Agent may assume the amount to be distributed is the Bank Product
Amount last reported to the Administrative Agent.
Section 2.11.    Non-Receipt of Funds by the Administrative Agent.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally

61
    

--------------------------------------------------------------------------------




agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Alternate Base Rate Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Extension of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
(b)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A notice of the Administrative Agent to any
Lender or the Borrower with respect to any amount owing under subsections (a)
and (b) of this Section shall be conclusive, absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit, Swingline
Loans and Multicurrency Revolving Loans and to make payments pursuant to Section
9.5(c) are several and not joint. The failure of any Lender to make any Loan, to
fund any such participation or to make any such payment under Section 9.5(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the

62
    

--------------------------------------------------------------------------------




failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
Section 2.12.    Inability to Determine Interest Rate.
Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate or BBR Rate for such Interest Period, or (b) the Required Lenders
shall reasonably determine (which determination shall be conclusive and binding
absent manifest error) that the LIBOR Rate or BBR Rate does not adequately and
fairly reflect the cost to such Lenders of funding LIBOR Rate Loans or BBR Rate
Loans, respectively, that the Borrower has requested be outstanding as a LIBOR
or BBR Rate Tranche during such Interest Period, the Administrative Agent shall
forthwith give telephone notice of such determination, confirmed in writing, to
the Borrower, and the Lenders at least two (2) Business Days prior to the first
day of such Interest Period. Unless the Borrower shall have notified the
Administrative Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such LIBOR Rate Loans or BBR Rate Loans,
any Loans that were requested to be made in Dollars as LIBOR Rate Loans shall be
made as Alternate Base Rate Loans and any Loans that were requested to be
converted into or continued as LIBOR Rate Loans in Dollars shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans or BBR Rate Loans for the
Interest Periods so affected.
Section 2.13.    Yield Protection.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate or BBR
Rate);
(ii)    subject the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Credit Party
under any Credit Document to any (or any increase in any) Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) with respect to
any Credit Document or any participation in any Loan; or

63
    

--------------------------------------------------------------------------------




(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Rate Loans or BBR Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan or BBR Rate Loan (or, in the
case of clause (ii), any Loan or any participation in any Loan) or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Administrative Agent, Lender or other
recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Administrative Agent, Lender, or other recipient and
delivery of appropriate supporting information to the Borrower as provided in
(c), the Borrower will pay to such Administrative Agent, Lender or other
recipient, as the case may be, such additional amount or amounts as will
compensate such Administrative Agent, Lender or other recipient, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, together with supporting information in reasonable
detail, as specified in paragraph (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered, as the case may be, to the extent that
such Lender fails to make a demand for such compensation within six (6) months
after becoming aware of such Change in Law giving arise to such increased costs
or reductions.
Section 2.14.    Compensation for Losses; Eurocurrency Liabilities.
(a)    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender

64
    

--------------------------------------------------------------------------------




for and hold such Lender harmless from any loss, cost or expense (excluding any
loss of the Applicable Margin) incurred by it as a result of:
(i)    any continuation, conversion, payment or prepayment of any Loan other
than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
(ii)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Alternate Base Rate Loan on the date or in the amount notified by the
Borrower; or
(iii)    any assignment of a LIBOR Rate Loan or BBR Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
the Borrower pursuant to Section 2.18; including any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any reasonable and customary
administrative fees charged by such Lender in connection with the foregoing.
(b)    The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves under Regulation D with respect to “Eurocurrency
liabilities” within the meaning of Regulation D, or under any similar or
successor regulation with respect to Eurocurrency liabilities or Eurocurrency
funding, additional interest on the unpaid principal amount of each LIBOR Rate
Loan and BBR Rate Loan equal to the actual costs of such reserves allocated to
such LIBOR Rate Loan and BBR Rate Loan by such Lender (as reasonably determined
by such Lender in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such LIBOR
Rate Loan or BBR Rate Loan, provided the Borrower shall have received at least
fifteen (15) days prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant interest payment date, such additional interest
shall be due and payable fifteen (15) days from receipt of such notice.
Section 2.15.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made free and
clear of and without reduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment (including, for the avoidance of
doubt, in the case of any Lender that is treated as a partnership for U.S.
federal income tax purposes, any such deduction or withholding required to be
made by such Lender (or any direct or indirect beneficial owner of such Lender
that is treated as a partnership for U.S. federal income tax purposes) for the
account of any of its direct or indirect beneficial owners), then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in

65
    

--------------------------------------------------------------------------------




accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender (or
each of its beneficial owners) or other recipient, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made.
(b)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(c)    Indemnification by the Borrower. The Credit Parties shall indemnify the
Administrative Agent, each Lender and any other recipient of any payment to be
made by or on account of any obligation of any Credit Party under any Credit
Document, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Administrative Agent, such Lender (or its beneficial owners) or such other
recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification of the Administrative Agent. Each Lender shall indemnify
the Administrative Agent within 10 days after demand therefor, for the full
amount of any (i) Indemnified Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.6(d) relating to the maintenance of a
Participant Register, and (iii) Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document against any amount due to the
Administrative Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.15,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Credit
Document shall deliver to

66
    

--------------------------------------------------------------------------------




the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or as reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.15(f)(i), 2.15(f)(ii) (A)-(D), and Section
2.15(f)(iv) Section 2.1(a)(iv)below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,
(i)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding;
(ii)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of Internal Revenue
Service Form W-8BEN or, as applicable, Internal Revenue Service Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, Internal Revenue
Service Form W-8BEN or, as applicable, Internal Revenue Service Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federally withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B)    executed originals of Internal Revenue Service Form W-8ECI;

67
    

--------------------------------------------------------------------------------




(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of Internal Revenue Service Form W-8BEN; or, as applicable, Internal
Revenue Service Form W-8BEN-E; and
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by an Internal
Revenue Service Form W-8ECI, W-8BEN, (or, as applicable, W-8BEN-E), a U.S. Tax
Compliance Certificate, substantially in the form of Exhibit F-2 or Exhibit F-3,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner; or
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(iv)    if a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of

68
    

--------------------------------------------------------------------------------




this clause (iv), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including
additional amounts paid by any Credit Party pursuant to this Section 2.15), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.15 with respect to
the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of the indemnified party, shall repay such indemnified party the amount
paid over pursuant to this Section 2.15(g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the Administrative Agent or any Lender be required to pay any amount
to an indemnifying party pursuant to this paragraph (g) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts in respect of such Tax had never
been paid. This paragraph shall not be construed to require or any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.
(h)    Defined Terms. For purposes of this Section 2.15, the term “applicable
law” includes FATCA.
(i)    Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
Section 2.16.    Reserved.
Section 2.17.    Illegality.
Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans or BBR Rate Loans as contemplated by this Credit
Agreement or to obtain in the interbank eurodollar market through its LIBOR
Lending Office the funds with which to make such Loans, (a) such Lender shall
promptly notify the Administrative Agent and the Borrower

69
    

--------------------------------------------------------------------------------




thereof, (b) the commitment of such Lender hereunder to make LIBOR Rate Loans or
BBR Rate Loans or continue LIBOR Rate Loans or BBR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.
Section 2.18.    Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (A) would eliminate or reduce amounts
payable pursuant to Section 2.13 or Section 2.15, as the case may be, in the
future and (B) would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If (A) any Lender requests compensation under
Section 2.13, (B) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.15 (and, in the case of clauses (A) and (B),
the Lender has declined or is unable to designate a different lending office in
accordance with Section 2.18(a)), (C) any Lender becomes a Defaulting Lender or
(D) any Lender (other than Jefferies Group LLC) fails to consent to any proposed
amendment, modification, termination, waiver or consent with respect to any
provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of Section 9.1, so long as the consent of the Required Lenders shall
have been obtained with respect to such amendment, modification, termination,

70
    

--------------------------------------------------------------------------------




waiver or consent, then the Borrower may, at its sole expenses and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.13 or Section 2.15) and obligations under this Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.6;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.19.    Revolving Facility Increases.
(a)    General Terms. Subject to the terms and conditions set forth herein, the
Borrower shall have the right (without the consent of any Lender), at any time
after the Effective Date and from time to time (but not to exceed six (6)
increases in the aggregate) until the Maturity Date, to increase the Revolving
Committed Amount (each such increase, a “Revolving Facility Increase”) by an
aggregate principal amount not to exceed $75,000,000 (the “Incremental Increase
Amount”).
(b)    Terms and Conditions. The following terms and conditions shall apply to
any Revolving Facility Increase: (A) no Default or Event of Default shall exist
immediately prior to or after giving effect to such Revolving Facility Increase,
(B) any loans made pursuant to a Revolving Facility Increase shall constitute
Obligations and will be guaranteed with the other Obligations on a pari passu
basis, (C) any Lenders providing such Revolving Facility Increase shall be
entitled to the same voting rights as the existing Lenders and shall be entitled
to receive proceeds of prepayments on the same terms as the existing Revolving
Lenders, (D) any such Revolving Facility Increase shall be in a minimum
principal amount of $5,000,000 and integral

71
    

--------------------------------------------------------------------------------




multiples of $1,000,000 in excess thereof (or the remaining amount of the
Incremental Increase Amount, if less), (E) the proceeds of any such Revolving
Facility Increase will be used for the purposes set forth in Section 5.12 and
the terms of any Revolving Facility Increase will be the same as the terms
applicable to the Revolving Facility, (F) the Borrower shall execute a Revolving
Note in favor of any new Lender or any existing Lender whose Revolving
Commitment is increased pursuant to this Section, in each case, if requested by
such Lender, (G) the conditions to Extensions of Credit in Section 4.2 shall
have been satisfied or waived in accordance with Section 9.1, (H) the other
terms and documentation in respect of any Revolving Facility Increase, to the
extent not consistent with the Revolving Loans, will be reasonably satisfactory
to the Administrative Agent and the Borrower, (I) the Administrative Agent shall
have received (1) upon request of the Administrative Agent, an opinion or
opinions (including, if reasonably requested by the Administrative Agent, local
counsel opinions) of counsel for the Credit Parties, addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent and substantially similar to the opinion
delivered to the Administrative Agent on the Closing Date, (2) any authorizing
corporate documents as the Administrative Agent may reasonably request and (3)
if applicable, a duly executed Notice of Borrowing, (J) the maturity date of any
Revolving Facility Increase shall be no earlier than the Maturity Date, and
shall bear interest at the rate applicable to the Revolving Loans, and (K) the
Administrative Agent shall have received from the Borrower updated financial
projections and an officer’s certificate, in each case in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, after
giving effect to any such Revolving Facility Increase and any borrowings
thereunder on the closing date for such Revolving Facility Increase on a Pro
Forma Basis, the Credit Parties will be in compliance with the financial
covenants set forth in Section 6.18. None of the Multicurrency Revolving
Committed Amount, the Swingline Committed Amount or the Letter of Credit
Sublimit shall be increased in connection with any Revolving Facility Increase.
(c)    Reallocation of Revolving Loans. In connection with the closing of any
Revolving Facility Increase, the outstanding Revolving Loans and Participation
Interests shall be reallocated by causing such fundings and repayments among the
Lenders of Revolving Loans as necessary such that, after giving effect to such
Revolving Facility Increase, each Lender will hold Revolving Loans and
Participation Interests based on its Revolving Commitment Percentage (after
giving effect to such Revolving Facility Increase); provided that (i) such
reallocations and repayments shall not be subject to any processing and/or
recordation fees and (ii) the Borrower shall be responsible for any costs
arising under Section 2.14 resulting from such reallocation and repayments.
(d)    Participation. Participation in any such Revolving Facility Increase may
be offered to each of the existing Lenders, but no Lender shall have any
obligation to provide all or any portion of any such Revolving Facility
Increase. The Borrower may invite other banks, financial institutions and
investment funds reasonably acceptable to the Administrative Agent (such consent
not to be unreasonably withheld or delayed) to join this Credit Agreement as
Lenders hereunder for any portion of such Revolving Facility Increase; provided
that such other banks, financial institutions and investment funds shall enter
into such lender joinder agreements to give effect thereto as the Administrative
Agent may reasonably request.

72
    

--------------------------------------------------------------------------------




(e)    Amendments. The Administrative Agent is authorized to enter into, on
behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any such
Revolving Facility Increase.
Section 2.20.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
9.1.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Swingline Lender or LC Issuer hereunder; third, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
or drawing under any Letter of Credit in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, to Cash Collateralize such
Defaulting Lender’s Participation Interests in Letters of Credit; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Revolving Lenders, the
LC Issuer or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, LC Issuer or Swingline Lenders
against that Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

73
    

--------------------------------------------------------------------------------




(iii)    Certain Fees.
(A)    Commitment Fees. (1) No Commitment Fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (2) any Commitment Fee accrued with respect to the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s Swingline Exposure, LC Exposure and
Multicurrency Revolving Exposure shall automatically (effective on the day such
Lender becomes a Defaulting Lender) be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that such reallocation does not cause the aggregate Committed Funded
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.
(v)    Repayment of Swingline Loans and Multicurrency Revolving Loans and Cash
Collateralization of Letters of Credit. If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under Law,
(A) prepay (1) Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (2) Multicurrency Revolving Loans in an amount equal to
the Revolving Lenders’ Multicurrency Revolving Exposure and (B) Cash
Collateralize Letters of Credit in an amount equal to such Defaulting Lender’s
LC Exposure.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Swingline Lender, each LC Issuer and each Revolving Lender agree in writing in
their sole discretion (acting reasonably) that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans and funded and unfunded participations
in Swingline Loans, Letters of Credit and Multicurrency Revolving Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to (a)(iv) of this Section 2.20, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    Termination of Impacted Lenders. The Borrower may terminate the unused
amount of the Commitment of any Defaulting Lender that is an Impacted Lender
upon not less

74
    

--------------------------------------------------------------------------------




than ten (10) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
(a)(ii) will apply to all amounts thereafter paid by the Borrower for the
account of such Impacted Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts), provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any LC Issuer, the Swingline Bank or any
Lender may have against such Impacted Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:
Section 3.1.    Existence, Qualification and Power; Compliance with Laws.
Each Credit Party (a) is a corporation, limited partnership, partnership,
limited liability partnership, limited liability limited partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all governmental
licenses, authorizations, consents and approvals necessary to (i) own its
assets, carry on its business and (ii) execute, deliver, and perform its
obligations under the Credit Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except, in each case referred to in clause (b)(i), (c)
or this clause (d), to the extent that any failure regarding the foregoing could
not reasonably be expected to have a Material Adverse Effect, or, with respect
to clause (d), is not disclosed on Schedule 3.1(d).
Section 3.2.    Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (i)
contravene the terms of any of such Person’s Organization Documents; (ii)
materially conflict with or result in any breach or contravention of, or the
creation of any Lien under, any material Contractual Obligation to which such
Person is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Person or its Property is subject; or (iii) violate any
Law.
Section 3.3.    Governmental Authorization.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Credit Document.

75
    

--------------------------------------------------------------------------------




Section 3.4.    Binding Effect.
This Agreement has been, and each other Credit Document, when delivered
hereunder, will have been duly executed and delivered by each Credit Party that
is party thereto. This Agreement constitutes, and each other Credit Document
when so delivered will constitute, a legal, valid and binding obligation of such
Credit Party, enforceable against each Credit Party that is party thereto in
accordance with its terms, subject as to enforcement of remedies to (i) any
Debtor Relief Laws and (ii) general principles of equity, whether applied by a
court of law or equity.
Section 3.5.    Financial Statements; No Material Adverse Effect.
(d)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
in accordance with GAAP consistently applied throughout the period covered
thereby.
(e)    Since the date of the Audited Financial Statements, there has been no
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.
Section 3.6.    Litigation.
Except as disclosed on Schedule 3.6, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of any Credit Party, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Credit Party or any of its Subsidiaries or against
any of their properties or revenues which (a) purport to affect or pertain to
this Agreement or any other Credit Document, or any of the transactions
contemplated hereby, or (b) individually or collectively, could reasonably be
expected to have a Material Adverse Effect.
Section 3.7.    No Default.
No Credit Party nor any Subsidiary is in default under or with respect to any
Contractual Obligation which in the Borrower’s reasonable judgment would have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Credit Document.
Section 3.8.    Ownership of Property; Liens.

76
    

--------------------------------------------------------------------------------




Each Credit Party and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real Property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, have a Material Adverse Effect.
As of the Effective Date, the Property of each Credit Party and its Subsidiaries
will be subject to no Liens, other than Permitted Liens.
Section 3.9.    Environmental Compliance.
The Credit Parties and their Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws to the extent
they are applicable to the business and properties of the Credit Parties and
their Subsidiaries and related claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims would not,
individually or in the aggregate, have a Material Adverse Effect.
Section 3.10.    Insurance.
The properties of the Credit Parties and their Subsidiaries are insured with
reputable insurance carriers with a rating by the A.M. Best Company reasonably
acceptable to the Administrative Agent, not Affiliates of the Credit Parties, in
such amounts (after giving effect to any self-insurance compatible with the
following standards), with such deductibles and covering such risks as are
customarily carried by companies of similar financial condition and strength
engaged in similar businesses and owning similar properties in localities where
the Credit Parties or their Subsidiaries operate.
Section 3.11.    Taxes.
Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income Tax returns and all other material Tax returns (federal,
state, local and foreign) required to be filed and paid (a) all material amounts
of Taxes shown thereon to be due (including interest and penalties) and (b) all
other material amounts of Taxes, fees, assessments and other governmental
charges (including mortgage recording Taxes, documentary stamp Taxes and
intangibles Taxes) owing by it, except for such Taxes (i) that are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. None of the Credit Parties or their Subsidiaries is aware
as of the Effective Date of any proposed Tax assessments of a material amount
against it or any of its Subsidiaries.
Section 3.12.    ERISA Compliance.
No Reportable Event exists with respect to any Plan except as could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
any Credit Party, no Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the Code except as could not
reasonably be expected to have a Material Adverse Effect. Each Single Employer
Plan has complied with the applicable provisions of ERISA and

77
    

--------------------------------------------------------------------------------




the Code except where failure to so comply could not reasonably be expected to
have a Material Adverse Effect. No termination of a Single Employer Plan has
occurred resulting in any liability that has remained underfunded which could
reasonably be expected to have a Material Adverse Effect. No Lien in favor of
the PBGC or a Plan exists which could reasonably be expected to have a Material
Adverse Effect. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans), if any, did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits so as to cause a Material Adverse Effect
to exist, and no Single Employer Plan is in “at risk” status within the meaning
of Code Section 430(i) so as to cause a Material Adverse Effect to exist.
Neither any Credit Party nor any Commonly Controlled Entity is currently subject
to any liability for a complete or partial withdrawal from a Multiemployer Plan
which could reasonably be expected to have a Material Adverse Effect.
Section 3.13.    Subsidiaries.
As of the Effective Date, the Credit Parties have no Subsidiaries other than
those specifically disclosed in Schedule 1.1 and have no equity investments in
any other corporation or entity other than those disclosed in writing to the
Administrative Agent and the Lenders by or on behalf of the Credit Parties or
any of their Subsidiaries on or before the Effective Date.
Section 3.14.    Margin Regulations; Investment Company Act.
(a)    No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties and their Subsidiaries (a)
are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.5 or delivered
pursuant to Section 5.1 and the aggregate value of all “margin stock” owned by
the Credit Parties and their Subsidiaries taken as a group does not exceed 25%
of the value of their assets.
(b)    No Credit Party is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
Section 3.15.    No Financing of Corporate Takeovers.
No proceeds of any Extension of Credit will be used to acquire any security in
any transaction which is subject to Sections 13(d) and 14(d) of the Exchange
Act, except as otherwise permitted pursuant to Section 6.3(f) hereof.
Section 3.16.    Insider.

78
    

--------------------------------------------------------------------------------




No Credit Party is, and no Person having “control” (as that term is defined in
12 U.S.C. § 375(b)(5) or in regulations promulgated pursuant thereto) of a
Credit Party is, an “executive officer”, “director”, or “person who directly or
indirectly or in concert with one or more persons owns, controls, or has the
power to vote more than 10% of any class of voting securities” (as those terms
are defined in 12 U.S.C. §375(b) or in regulations promulgated pursuant thereto)
of any Lender, of a bank holding company of which any Lender is a subsidiary.
Section 3.17.    Disclosure.
No statement, information, report, representation, or warranty made by any
Credit Party in any Credit Document or furnished to the Administrative Agent or
any Lender by or on behalf of any Credit Party in connection with any Credit
Document contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made and at the time at
which they were made and taken as a whole, not misleading. There is no fact
(excluding economic conditions not peculiar to the Credit Parties or any
Subsidiary) known to the Credit Parties or any of their Subsidiaries and not
known to the public generally which materially adversely affects its assets or
in the future could reasonably be expected to (so far as the Credit Parties or
any of their Subsidiaries can now foresee) result in a Material Adverse Effect,
which has not been disclosed to the Administrative Agent and the Lenders by or
on behalf of the Credit Parties or any of their Subsidiaries prior to the
Effective Date in connection with the transactions contemplated hereby.
Section 3.18.    Intellectual Property; Licenses, Etc.
The Credit Parties and their Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, trade secrets, know-how, franchises, licenses and other
rights that are used or held for use in or reasonably necessary for the
operation of their respective businesses, without conflict with, or
infringement, misappropriation or other violation of, the rights of any other
Person, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
Section 3.19.    Businesses.
The Credit Parties are presently engaged directly or through wholly-owned
Subsidiaries or investments in (i) the business of providing online financial
services, (ii) the business of originating, arranging, purchasing and collecting
consumer loans, and (iii) other activities related to consumer financing and
general financial services.
Section 3.20.    Common Enterprise.
The Credit Parties and their Subsidiaries are engaged in the businesses set
forth in Section 3.19 hereof as of the Effective Date, as well as in certain
other businesses. These operations require financing on a basis such that the
credit supplied can be made available from time to time to the Borrower and
various of its Subsidiaries, as required for the continued successful operation
of the Borrower and its Subsidiaries as a whole. The Borrower has

79
    

--------------------------------------------------------------------------------




requested the Lender to make credit available hereunder primarily for the
purposes of financing the operations of the Credit Parties and their
Subsidiaries. The Borrower and each of its Subsidiaries expects to derive
benefit (and the Board of Directors of the Borrower and each of its Subsidiaries
has determined that such Subsidiary may reasonably be expected to derive
benefit), directly or indirectly, from the credit extended by the Lenders
hereunder, both in its separate capacity and as a member of the group of
companies, since the successful operation and condition of the Credit Parties
and each of their Subsidiaries is dependent on the continued successful
performance of the functions of the group as a whole.
Section 3.21.    Solvent.
Each of the Credit Parties is (in the case of each Guarantor, after taking into
account all rights of indemnification from the Borrower and all rights of
contribution from the other Guarantors), and the Credit Parties and their
Subsidiaries are on a Consolidated basis, Solvent.
Section 3.22.    Compliance with FCPA.
Each of the Credit Parties and their Subsidiaries is in compliance in all
material respects with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq., and any foreign counterpart thereto.
Section 3.23.    Anti-Money Laundering Laws.
The operations of the Credit Parties and their Subsidiaries are and have been
conducted at all times in compliance in all material respects with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Credit Parties and their
Subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Credit Parties or any
of their Subsidiaries with respect to the Anti-Money Laundering Laws is pending
or, to the best knowledge of the Borrower, threatened.
Section 3.24.    Compliance with OFAC Rules and Regulations.
(a)    None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation in any material respect of any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.
(b)    None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
10% of its assets located in Sanctioned Entities, or (iii) derives more than 10%
of its operating income from investments in,

80
    

--------------------------------------------------------------------------------




or transactions with, Sanctioned Persons or Sanctioned Entities. No proceeds of
any Loan will be used, or have been used, directly or, to the Borrower’s
knowledge, indirectly, to fund any operations in, finance any investments or
activities in or business of or with, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.1.    Conditions to Initial Extensions of Credit.
The obligation of each Lender to make the initial Extensions of Credit is
subject to the satisfaction of the following conditions precedent (the date on
which such conditions are satisfied and the initial Extension of Credit is made,
the “Closing Date”):
(a)    Execution of Credit Agreement and Credit Documents. The Administrative
Agent shall have received (A) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto, (B) for the account of each Revolving
Lender requesting a promissory note, a duly executed Revolving Loan Note, (C)
for the account of the Swingline Lender requesting a promissory note, the
Swingline Loan Note and (D) counterparts of any other Credit Document, executed
by the duly authorized officers of the parties thereto.
(b)    Authority Documents. The Administrative Agent shall have received the
following:
(i)    Articles of Incorporation/Charter Documents. Original certified articles
of incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation or organization, as
applicable.
(ii)    Resolutions. Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the Credit
Documents, the Transactions and authorizing execution and delivery thereof,
certified by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.
(iii)    Bylaws/Operating Agreement. A copy of the bylaws or comparable
operating agreement of each Credit Party certified by an officer of such Credit
Party (pursuant to an officer’s certificate in substantially the form of Exhibit
4.1(b) attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.

81
    

--------------------------------------------------------------------------------




(iv)    Good Standing. Original certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.
(v)    Incumbency. An incumbency certificate of each Authorized Officer of each
Credit Party certified by an officer (pursuant to an officer’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) to be true and correct
as of the Closing Date.
(c)    Legal Opinion of Counsel. The Administrative Agent shall have received
the opinions of Lisa Young, Vice President-General Counsel & Secretary of the
Borrower and Hunton & Williams LLP, counsel to the Borrower, each dated the
Closing Date and addressed to the Administrative Agent and the Lenders, in forms
of Exhibit 4.1(c)(1) and Exhibit 4.1(c)(2), respectively.
(d)    Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer or other
Authorized Officer approved by the Administrative Agent of the Borrower as to
the financial condition, solvency and related matters of the Credit Parties and
their Subsidiaries, after giving effect to the Transactions and the initial
borrowings under the Credit Documents, in substantially the form of Exhibit
4.1(g) hereto.
(e)    Account Designation Notice. The Administrative Agent shall have received
the executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.
(f)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with respect to the Loans (if any) to be made on the Closing
Date.
(g)    Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the Transactions have been obtained
and all applicable waiting periods have expired without any action being taken
by any authority that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of the
foregoing.
(h)    Compliance with Laws. The financings and other Transactions contemplated
hereby shall be in compliance in all material respects with all applicable laws
and regulations (including all applicable securities and banking laws, rules and
regulations).
(i)    Bankruptcy. There shall be no bankruptcy or insolvency proceedings
pending with respect to any Credit Party or any Subsidiary thereof.
(j)    Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted

82
    

--------------------------------------------------------------------------------




to exist pursuant to Section 6.2) shall be repaid in full and all security
interests related thereto shall be terminated on or prior to the Closing Date.
(k)    Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 3.5 and final
financial projections for the Borrower and its Subsidiaries for the period
through the Maturity Date, each in form and substance satisfactory to each of
them.
(l)    No Material Adverse Change. Since December 31, 2013, there shall have
been no material adverse change in the business, properties, prospects,
operations or condition (financial or otherwise) of the Credit Parties or any of
their respective Subsidiaries.
(m)    Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by an Authorized Officer of the
Borrower as of the Closing Date, substantially in the form of Exhibit 4.1(m)
stating that (i) there does not exist any pending or ongoing, action, suit,
investigation, litigation or proceeding in any court or before any other
Governmental Authority (A) affecting this Agreement or the other Credit
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date or (B) except as disclosed on Schedule
3.1(d) or on Schedule 3.6, that purports to affect any Credit Party or any of
its Subsidiaries, or any Transaction, which action, suit, investigation,
litigation or proceeding could reasonably be expected to have a Material Adverse
Effect, that has not been settled, dismissed, vacated, discharged or terminated
prior to the Closing Date, (ii) immediately after giving effect to this
Agreement, the other Credit Documents, and all the Transactions contemplated to
occur on such date, (A) no Default or Event of Default exists, and (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct, (iii) each of the other conditions precedent in
Section 4.1 have been satisfied, except to the extent the satisfaction of any
such condition is subject to the judgment or discretion of the Administrative
Agent or any Lender and (iv) demonstrating compliance with the Covenants set
forth in Section 6.18 pro forma (and based upon the most recent fiscal quarter
end) for the incurrence of Obligations under this Agreement and the issuance of
the Senior Notes on the Closing Date.
(n)    Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.4, subject to the terms contained in the Fee Letter. In addition, the
Administrative Agent and the Borrower shall have executed an agent fee letter
prior to or substantially simultaneously with the Closing Date, indicating a fee
in an amount set forth in the draft letter provided to the Borrower prior to the
Effective Date, with adjustments based on the amount of Senior Notes issued in
accordance with the ratio set forth in Section 4.1(o).
(o)    Senior Notes. Prior to or substantially simultaneously with the Closing
Date, the Borrower shall have received at least $400,000,000 in gross cash
proceeds from the issuance of the Senior Notes (with a pro rata reduction (using
$75,000,000 as the numerator and $500,000,000 as the denominator) of the
Revolving Committed Amount for any amount by which the gross proceeds of the
Senior Notes are less than $500,000,000), which proceeds shall

83
    

--------------------------------------------------------------------------------




have been, or substantially simultaneously with the initial Extensions of Credit
shall be, released from escrow, if applicable.
(p)    Additional Matters. All other documents and legal matters in connection
with the Transactions shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 4.2.    Conditions to All Extensions of Credit.
The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
(a)    Representations and Warranties. The representations and warranties made
by the Credit Parties herein, in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection
herewith shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the date
of such Extension of Credit as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date.
(b)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.
(c)    Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate Revolving Credit Outstandings shall not
exceed the Revolving Committed Amount then in effect, (ii) the aggregate
principal amount of outstanding Multicurrency Revolving Loans shall not exceed
the Multicurrency Revolving Committed Amount, and (iii) the outstanding
Swingline Loans shall not exceed the Swingline Committed Amount.
(d)    Additional Conditions to Revolving Loans. If a Revolving Loan is
requested, all conditions set forth in Section 2.1(A) shall have been satisfied.
(e)    Additional Conditions to Multicurrency Revolving Loans. If a
Multicurrency Revolving Loan is requested, (i) all conditions set forth in
Section 2.1(B) shall have been

84
    

--------------------------------------------------------------------------------




satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless the Revolving Lenders have entered into satisfactory arrangements with
the Borrower or such Defaulting Lender to eliminate each Revolving Lender’s risk
with respect to such Defaulting Lender’s in respect of its Multicurrency
Revolving Commitment.
(f)    Additional Conditions to Swingline Loans. If a Swingline Loan is
requested, (i) all conditions set forth in Section 2.2 shall have been satisfied
and (ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into satisfactory arrangements with the Borrower or
such Defaulting Lender to eliminate the Swingline Lender’s risk with respect to
such Defaulting Lender’s in respect of its Swingline Commitment.
(g)    Additional Conditions to Letters of Credit. If a Letter of Credit is
requested, (i) all conditions set forth in Section 2.3 shall have been satisfied
and (ii) there shall exist no Lender that is a Defaulting Lender unless the LC
Issuer has entered into satisfactory arrangements with the Borrower or such
Defaulting Lender to eliminate the LC Issuer’s risk with respect to such
Defaulting Lender’s in respect of its Letter of Credit Commitment.
(h)    Incremental Facility. If an Incremental Facility is requested, all
conditions set forth in Section 2.19 shall have been satisfied.
Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (f), as applicable,
have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
Each of the Credit Parties hereby covenants and agrees that on the Effective
Date, and thereafter (a) for so long as this Agreement is in effect, (b) until
the Commitments have terminated, and (c) the Obligations and all other amounts
owing to the Administrative Agent or any Lender hereunder are paid in full in
cash, such Credit Party shall, and shall cause each of their Subsidiaries, to:
Section 5.1.    Financial Statements.
Deliver to the Administrative Agent (for distribution to the Lenders), in form
and detail satisfactory to the Administrative Agent and the Required Lenders:
(a)    Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each of the first three (3) quarterly fiscal
periods of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal period,
and consolidated statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for that quarterly fiscal period and
for that portion of the fiscal year then ended, in each case setting forth in
comparative form the figures for the corresponding period of the preceding
fiscal year, all in reasonable detail and

85
    

--------------------------------------------------------------------------------




certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
(b)    Annual Financial Statements. As soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the close
of such fiscal year, and consolidated statements of income, retained earnings
and cash flows of the Borrower and its Consolidated Subsidiaries for such fiscal
year, in each case setting forth in comparative form the figures for the
preceding fiscal year, all in reasonable detail and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent (the “Accounting
Firm”), which report and opinion shall be prepared in accordance with GAAP and
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any qualifications and exceptions not permissible under GAAP and
not reasonably acceptable to the Administrative Agent.
Section 5.2.    Certificates; Other Information.
Deliver to the Administrative Agent (for distribution to the Lenders), in form
and detail satisfactory to the Administrative Agent and the Required Lenders:
(a)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and (b) hereof, a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower.
(b)    Management Letters, etc. Promptly after requested by the Administrative
Agent or any Lender, copies of any detailed audit reports or management letters
submitted to the board of directors (or the audit committee of the board of
directors) of the Credit Parties by independent accountants in connection with
the accounts or books of the Credit Parties or any Subsidiary, or any audit of
any of them.
(c)    Reports; SEC Filings; Regulatory Reports; Etc. Promptly after the same
are available, (i) copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of the Borrower, (ii)
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (iii) all material
regulatory reports specifically concerning the Borrower and its Subsidiaries.
(d)    Projected Financial Statements. As soon as available, but in any event
not later than the earlier of (i) 90 days after the end of each fiscal year of
the Borrower or (ii) promptly after receiving board approval, projected annual
consolidated balance sheets, and statements of income of the Borrower and its
Consolidated Subsidiaries for the immediately succeeding fiscal year.

86
    

--------------------------------------------------------------------------------




(e)    Information Under Other Agreements. Simultaneously with the providing to
any Person in connection with any Additional Secured Senior Debt or any
Additional Unsecured Senior Debt, of each notice of default or potential
default, and each request for amendment, consent or waiver, a copy of such
notice or request, together with any other information reasonably requested by
Administrative Agent or the Required Lenders with respect thereto.
(f)    Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.1(b), an Officer’s Certificate signed by the
chief executive officer of the Borrower.
(g)    Changes in Corporate Structure. Promptly upon any merger, consolidation,
dissolution or other material change in corporate structure of any Credit Party
or any of its Subsidiaries permitted pursuant to the terms hereof, notice of
such change in corporate structure to the Administrative Agent except if such
change could not reasonably be expected to have a Material Adverse Effect or be
materially adverse to the Lenders.
(h)    General Information. Promptly, such additional information regarding the
business, financial or corporate affairs of the Credit Parties or any Subsidiary
as the Administrative Agent or any Lender may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 5.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed in Section 9.2; or (ii) on which such documents are
posted on the Borrower’s behalf on http://www.sec.gov; provided that: (A) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (B) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide either paper or electronic copies (at the
Borrower’s option) of the Compliance Certificates required by (a) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
In addition, documents delivered by the Borrower to the Administrative Agent
pursuant to clauses (a), (b), and (d) through (g) of Section 5.2 may be made
available to the Lenders through the Platform in accordance with the provisions
of Section 9.2(d).
Section 5.3.    Notices.
The Credit Parties shall promptly notify the Administrative Agent and each
Lender:

87
    

--------------------------------------------------------------------------------




(i)    of the occurrence of any Default or Event of Default;
(ii)    of any matter that has resulted in or could reasonably be expected to
result in a Material Adverse Effect;
(iii)    of any litigation, investigation or proceeding affecting any Credit
Party in which the damages, penalties, fines or other sanctions could reasonably
be expected to exceed $5,000,000 (to the extent not covered by independent
third-party insurance);
(iv)    of the occurrence of any ERISA Event; and
(v)    of any change in accounting policies or procedures by the Borrower or any
Subsidiary that could reasonably be expected to have a material impact on the
Consolidated financial statements of Borrower.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to this section shall
describe with particularity any and all provisions of this Agreement or other
Credit Document that have been breached.
Section 5.4.    Payment of Obligations.
The Credit Parties shall, and shall cause each of their Subsidiaries to, pay and
discharge, as the same shall become due and payable, all its material
obligations and liabilities, including (a) all its material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all its material lawful claims which, if unpaid, would by law become
a Lien upon its Property; and (c) all its material Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; provided, however, that
the Credit Parties and each Subsidiary shall not be required to pay any such
amount if and so long as the amount, applicability or validity thereof shall
currently be contested in good faith by appropriate proceedings and appropriate
accruals and reserves therefor have been established in accordance with GAAP.
Section 5.5.    Preservation of Existence, Etc.
Each Credit Party shall, and shall cause each of its Subsidiaries to, preserve,
renew and maintain in full force and effect its legal existence and good
standing under the laws of the jurisdiction of its organization; take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
in a transaction permitted by Section 6.3 or 6.5 hereof or except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and preserve, renew and maintain all of its registered
copyrights, domain names, patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

88
    

--------------------------------------------------------------------------------




Section 5.6.    Maintenance of Properties.
Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Credit Party shall, and shall cause each of its
Subsidiaries to, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
Section 5.7.    Maintenance of Insurance.
Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
with reputable national insurance companies, not Affiliates of the Credit
Parties, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons of similar financial
condition and strength engaged in the same or similar business and owning
similar properties in localities where the Credit Parties or their Subsidiaries
operate, of such types and in such amounts (it being acknowledged by the Lenders
that the Borrower may maintain self-insurance which the Borrower has represented
pursuant to Section 3.10 is compatible with the standards set forth herein) as
are customarily carried under similar circumstances by such other Persons.
Section 5.8.    Compliance with Laws.
Each Credit Party shall, and shall cause each of its Subsidiaries to, comply in
all material respects with the requirements of all Laws applicable to it or to
its business or Property except in such instances in which (i) such requirement
of Law is being contested in good faith or a bona fide dispute exists with
respect thereto; or (ii) the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.
Section 5.9.    Books and Records.
Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
books, records and accounts with respect to itself and the Subsidiaries which,
in reasonable detail, accurately and fairly reflect their transactions and
dispositions of their assets, and maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (a) transactions are
executed in accordance with management’s general or specific authorization, (b)
transactions are recorded as necessary (i) to permit preparation of financial
statements in accordance with GAAP, and (ii) to maintain accountability for
assets, (c) access to assets is permitted only in accordance with management’s
general or specific authorization and (d) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
Section 5.10.    Inspection Rights.
Each Credit Party shall, and shall cause each of its Subsidiaries to, subject to
Section 9.14 hereof, permit representatives and independent contractors of the
Administrative Agent and each

89
    

--------------------------------------------------------------------------------




Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers
and independent public accountants, all at the expense of the Lenders and at
such reasonable times during normal business hours, provided that, so long as no
Event of Default exists, the foregoing shall be restricted to twice per
consecutive 12 month period for each Credit Party, only one of which shall be at
the Borrower's sole expense, in each case upon request of the Required Lenders
or the Administrative Agent and reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the reasonable expense of the
Borrower at any time during normal business hours and without advance notice.
Section 5.11.    Compliance with ERISA.
The Borrower shall do, and cause each of its ERISA Affiliates to do, each of the
following: (a) maintain each Single Employer Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law and maintain each Foreign Plan in compliance in all material respects
with all applicable laws; (b) preclude each Single Employer Plan which is
qualified under Section 401(a) of the Code from being determined to be
disqualified in any final assessment by the IRS; (c) make all required
contributions to any Plan subject to Section 412 or 430 of the Code; and (d)
make all contributions required under its Foreign Plans; except to the extent
that failure to so comply with respect to each of clauses (a) through (d) above
could not reasonably be expected to have a Material Adverse Effect.
Section 5.12.    Use of Proceeds.
The Borrower shall use the proceeds of the Extension of Credits only for the
general business purposes of the Borrower and its Subsidiaries (including,
without limitation, the payment of indebtedness owed to Cash America and
dividends or distributions to Cash America as permitted by this Agreement) and
not in contravention of any Law or of any Credit Document.
Section 5.13.    Further Assurances.
(a)    Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent in connection with the delivery of certain materials and/or
information provided by or on behalf of the Credit Parties to the Administrative
Agent and Lenders (collectively, “Information Materials”) and will designate
Information Materials (i) that are either available to the public or not
material with respect to the Credit Parties and their Subsidiaries or any of
their respective securities for purposes of United States federal and state
securities Laws, as “Public Information” and (ii) that are not Public
Information as “private” or “confidential” information”.
(b)    Additional Information. The Credit Parties shall provide such information
regarding the operations, business affairs and financial condition of the Credit
Parties and their Subsidiaries as the Administrative Agent or any Lender may
reasonably request.

90
    

--------------------------------------------------------------------------------




(c)    Further Assurances. Upon the reasonable request of the Administrative
Agent, the Credit Parties will duly execute and deliver to the Administrative
Agent any and all such further instruments and documents (in form and substance
reasonably satisfactory to the Borrower) as may be reasonably necessary or
advisable, in the opinion of the Administrative Agent, to further the intent of
the parties as expressed in the Credit Documents and to obtain the full benefits
of the Credit Documents.
(d)    Unauthorized Filings. The Borrower shall use commercially reasonable
efforts to cause any unauthorized UCC financing statement to be removed of
record within not less than thirty (30) days following written request by the
Administrative Agent.
Section 5.14.    Notice of Formation of Subsidiary.
Promptly upon the formation of any Subsidiary (other than an Immaterial
Subsidiary) and in any event within 30 days after such formation, the Borrower
shall give the Administrative Agent written notice thereof.
Section 5.15.    New Domestic Subsidiaries.
The Borrower shall cause each Domestic Subsidiary (other than an Immaterial
Subsidiary) which any Credit Party or any of their Subsidiaries forms or
acquires during the term of this Agreement to execute and deliver to the
Administrative Agent a Joinder Agreement, together with a certified copy of a
resolution of the board of directors (or other authorizing document of the
appropriate governing body or Person) of such Domestic Subsidiary authorizing
the execution and delivery of the Joinder Agreement and the performance of its
terms, together with such other opinions, certificates, and documents as the
Administrative Agent may reasonably request in connection therewith.
Section 5.16.    Opinions Regarding Obligations of Guarantors.
Within forty-five (45) days after written request by the Required Lenders, which
the Required Lenders shall be entitled to make at any time, the Borrower shall
obtain or cause to be provided in favor of the Lenders an opinion of local
counsel reasonably satisfactory to the Required Lenders for any of the
Guarantors that opines (a) to such Guarantor’s (i) existence and good standing
in its jurisdiction of formation, (ii) due authority to execute the Guaranty,
and (iii) due execution, delivery and performance of the Guaranty and (b) to the
enforceability of the Guaranty against such Guarantor; provided that Borrower
shall be obligated to provide no more than one opinion of local counsel as to
each Guarantor at any time during the period in which this Agreement is in
effect.
ARTICLE VI
NEGATIVE COVENANTS
Each of the Credit Parties hereby covenants and agrees that on the Effective
Date, and thereafter (a) for so long as this Agreement is in effect, (b) until
the Commitments have

91
    

--------------------------------------------------------------------------------




terminated, and (c) the Obligations and all other amounts owing to the
Administrative Agent or any Lender hereunder are paid in full in cash, that:
Section 6.1.    Liens.
The Credit Parties shall not, and shall not permit any Subsidiary to, create,
incur, assume in or suffer to exist, any Lien upon any of its Property, Assets
or revenues, whether now owned or hereafter acquired, other than Permitted
Liens. The Credit Parties shall not, and shall not permit any Subsidiary to,
become subject to a Negative Pledge except (a) the negative pledge contained in
the terms of the Senior Notes Documents as in effect on the date hereof; (b)
pursuant to any Additional Unsecured Senior Debt permitted by Section 6.2(p),
(c) pursuant to any Additional Secured Senior Debt permitted by Section 6.2(q)
so long as such negative pledge relates to Property financed by or the subject
of such Indebtedness, (d) constituting customary provisions restricting
subletting or assignment of any leases of any Credit Party or any Subsidiary or
provisions in agreements that restrict the assignment of such agreement or any
rights thereunder, (e) constituting restrictions on the sale or other
disposition of any Property securing Indebtedness as a result of a Lien on such
Property permitted hereunder, (f) constituting customary restrictions on cash,
other deposits or assets imposed by customers and other persons under contract
entered into in the ordinary course of business, (g) constituting any
restriction or condition with respect to Property under an agreement that has
been entered into for the disposition of such Property, provided that such
disposition is otherwise permitted hereunder, or (h) constituting any
restriction or condition with respect to Property under a charter, lease,
license or other agreement that has been entered into for the employment of such
Property.
Section 6.2.    Indebtedness.
The Credit Parties shall not, and shall not permit any Subsidiary to, incur,
create, contract, waive, assume, have outstanding, guarantee or otherwise be or
become liable, directly or indirectly, in respect of any Indebtedness, except
for:
(a)    the Obligations arising out of or in connection with this Agreement and
the other Credit Documents;
(b)    current liabilities for Taxes and assessments incurred in the ordinary
course of business, and other liabilities for unpaid Taxes being contested in
good faith by the Borrower or any Subsidiary for which sufficient reserves have
been established;
(c)    current amounts payable or accrued for other claims (other than for
borrowed funds or purchase money obligations) incurred in the ordinary course of
business, provided that all such liabilities, accounts and claims shall be
promptly paid and discharged when due or in conformity with customary trade
terms, except for those being contested in good faith by the Borrower or a
Subsidiary for which sufficient reserves have been established;
(d)    contingent liabilities resulting from the endorsement of negotiable
instruments in the ordinary course of business;

92
    

--------------------------------------------------------------------------------




(e)    intercompany loans and advances, provided that the aggregate amount of
(i) Investments in Capital Stock of Foreign Subsidiaries made after the
Effective Date pursuant to (c) plus (ii) Foreign Acquisitions made after the
Effective Date pursuant to (f) shall not exceed the greater of $40,000,000 or 6%
of Consolidated Total Assets at any time outstanding, and provided that any
Foreign Intercompany Loans made after the Effective Date are permitted under
Section 6.3;
(f)    Indebtedness and obligations owing under (i) Bank Products and (ii) other
Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;
(g)    (i) Guaranty Obligations permitted under Section 6.17 hereof and (ii)
prior to the Spin-Off, Guaranty Obligations in respect of Indebtedness of Cash
America;
(h)    the Senior Notes;
(i)    with respect to Temporary Cash Investments, short term Indebtedness not
constituting “margin loans” and not exceeding $2,500,000 at any time in the
aggregate owed by the Borrower or a Consolidated Subsidiary to the broker or
investment firm which is holding assets for the account of the Borrower or a
Consolidated Subsidiary, but only to the extent that such Indebtedness is to be
repaid, in the ordinary course of business, by the collection or liquidation of
such assets at the maturity of such assets;
(j)    intercompany payables for the purchase of goods and services in the
ordinary course of business;
(k)    Indebtedness of the Credit Parties and their Subsidiaries existing as of
the Effective Date as referred to in the financial statements referenced in
Section 3.5 (and set out more specifically in Schedule 6.2(k) hereto) and any
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension and
the terms of any such renewal, refinancing or extension are not less favorable
to the obligor thereunder;
(l)    intercompany loans and advances among Foreign Subsidiaries;
(m)    obligations in respect of earnout or similar payments payable in cash or
which may be payable in cash at the seller’s or obligee’s option;
(n)    surety bonds delivered by any Credit Party or any Subsidiary in the
ordinary course of business;
(o)    Subordinated Debt incurred after the Effective Date, provided that (i)
prior to the issuance thereof, the Borrower has delivered to the Administrative
Agent a Compliance Certificate which indicates that, on a pro forma basis after
taking into account the issuance of such Subordinated Debt and the use of the
proceeds thereof, there shall occur no Default or Event of Default and (ii) such
Indebtedness shall not have any scheduled amortization or

93
    

--------------------------------------------------------------------------------




mandatory prepayments (other than mandatory prepayments resulting from a change
of control) or obligations to repurchase or redeem prior to thirty days after
the Maturity Date;
(p)    Additional Unsecured Senior Debt of the Credit Parties, provided that (i)
prior to the incurrence thereof, the Borrower has delivered to the
Administrative Agent a Compliance Certificate which indicates that, on a pro
forma basis after taking into account the incurrence of such Additional
Unsecured Senior Debt and the use of the proceeds thereof, there shall occur no
Default or Event of Default, and (ii) such Indebtedness shall not have any
scheduled amortization or mandatory prepayments or obligations to repurchase or
redeem prior to thirty days after the Maturity Date (except as otherwise
permitted pursuant to Section 6.6(b)(iv));
(q)    Additional Secured Senior Debt not to exceed the greater of $15,000,000
or 2% of Consolidated Total Assets in aggregate principal amount at any time
outstanding;
(r)    liabilities under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or liabilities with respect to workers’
compensation and other insurance coverage in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;
(s)    liabilities resulting from insurance premium financings in the ordinary
course of business;
(t)    liabilities resulting from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds incurred in the ordinary course of business;
(u)    trade payables incurred in the ordinary course of any Credit Party’s
business, or accrued expenses payable on customary terms and conditions in the
ordinary course of any Credit Party’s business; and
(v)    Foreign Third-Party Loans.
Section 6.3.    Investments.
The Credit Parties shall not, and shall not permit any Subsidiary to, make or
have outstanding Investments in or to any Person, except for:
(a)    loans or participations therein generated through the conduct of
activities described in Section 6.8 in the ordinary course of its day to day
business;
(b)    ownership of Capital Stock of Domestic Subsidiaries which, promptly after
the formation or acquisition thereof (except in the case of an Immaterial
Subsidiary), execute a Joinder Agreement;
(c)    ownership of Capital Stock of Foreign Subsidiaries, provided that the
aggregate amount of such Investments, plus (i) Foreign Acquisitions made after
the Effective Date pursuant to Section 6.3(f) plus (ii) the aggregate amount of
outstanding Foreign Intercompany Loans

94
    

--------------------------------------------------------------------------------




pursuant to Section 6.2(e), shall not exceed, in aggregate amount at any time
outstanding, the greater of $40,000,000 or 6% of Consolidated Total Assets;
(d)    Temporary Cash Investments and such other “cash equivalent” investments
as the Administrative Agent may from time to time approve;
(e)    [Reserved];
(f)    Acquisitions, provided (i) at time of such Acquisition and after giving
effect thereto, no Default or Event of Default shall exist, (ii) the Assets,
Property or business being acquired shall be in one or more of the types of
businesses described in Section 6.8 hereof, (iii) such Acquisition shall not be
opposed by the board of directors (or other governing body) of the Person being
acquired, (iv) promptly upon becoming available and in any event within five (5)
days prior to any proposed Acquisition for which the aggregate Acquisition
Consideration for such Acquisition is equal to or greater than $25,000,000, the
Administrative Agent shall have received a pro forma Compliance Certificate
setting forth the covenant calculations both immediately prior to and after
giving effect to the proposed Acquisition and certifying that no Default or
Event of Default exists or would occur as a result therefrom, (v) if immediately
prior to or immediately after such Acquisition and after giving effect thereto,
the Leverage Ratio is greater than or equal to 2.25 to 1.00, the Acquisition
Consideration for any single Acquisition shall not exceed 10% of Consolidated
Total Assets as of the most recent fiscal quarter immediately preceding the
Acquisition without the Required Lenders approval, and (vi) the aggregate amount
of (A) Foreign Acquisitions made after the Effective Date, plus (B) the
Investments in Capital Stock of Foreign Subsidiaries made after the Effective
Date pursuant to Section 6.2(c) plus (C) the aggregate amount of outstanding
Foreign Intercompany Loans pursuant to Section 6.2(e), shall not exceed the
greater of $40,000,000 or 6% of Consolidated Total Assets at any time
outstanding;
(g)    Investments after the Effective Date by the Borrower in Domestic
Subsidiaries;
(h)    intercompany receivables as a result of the transfer of goods and
Property in the ordinary course of business;
(i)    Investments permitted under Section 6.3 and Section 6.5 hereof;
(j)    Investments in existence as of the Effective Date (including existing
loans to officers of the Credit Parties and Subsidiaries for the purchase of
Capital Stock of the Borrower to the extent not otherwise prohibited by
applicable Law) and disclosed in writing to the Lenders on or before the
Effective Date;
(k)    Investments as a result of intercompany loans and advances permitted
under Section 6.2(e) hereof;
(l)    Bank Products to the extent permitted hereunder;

95
    

--------------------------------------------------------------------------------




(m)    other Investments in activities directly related to one or more of the
types of business described in Section 6.8 hereof, provided that the aggregate
amount of such Investments shall not exceed 10% of Consolidated Total Assets in
aggregate amount at any time; provided, however, that (i) Investments for the
purchase of real estate for the purpose of administering, overseeing or
operating one or more of the types of business described in Section 6.8 located
or to be located on such real estate shall not exceed $25,000,000 at any time
outstanding and (ii) Investments for the purchase of real estate where one or
more of the types of business described in Section 6.8 are not existing thereon
or are not being administered or overseen therefrom at the time of such purchase
or cannot reasonably be expected to be established thereon within twelve months
following such purchase shall not exceed $15,000,000 at any time outstanding;
and
(n)    Investments in Cash America and its Subsidiaries contemplated by the Spin
Transaction Documents; and
(o)    Investments in a Securitization Subsidiary that are necessary or
desirable to effect any Permitted Receivables Financing.
Section 6.4.    Fundamental Changes.
The Credit Parties shall not, and shall not permit any Subsidiary to, merge,
consolidate with or into, or convey, transfer, lease, license or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default or Event of Default
exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, (ii) any Guarantor, or
(iii) in the case of any such Subsidiary that is a Foreign Subsidiary, any
Subsidiary;
(b)    any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to a Guarantor; and
(c)    the Borrower and any Subsidiary may make Dispositions permitted pursuant
to Section 6.5 hereof.
Section 6.5.    Dispositions.
The Credit Parties shall not, and shall not permit any Subsidiary to, make any
Disposition or enter into any agreement to make any Disposition, except:
(a)    Dispositions of obsolete, non-functioning or worn out Property, whether
now owned or hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory and other Property in the ordinary course of
business for fair consideration;

96
    

--------------------------------------------------------------------------------




(c)    Dispositions permitted under Section 6.3 and Dispositions to a
wholly-owned Domestic Subsidiary which is a Guarantor;
(d)    Dispositions of Capital Stock of the Borrower and Dispositions of Capital
Stock of a Subsidiary to the Borrower or to another Subsidiary; and
(e)    Dispositions of Assets (including (i) Capital Stock of a Subsidiary other
than to the Borrower or another Subsidiary and (ii) arrangements whereby a
Credit Party or a Subsidiary sells or transfers any of its Assets, and
thereafter rents or leases those Assets (except for the sale and leaseback of
operating facilities)) not otherwise permitted in this Section 6.5 above, so
long as (i) at the time of such Disposition and after giving effect thereto, no
Default or Event of Default shall exist and (ii) the aggregate amount of such
Dispositions not otherwise permitted in this Section 6.5 above during any fiscal
year shall not exceed the greater of $40,000,000 or 6% of Consolidated Total
Assets as of the last day of the immediately preceding fiscal year without the
prior consent of the Required Lenders;
(f)     the liquidation of cash and equivalents, which liquidation shall be in
the ordinary course of business;
(g)    an assignment of an account to an insurance company providing credit
insurance to a Credit Party for purposes of collecting insurance proceeds of an
amount reasonably commensurate with the amount of the account so assigned,
(h)    termination of a lease of real or personal Property that is not necessary
for the ordinary course of business, could not reasonably be expected to have a
Material Adverse Effect and does not result from an obligor’s default;
(i)    Disposition of Property subject to casualty, expropriation or
condemnation proceedings;
(j)    so long as no Event of Default has then occurred and is continuing or
would result therefrom, the transfer, assignment, cancellation, abandonment or
other disposition of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower is
not material to the conduct of the business of the Borrower and its Subsidiaries
taken as a whole;
(k)    voluntary terminations of any Hedging Agreement;
(l)    so long as no Event of Default has then occurred and is continuing or
would result therefrom, non-exclusive licenses of patents, copyrights,
trademarks, trade secrets or other intellectual property to third parties in the
ordinary course of business;
(m)    so long as no Event of Default has then occurred or is continuing or
would result therefrom, leases, subleases and terminations and abandonment of
any leasehold interest in real Property and granting of easements or rights of
way in respect of real Property, in each case in the ordinary course of
business;

97
    

--------------------------------------------------------------------------------




(n)    the expiration of registered intellectual property in accordance with its
statutory term;
(o)    the expiration of any contract, contract right or other agreement in
accordance with its term;
(p)    Dispositions to Cash America and its Subsidiaries contemplated by the
Spin Transaction Documents;
(q)    the sale of delinquent receivables in the ordinary course of business in
connection with the collections or compromise thereof; and
(r)    sales of accounts receivable, or participations therein, securities of
Securitization Subsidiaries and related assets in connection with a Permitted
Receivables Financing;
provided, however, that any Disposition pursuant to clauses (a) through (f)
shall be for fair consideration or reasonable value.
Section 6.6.    Restricted Payments.
The Credit Parties shall not, and shall not permit any Subsidiary to, directly
or indirectly pay any Restricted Payment; provided, however, (a) any Subsidiary
may declare and pay Dividends to or for the benefit of the Borrower or any
Guarantor, and (b) the Borrower may (i) make regularly scheduled interest
payments on Subordinated Debt, (ii) make regularly scheduled interest payments
on Additional Unsecured Senior Debt, (iii) subject to the proviso contained in
clause (iv) below, declare and pay Dividends (including the repurchase of
Capital Stock of the Borrower), (iv) make regularly scheduled principal payments
on Subordinated Debt in existence as of the Effective Date; provided however,
the sum of all Restricted Payments made pursuant to clause (iii) above, this
clause (iv) and clause (v) below shall not exceed an aggregate amount equal to
the sum of (A) $35,000,000 plus (B) 50% of Cumulative Net Income after June 30,
2014, (v) make prepayments and regularly scheduled principal payments on
Additional Unsecured Senior Debt in an aggregate amount taken together with
amounts under clause (A) of clause (iv) above, not to exceed $35,000,000, (vi)
payments expressly contemplated by the Spin Transaction Documents, (vii) make
prepayments on Additional Unsecured Senior Debt from the proceeds of any
Disposition of Assets on a pro rata basis with the prepayment of the Loans as
may be required under Section 2.6, in each case if and to the extent required by
the agreements governing such Additional Unsecured Senior Debt and (viii) make a
Special Dividend on the date the Senior Notes are issued; provided, that the
Borrower shall make no Restricted Payments under clause (b)(i), clause (b)(iii)
or clause (b)(iv) unless there shall exist no Default or Event of Default prior
to or after giving effect to any such proposed Restricted Payment.
Section 6.7.    ERISA.
The Borrower shall not, and shall not permit any Subsidiary to, at any time (a)
engage in a transaction which could be subject to Section 4069 or 4212(c) of
ERISA; or (b) permit any Single Employer Plan to (i) engage in any non-exempt
“prohibited transaction” (as defined in

98
    

--------------------------------------------------------------------------------




Section 4975 of the Code), (ii) fail to comply in any material respect with
ERISA or any other applicable Laws, or (iii) be in “at risk” status within the
meaning of Code Section 430(i); which, with respect to each event listed in
clause (a) or (b) above, could be reasonably expected to have a Material Adverse
Effect.
Section 6.8.    Change in Nature of Business.
The Credit Parties shall not, and shall not permit any Subsidiary to, engage in
any material line of business other than the business conducted or proposed to
be conducted by the Borrower and its Subsidiaries on the Effective Date and any
business engaged in (1) the business of providing online financial services, (2)
the business of originating, arranging, purchasing and collecting consumer and
small business loans, and (3) any other activities similar, reasonably related,
incidental, complementary or ancillary thereto, or a reasonable extension or
expansion thereof.
Section 6.9.    Transactions with Affiliates.
The Credit Parties shall not, and shall not permit any Subsidiary to, enter into
any transaction of any kind with any Affiliate of the Credit Parties, other than
(a) arm’s-length transactions with Affiliates, (b) transactions otherwise
permitted hereunder, (c) transactions with Affiliates in the ordinary course of
business, (d) the Spin Transaction Documents and (e) sales of accounts
receivable, or participations therein, or any related transaction, in connection
with any Permitted Receivables Financing.
Section 6.10.    Burdensome Agreements.
The Credit Parties shall not, and shall not permit any Domestic Subsidiary to,
enter into any Contractual Obligation that limits the ability of any Domestic
Subsidiary to make Dividends or other Dispositions to the Borrower or to
otherwise transfer Property to the Borrower, other than customary restrictions
pursuant to the terms of a Permitted Receivables Financing.
Section 6.11.    Use of Proceeds.
The Credit Parties shall not, directly or indirectly, use the proceeds of any
Extension of Credit, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose.
Section 6.12.    Amendment of Organization Documents and Fiscal Year.
The Credit Parties shall not, and shall not permit any Subsidiary to, amend,
modify, or waive any of its rights under any Organization Documents in a manner
materially adverse to the Lenders. The Credit Parties shall not, and shall not
permit any Subsidiary to, change its fiscal quarters or fiscal year, except
after providing 30 days prior written notice to the Administrative

99
    

--------------------------------------------------------------------------------




Agent and provided such change does not have the effect of delaying or otherwise
curing a Default or an Event of Default that would have otherwise existed.
Section 6.13.     Amendment of Subordinated Debt.
The Credit Parties shall not, and shall not permit any Subsidiary to, change or
amend (or take any action or fail to take any action the result of which is an
effective amendment or change) or accept any waiver or consent with respect to,
any document, instrument, or agreement relating to any Subordinated Debt that
would result in (a) a material increase in the principal, interest, overdue
interest, fees or other amounts payable under any Subordinated Debt, (b) an
acceleration in any date fixed for payment or prepayment of principal, interest,
fees or other amounts payable under any Subordinated Debt (including, without
limitation, as a result of any redemption), (c) a change in any of the
subordination provisions of any Subordinated Debt, (d) a change in any defined
term, covenant, term or provision in any Subordinated Debt which would result in
such Subordinated Debt containing a More Restrictive Covenant, or (e) a change
in any term or provision of any Subordinated Debt that could reasonably be
expected to have a material adverse effect on the interest of the Lenders.
Section 6.14.    Amendment of Senior Notes or Additional Unsecured Senior Debt.
The Credit Parties shall not, and shall not permit any Subsidiary to, change or
amend (or take any action or fail to take any action the result of which is an
effective amendment or change) or accept any waiver or consent with respect to,
any document, instrument, or agreement relating to the Senior Notes or any
Additional Unsecured Senior Debt that would result in (a) a change in any
defined term, covenant, term or provision in the Senior Notes or any Additional
Unsecured Senior Debt which would result in the Senior Notes or such Additional
Unsecured Senior Debt containing a More Restrictive Covenant, or (b) a change in
any term or provision of the Senior Notes or any Additional Unsecured Senior
Debt that could reasonably be expected to have a material adverse effect on the
interest of the Lenders.
Section 6.15.    Alteration of Material Agreements.
The Credit Parties will not, and will not permit any Subsidiary to, consent to
or permit any alterations, amendments, modifications, releases, waivers or
terminations of any Spin Transaction Document to which it is a party, the
Additional Secured Senior Debt or the Additional Unsecured Senior Debt, if such
alterations, amendments, modifications, releases, waivers or terminations would
have a Material Adverse Effect, be materially adverse to the Lenders or not be
commercially reasonable to the Borrower.
Section 6.16.    Strict Compliance.
If any action or failure to act by the Credit Parties violates any covenant or
obligation of the Credit Parties contained herein, then such violation shall not
be excused by the fact that such action or failure to act would otherwise be
permitted by any covenant (or exception to any covenant) other than the covenant
violated.

100
    

--------------------------------------------------------------------------------




Section 6.17.    Guaranties.
The Credit Parties will not, and will not permit any Subsidiary to, become or be
liable in respect of any Guaranty Obligation, except for (i) the Guaranty
(including the Joinder Agreements), (ii) guaranties of Indebtedness to extent
such Indebtedness is permitted pursuant to Section 6.2 hereof, (iii) guaranties
of loans to, or financial commitments or obligations of, its customers or other
intended beneficiaries in the ordinary course of business, (iv) guaranties to
vendors and suppliers made in the ordinary course of business (other than with
respect to any Indebtedness) and (v) additional limited guaranties of the
Borrower, provided that the aggregate Indebtedness guaranteed by such additional
limited guaranties at any time shall not exceed $25,000,000, and provided
further that within five (5) days after the execution of each guaranty by the
Borrower for Indebtedness in excess of $5,000,000, the Borrower shall provide
each of the Lenders with a copy of such executed guaranty.
Section 6.18.    Financial Covenants.
(a)    Maximum Leverage Ratio. The Borrower shall not permit the Leverage Ratio
at any fiscal quarter end to be greater than 3.00 to 1.00.
(b)    Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the
Fixed Charge Coverage Ratio at any fiscal quarter end to be less than 1.75 to
1.00.
(c)    Minimum Net Worth. The Borrower shall not permit Net Worth to be less
than the sum of (i) $75,000,000, plus (ii) 50% of Net Income (with no deduction
for net losses during any quarterly period) earned in each fiscal quarter of the
Borrower ending on or after June 30, 2014, plus (iii) 100% of the Net Equity
Proceeds received by the Borrower and its Subsidiaries from the issuance and
sale of Capital Stock of the Borrower or any Subsidiary (other than an issuance
to the Borrower or a wholly-owned Subsidiary), including any conversion of debt
securities of the Borrower into such Capital Stock after June 30, 2014 to the
extent of any increase in Net Worth resulting therefrom.
ARTICLE VII
EVENTS OF DEFAULT
Section 7.1.    Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a)    Payment. The Borrower fails to pay when due (i) any principal of, or
interest on any Loan or any LC Obligation or deposit any funds as Cash
Collateral required hereunder in respect of LC Obligations or (ii) any fee,
expense, reimbursement obligation or any other amount due in connection herewith
or with any other Credit Document, and such failure with respect to clause (ii)
shall have continued for five (5) Business Days after receipt from the
Administrative Agent of notice of such failure on any Loan; or

101
    

--------------------------------------------------------------------------------




(b)    Misrepresentation. Any representation or warranty made under this
Agreement, or any of the other Credit Documents, or in any certificate or
statement furnished or made to the Lenders pursuant hereto or in connection
herewith or with any Loan hereunder, shall (i) with respect to representations
and warranties that contain a materiality qualification, prove to be untrue or
inaccurate as of the date on which such representation or warranty is made and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, prove to be untrue or inaccurate in any material
respect as of the date on which such representation or warranty is made; or
(c)    Covenant Default. (i) Any Credit Party or any Subsidiary fails to perform
or observe any term, covenant or agreement contained in any of Section 5.3(i) or
(ii), 5.5, 5.10, 5.12, or Article VI hereof (but only to the extent that the
failure to perform or observe the covenants in Section 6.1, 6.2 and/or 6.3
involves an aggregate amount in excess of $250,000); or (ii) Any Credit Party or
any Subsidiary shall fail to perform or observe any other term or covenant
contained herein or in any of the Credit Documents (other than those specified
in subsection (a) or Section 7.1(c)(i) (other than the parenthetical to Section
7.1(c)(i)) above), on its part to be performed or observed and such failure
shall not be remedied within thirty (30) days following the earlier of knowledge
thereof by the Borrower or any Subsidiary or written notice by the
Administrative Agent to the Borrower; or
(d)    Indebtedness Cross-Default. (i) Any Credit Party or any Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or any Guaranty Obligation (other than Indebtedness hereunder and Indebtedness
under Hedging Agreements) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$10,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of any Guaranty
Obligation with respect to such Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased or redeemed (automatically or otherwise) or such Guaranty
Obligation to become payable; (ii) any Credit Party or any of its Subsidiaries
shall breach or default any payment obligation which exceeds $10,000,000 in
amount under any Hedging Agreement that is a Bank Product; or (iii) prior to the
Spin-Off, Cash America or any of its Subsidiaries (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or any Guaranty Obligation
(other than Indebtedness hereunder and Indebtedness under Hedging Agreements)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $10,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such

102
    

--------------------------------------------------------------------------------




Indebtedness or the beneficiary or beneficiaries of any Guaranty Obligation with
respect to such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) or such Guaranty Obligation to become
payable, whether or not the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of any Guaranty Obligation waive any such default
or right to demand payment, repurchase or redemption; or
(e)    Other Cross-Defaults. Any portion of any Credit Document shall cease to
be legal, valid, binding agreements enforceable against any party executing the
same in accordance with the respective terms thereof or shall in any way be
terminated or become or be declared ineffective or inoperative or shall in any
way whatsoever cease to give or provide the respective rights, remedies, powers
or privileges intended to be created hereby, in each case which occurrence could
reasonably be expected to have a material adverse impact on the interests of the
Lenders; or
(f)    Bankruptcy Default. Subject to the proviso below, (i) Any Credit Party or
any Subsidiary institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its Property, (ii) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed under any
Debtor Relief Law without the application or consent of the Credit Parties or
any Subsidiary, or any proceeding under any Debtor Relief Law relating to any
Credit Party or any Subsidiary, or to all or any material part of its Property,
is instituted without the consent of such Person, and such appointment or
proceeding shall remain undismissed and unstayed for a period of 60 consecutive
days, (iii) any Credit Party or any Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(iv) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the Property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; provided, however, that any of the foregoing events, circumstances or
occurrences which relate to a Non-Material Foreign Subsidiary shall not result
in an Event of Default under this (f); or
(g)    Judgment Default. There is entered against any Credit Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $10,000,000, and such judgment shall not be satisfied,
discharged or stayed (with sufficient reserves having been set aside by the
Borrower or such Subsidiary to pay such judgment) at least ten (10) days prior
to the date on which any of its assets could be lawfully sold to satisfy such
judgment; or
(h)    ERISA Default. The occurrence of any of the following which causes a
Material Adverse Effect to exist: (i) any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) a Single Employer Plan shall be in “at risk” status
within the meaning of Code Section 430(i) or a Multiemployer

103
    

--------------------------------------------------------------------------------




Plan shall be in “endangered status” or “critical status” within the meaning of
Section 432(b) of the Code or any Lien in favor of the PBGC or a Plan (other
than a Permitted Lien) shall arise on the assets of the Credit Parties or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee could reasonably be expected to result in the termination of such Plan
for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate
for purposes of Title IV of ERISA or (v) a Credit Party, any of its Subsidiaries
or any Commonly Controlled Entity could reasonably be expected to incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan; or
(i)    Change of Control. There shall occur a Change of Control; or
(j)    Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) in all material respects or shall be declared to be
null and void, or any Credit Party shall contest in any material respect the
validity, enforceability, perfection or priority of the Guaranty, any Credit
Document, or any Lien granted thereunder in writing or deny in writing that it
has any further liability, including with respect to future advances by the
Lenders, under any Credit Document to which it is a party; or
(k)    Invalidity of Credit Documents. Any Credit Document shall fail to be in
full force and effect in all material respects or shall fail in any material
respect to give the Administrative Agent and/or the Lenders the security
interests, liens, rights, powers, priority and privileges purported to be
created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive), in each case
which occurrence could reasonably be expected to have a material adverse impact
on the interest of the Lenders.
Section 7.2.    Acceleration; Remedies.
Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and any obligation of the LC Issuer to
make an Extension of Credit shall automatically terminate, and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
shall immediately become due and payable, and the obligation of the Borrower to
Cash Collateralize the LC Obligations shall automatically become effective and
(b) if such event is any other Event of Default, any or all of the following
actions may be taken: (i) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; (ii) the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith, whereupon the same shall immediately become due and
payable; (iii) the Administrative Agent

104
    

--------------------------------------------------------------------------------




may require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto) and/or (iv)
with the written consent of the Required Lenders, the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, exercise such other rights and remedies as provided under the Credit
Documents and under applicable law.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Section 8.1.    Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Jefferies to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.
Section 8.2.    Nature of Duties.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, an LC Issuer or the Swingline Lender hereunder. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities as Administrative Agent.
Section 8.3.    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

105
    

--------------------------------------------------------------------------------




(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
Section 8.4.    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

106
    

--------------------------------------------------------------------------------




Section 8.5.    Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.
Section 8.6.    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
Section 8.7.    Indemnification.
The Lenders agree to indemnify the Administrative Agent, the Revolving Lenders,
the LC Issuer and the Swingline Lender in its capacity hereunder and their
Affiliates and their respective officers, directors, agents and employees (to
the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against any such indemnitee
in any way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the Transactions or any
action taken or omitted by any such indemnitee under or in connection with any
of the foregoing; provided, however, that no Lender shall be

107
    

--------------------------------------------------------------------------------




liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from such indemnitee’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction. The agreements
in this Section shall survive the termination of this Agreement and payment of
the Notes and all other amounts payable hereunder.
Section 8.8.    Administrative Agent in Its Individual Capacity.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
Section 8.9.    Successor Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the prior written consent of the
Borrower if no Event of Default then exists (which consent shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents and (b)
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the

108
    

--------------------------------------------------------------------------------




benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Jefferies, as Administrative Agent pursuant to this Section
shall also constitute its resignation as Revolving Lender, LC Issuer and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Revolving Lender, LC Issuer and Swingline Lender, and (b) the retiring Revolving
Lender, LC Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents.
Section 8.10.    Guaranty Matters.
(s)    The Lenders and the Bank Product Provider irrevocably authorize and
direct the Administrative Agent to release any Guarantor from its obligations
under the applicable Guaranty if such Person ceases to be a Domestic Subsidiary
of the Borrower as a result of a transaction permitted hereunder.
(b)    In connection with release pursuant to this Section, the Administrative
Agent shall promptly execute and deliver to the applicable Credit Party, at the
Borrower’s expense, all documents that the applicable Credit Party shall
reasonably request to evidence such release. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section.
Section 8.11.    Bank Products.
No Bank Product Provider that obtains the benefits of Sections 2.11 and 7.2 or
of any Guaranty shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Products unless the Administrative Agent has received written
notice (including, without limitation, a Bank Product Provider Notice) of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank Product Provider.
ARTICLE IX
MISCELLANEOUS
Section 9.1.    Amendments, Waivers and Consents.
Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof, may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section. The Required Lenders may or, with the
consent of the Required Lenders, the

109
    

--------------------------------------------------------------------------------




Administrative Agent may, from time to time, enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the terms or provisions hereof
or thereof or the rights of the Lenders or of the Borrower hereunder or
thereunder or (a) waive or consent to the departure from, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that no such
amendment, supplement, modification, release, waiver or consent shall:
(i)    reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
Default Rate which shall be determined by a vote of the Required Lenders) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; provided that, it is
understood and agreed that (A) no waiver, reduction or deferral of a mandatory
prepayment required pursuant to Section 2.6(b), nor any amendment of Section
2.6(b) or the definition of Disposition shall constitute a reduction of the
amount of, or an extension of the scheduled date of, the scheduled date of
maturity of, or any installment of, any Loan or Note and (B) any reduction in
the stated rate of interest on Revolving Loans shall only require the written
consent of each Lender holding a Revolving Commitment; or
(ii)    amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or
(iii)    except in accordance with the terms of this Agreement, release the
Borrower or all or substantially all of the value of the Guaranty, respectively,
without the written consent of all of the Lenders and Bank Product Providers
that have previously provided a Bank Product Provider Notice to the
Administrative Agent pursuant to the terms hereof; or
(iv)    subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or
(v)    reserved; or
(vi)    permit the Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or
(vii)    amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of all Lenders without the written consent of all
the Lenders; or

110
    

--------------------------------------------------------------------------------




(viii)    without the consent of Lenders holding at least a majority of the
outstanding Revolving Commitments, amend, modify or waive any provision in
Section 4.2 or waive any Default or Event of Default (or amend any Credit
Document to effectively waive any Default or Event of Default) if the effect of
such amendment, modification or waiver is that the Revolving Lenders shall be
required to fund Revolving Loans when such Lenders would otherwise not be
required to do so; or
(ix)    amend, modify or waive (A) the order in which Obligations are paid or
(B) the pro rata sharing of payments by and among the Lenders, in each case in
accordance with Section 2.10(b) or 9.7(b) without the written consent of each
Lender and each Bank Product Provider directly affected thereby; or
(x)    amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or
(xi)    amend or modify the definition of Obligations to delete or exclude any
obligation or liability described therein without the written consent of each
Lender and each Bank Product Provider directly affected thereby; or
(xii)    amend the definitions of “Hedging Agreement,” “Bank Product,” or “Bank
Product Provider” without the consent of any Bank Product Provider that would be
adversely affected thereby;
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Revolving Lenders, the LC Issuer or the
Swingline Lender under any Credit Document shall in any event be effective,
unless in writing and signed by the Administrative Agent, the Revolving Lenders,
the LC Issuer and/or the Swingline Lender, as applicable, in addition to the
Lenders required hereinabove to take such action.
Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right as a
consequence of any subsequent or other Default or Event of Default.
Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII which do not, in any
way, adversely affect the Borrower or any other Credit Party (other than the
provisions of Section 8.9).
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on

111
    

--------------------------------------------------------------------------------




any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, (b) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and (c) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except (i) that the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (ii) to the extent such
amendment, waiver or consent impacts such Defaulting Lender in an adverse manner
more than the other Lenders.
For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Administrative
Agent in accordance with Section 2.19.
Section 9.2.    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    If to the Borrower or any other Credit Party:
Enova International, Inc.
200 West Jackson, Suite 2400
Chicago, Illinois 60606
Attention:    Lisa Young, General Counsel
Telephone:    (312) 568-4200
Fax:        (312) 962-4931
Email:        lyoung@enova.com


with a copy to:
Enova International, Inc.
200 West Jackson, Suite 2400
Chicago, Illinois 60606
Attention:    Rob Clifton, Chief Accounting Officer
Telephone:    (312) 568-4200
Fax:        (312) 962-4931
Email:        rclifton@enova.com


(ii)    If to the Administrative Agent:
Jefferies Finance LLC, as Administrative Agent
520 Madison Avenue
New York, NY 10022
Attention:    Account Officer – Enova International, Inc.


112
    

--------------------------------------------------------------------------------




Email:    jfin.admin@jefferies.com
Fax:    (212) 284-3444


(iii)    if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders, the Revolving Lenders, the LC Issuer and the Swingline Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, any LC Issuer or the Swingline Lender pursuant to Article II if such
Lender, LC Issuer or the Swingline Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
(d)    Platform.
(i)    Each Credit Party agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).

113
    

--------------------------------------------------------------------------------




(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby (the “Communications”). No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform.
Section 9.3.    No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Section 9.4.    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Obligations have been paid in full.
Section 9.5.    Payment of Expenses and Taxes; Indemnity.
(a)    Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the preparation, due diligence,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the Transactions shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Revolving Lenders in connection with the issuance, amendment, renewal or
extension of any Multicurrency Revolving Loan or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Swingline Lender in connection with the issuance, amendment, renewal or
extension of any Swingline Loan or any demand for payment thereunder. The
Borrower shall pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender, the LC Issuer or the

114
    

--------------------------------------------------------------------------------




Swingline Lender (including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender, the LC Issuer and the Swingline
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, each LC
Issuer and the Swingline Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all costs (including settlement costs),
losses, claims, penalties, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel and the allocated
cost for internal counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions, (ii) any Loan or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any Property owned or operated by
any Credit Party or any of its Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This paragraph (b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Revolving Lenders, the LC Issuer, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Revolving Lenders, the LC
Issuer, the Swingline Lender or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), any Revolving Lender,
any LC Issuer, the Swingline Lender in its capacity as such, or against any
Related Party of any of

115
    

--------------------------------------------------------------------------------




the foregoing acting for the Administrative Agent (or any such sub-agent),
Revolving Lenders, LC Issuer or Swingline Lender in connection with such
capacity.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the parties hereto shall assert, and each of the parties
hereby waives, any claim against any party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the Transactions.
(e)    Payments. All amounts due under this Section shall be payable promptly,
and not later than five (5) days after demand therefor.
(f)    Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent, the LC Issuer and the Swingline Lender,
the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of the Obligations.
Section 9.6.    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.

116
    

--------------------------------------------------------------------------------




(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, (provided, however, that simultaneous
assignments shall be aggregated in respect of a Lender and its Approved Funds),
unless the Administrative Agent otherwise consents (such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
(B)    the consent of each LC Issuer and the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment.
(C)    The Administrative Agent will provide to the Borrower notice five (5)
business days prior to each assignment that occurs hereunder. The Borrower shall
have the option, in its sole discretion, to remove any assignee within the first
30 days after such assignment, by paying in full at par all Revolving Loans owed
to such assignee Lender, together with accrued and unpaid interest and fees, and
terminating such Lender’s commitment, and Cash Collateralizing such Lender’s pro
rata share of all outstanding LC Obligations at such time.

117
    

--------------------------------------------------------------------------------




(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that (A) only one (1)
such fee shall be payable in respect of simultaneous assignments by a Lender and
its Approved Funds) and (B) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
any Credit Party or any Credit Party’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Swingline Loans and Multicurrency Revolving Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to

118
    

--------------------------------------------------------------------------------




facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice; provided that a Lender shall
only be entitled to inspect its own entry in the Register and not that of any
other Lender. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation and revocation of designation, of
any Lender as a Defaulting Lender.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Credit Party or any Credit Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the LC Issuer and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 8.7 and 9.5(c) with
respect to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the approval of 100% of the
Lenders. Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13 and 2.15 (subject
to the requirements and limitations therein, including the requirements under
Section 2.15(f) (it being understood that the documentation required under
Section 2.15(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided such Participant agrees to
be subject to Sections 2.13 and 2.15 as if it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.7 as though it were a Lender, provided such Participant agrees to be

119
    

--------------------------------------------------------------------------------




subject to Section 2.10 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”) provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of the Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit, or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such Loans or other obligations are in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(e)    Limitations Upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.13 and 2.15, with respect to any
participation, than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, except to the extent
that such entitlement to receive a greater payment results from a Change in Law
that occurs after the Participant acquired the applicable participation.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 9.7.    Right of Set-off; Sharing of Payments.
(a)    If an Event of Default shall have occurred and be continuing, each
Lender, each LC Issuer, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the LC Issuer, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, the LC Issuer or the Swingline Lender, irrespective of
whether or not such Lender, LC Issuer or the Swingline Lender shall have made
any demand under this Agreement or any other Credit Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, LC Issuer or the Swingline
Lender different from the branch or office holding such deposit or obligated on
such Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds

120
    

--------------------------------------------------------------------------------




and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, LC Issuer, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, LC Issuer, the Swingline
Lender or their respective Affiliates may have. Each Lender, LC Issuer and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(A)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(B)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Credit Party or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply) or
(z) (1) any amounts applied by the Swingline Lender to outstanding Swingline
Loans, the Revolving Lenders to outstanding Multicurrency Revolving Loans or the
LC Issuer to outstanding Letters of Credit and (2) any amounts received by the
Swingline Lender, any LC Issuer or any Revolving Lender to secure the
obligations of a Defaulting Lender to fund risk participations hereunder.
(c)    Each Credit Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
Section 9.8.    Table of Contents and Section Headings.

121
    

--------------------------------------------------------------------------------




The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.
Section 9.9.    Counterparts; Effectiveness; Electronic Execution.
(a)    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Borrower, the Guarantors, the Lenders and the Administrative Agent and the
Administrative Agent shall have received copies hereof (telefaxed or otherwise),
and thereafter this Agreement shall be binding upon and inure to the benefit of
the Borrower, the Guarantors, the Administrative Agent and each Lender and their
respective successors and permitted assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or email shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 9.10.    Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 9.11.    Integration.
This Agreement and the other Credit Documents represent the agreement of the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrower, the other Credit Parties, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.
Section 9.12.    Governing Law.
This Agreement and the other Credit Documents, and any claims, controversy or
dispute arising out of or relating to this Agreement or any other Credit
Document (in each case except, as

122
    

--------------------------------------------------------------------------------




to any other Credit Document, as expressly set forth therein), shall be governed
by, and construed in accordance with, the laws of the State of New York.
Section 9.13.    Consent to Jurisdiction; Service of Process and Venue.
(a)    Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its Property, to the
exclusive jurisdiction of the courts of the State of New York and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by applicable law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender, the LC Issuer or the Swingline Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.
(b)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
(c)    Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
Section 9.14.    Confidentiality.
Each of the Administrative Agent, the Lenders, the LC Issuer and the Swingline
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder, under any other Credit Document or Bank Product or any action or
proceeding relating to this Agreement, any other Credit Document or Bank Product
or the enforcement of rights hereunder or

123
    

--------------------------------------------------------------------------------




thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) (i) any actual or prospective party (or its partners,
directors, officers, employees, managers, administrators, trustees, agents,
advisors or other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (ii) an investor or
prospective investor in securities issued by an Approved Fund that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by the Approved Fund, (iii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the Borrower or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any LC Issuer, the Swingline Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.
For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender, any
LC Issuer or the Swingline Lender on a nonconfidential basis prior to disclosure
by any Credit Party or any of its Subsidiaries; provided that, in the case of
information received from any Credit Party or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 9.15.    Acknowledgments.
The Borrower and the other Credit Parties each hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of each Credit Document;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of creditor and debtor; and

124
    

--------------------------------------------------------------------------------




(c)    no joint venture exists among the Lenders and the Administrative Agent or
among the Borrower, the Administrative Agent or the other Credit Parties and the
Lenders.
Section 9.16.    Waivers of Jury Trial; Waiver of Consequential Damages.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 9.17.    Patriot Act Notice.
Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.
Section 9.18.    Resolution of Drafting Ambiguities.
Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.
Section 9.19.    Subordination of Intercompany Debt.
Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Obligations. Notwithstanding any provision of this Credit
Agreement to the contrary, provided that no Event of Default has occurred and is
continuing, Credit Parties may make and receive payments with respect to the
Intercompany Debt to the extent otherwise permitted by this Credit Agreement;
provided that in the event of and during the continuation of any Event of
Default, no

125
    

--------------------------------------------------------------------------------




payment shall be made by or on behalf of any Credit Party on account of any
Intercompany Debt without the prior written consent of the Administrative Agent.
In the event that any Credit Party receives any payment of any Intercompany Debt
at a time when such payment is prohibited by this Section, such payment shall be
held by such Credit Party, in trust for the benefit of, and shall be paid
forthwith over and delivered, upon written request, to, the Administrative
Agent.
Section 9.20.    Continuing Agreement.
This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Obligations (other than those obligations that
expressly survive the termination of this Credit Agreement) have been paid in
full and all Commitments have been terminated. Upon termination, the Credit
Parties shall have no further obligations (other than those obligations that
expressly survive the termination of this Credit Agreement) under the Credit
Documents; provided that should any payment, in whole or in part, of the
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent or any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, then the Credit Documents shall
automatically be reinstated and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Obligations.
Section 9.21.    Reserved.
Section 9.22.    Press Releases and Related Matters.
The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so, or deems it reasonably necessary or
appropriate to do so, under law and then, in any event, the Credit Parties or
such Affiliate will consult with such Person before issuing such press release
or other public disclosure. The Credit Parties consent to the publication by
Administrative Agent or any Lender of customary advertising material relating to
the Transactions using the name, product photographs, logo or trademark of the
Credit Parties. Notwithstanding the foregoing, nothing contained in this Section
9.22 shall limit or restrict the right of the Borrower or any other Credit Party
to make any public disclosure or name the Administrative Agent or any Lender or
any of their respective Affiliates as may be required under the Exchange Act, in
each case without any notice to or consultation with the Administrative Agent or
any Lender.
Section 9.23.    Appointment of Borrower.
Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes under this Agreement and agrees that (a) the Borrower may execute such
documents on behalf of such Guarantor as the Borrower deems appropriate in its
sole discretion and each Guarantor shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Borrower shall be

126
    

--------------------------------------------------------------------------------




deemed delivered to each Guarantor and (c) the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Borrower on behalf of each Guarantor.
Section 9.24.    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, and the Credit Parties are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
Transactions and by the other Credit Documents (including any amendment, waiver
or other modification hereof or thereof); (b) in connection with the process
leading to such transaction, the Administrative Agent and each Lender each is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for any Credit Party or any of their Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent nor any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Credit Party with respect to
any of the Transactions or the process leading thereto, including with respect
to any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or any Lender has
advised or is currently advising any Credit Party or any of its Affiliates on
other matters) and neither the Administrative Agent nor any Lender has any
obligation to any Credit Party or any of their Affiliates with respect to the
Transactions except those obligations expressly set forth herein and in the
other Credit Documents; (d) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent nor any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the Transactions (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Credit
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate. Each of the Credit Parties hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty.
Section 9.25.    Responsible Officers and Authorized Officers.
The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers with respect to all matters
pertaining to the Credit Documents including, but not limited to, the selection
of interest rates, the submission of requests for Extensions of Credit and
certificates with regard thereto. Such authorization may be

127
    

--------------------------------------------------------------------------------




changed only upon written notice to Administrative Agent accompanied by
evidence, reasonably satisfactory to Administrative Agent, of the authority of
the Person giving such notice.
Section 9.26.    Entire Agreement.
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
ARTICLE X
GUARANTY
Section 10.1.    The Guaranty.
In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Provider as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Obligations. If any or all of the
Obligations becomes due and payable hereunder or under any Bank Product, each
Guarantor unconditionally promises to pay such Obligations to the Administrative
Agent, the Lenders, the Bank Product Providers, or their respective order, on
demand, together with any and all reasonable expenses which may be incurred by
the Administrative Agent or the Lenders in collecting any of the Obligations.
The Guaranty set forth in this Article X is a guaranty of timely payment and not
of collection.
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).
Section 10.2.    Bankruptcy.
Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Obligations of the Borrower to
the Lenders and any Bank Product Provider whether or not due or payable by the
Borrower upon the occurrence of any Bankruptcy Event and unconditionally
promises to pay such Obligations to the Administrative Agent for the account of
the Lenders and to any such Bank Product Provider, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an

128
    

--------------------------------------------------------------------------------




interest in any Property to the Administrative Agent, any Lender or any Bank
Product Provider, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrower or a Guarantor, the estate of the
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.
Section 10.3.    Nature of Liability.
The liability of each Guarantor hereunder is exclusive and independent of any
other guaranty of the Obligations of the Borrower whether executed by any such
Guarantor, any other guarantor or by any other party, and no Guarantor’s
liability hereunder shall be affected or impaired by (a) any direction as to
application of payment by the Borrower or by any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Obligations of the Borrower, or (c) any payment on
or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to the Administrative Agent, the Lenders or
any Bank Product Provider on the Obligations which the Administrative Agent,
such Lenders or such Bank Product Provider repay the Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each of the Guarantors waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding.
Section 10.4.    Independent Obligation.
The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.
Section 10.5.    Authorization.
Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Obligations or any part thereof in accordance with this
Agreement and any Bank Product, as applicable, including any increase or
decrease of the rate of interest thereon and (b) release or substitute any one
or more endorsers, Guarantors, the Borrower or other obligors.
Section 10.6.    Reliance.

129
    

--------------------------------------------------------------------------------




It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.
Section 10.7.    Waiver.
(a)    Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against the Borrower, any
other guarantor or any other party or (ii) pursue any other remedy of the
Administrative Agent, any Lender or any Bank Product Provider. Each of the
Guarantors waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party other than payment in full of
all Obligations outstanding (other than contingent indemnification obligations
for which no claim has been made or cannot be reasonably identified by an
Indemnitee based on the then-known facts and circumstances), including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full of all Obligations
outstanding (other than contingent indemnification obligations). The
Administrative Agent may, at its election, exercise any right or remedy the
Administrative Agent or any Lender may have against the Borrower or any other
party without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full (other
than contingent indemnification obligations) and the Commitments have been
terminated. Each of the Guarantors waives any defense arising out of any such
election by the Administrative Agent or any of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party.
(b)    Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Obligations. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Guarantor of information known to it
regarding such circumstances or risks.
(c)    Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Bank Product Provider against the
Borrower or any other guarantor of the Obligations of the Borrower owing to the
Lenders or such Bank Product Provider (collectively, the “Other Parties”) and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such

130
    

--------------------------------------------------------------------------------




time as the Obligations shall have been paid in full and the Commitments have
been terminated. Each of the Guarantors hereby further agrees not to exercise
any right to enforce any other remedy which the Administrative Agent, the
Lenders or any Bank Product Provider now have or may hereafter have against any
Other Party, any endorser or any other guarantor of all or any part of the
Obligations of the Borrower until such time as the Obligations (other than
contingent indemnification obligations for which no claim has been made or
cannot be reasonably identified by an Indemnitee based on the then-known facts
and circumstances) shall have been paid in full and the Commitments have been
terminated.
Section 10.8.    Limitation on Enforcement.
The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.
Section 10.9.    Confirmation of Payment.
The Administrative Agent and the Lenders will, upon request after payment of the
Obligations which are the subject of this Guaranty and termination of the
Commitments relating thereto, confirm to the Borrower, the Guarantors or any
other Person that such Indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of Section
10.2.
Section 10.10.    Eligible Contract Participant.
Notwithstanding anything to the contrary in any Credit Document, no Guarantor
shall be deemed under this Article X to be a guarantor of any Swap Obligations
if such Guarantor was not an “eligible contract participant” as defined in §
1a(18) of the Commodity Exchange Act, at the time the guarantee under this
Article X becomes effective with respect to such Swap Obligation and to the
extent that the providing of such guarantee by such Guarantor would violate the
Commodity Exchange Act; provided however that in determining whether any
Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the guarantee of the Credit Party Obligations of such Guarantor under this
Article X by a Guarantor that is also a Qualified ECP Guarantor shall be taken
into account.
Section 10.11.    Keepwell.
Without limiting anything in this Article X, each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time to each
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act at the time the guarantee under this

131
    

--------------------------------------------------------------------------------




Article X becomes effective with respect to any Swap Obligation, to honor all of
the Obligations of such Guarantor under this Article X in respect of such Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.11 for the maximum amount of such liability that
can be hereby incurred without rendering its undertaking under this Section
10.11, or otherwise under this Article X, voidable under applicable Law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The undertaking of each Qualified ECP Guarantor under this Section
10.11 shall remain in full force and effect until termination of the Commitments
and payment in full of all Loans and other Credit Party Obligations. Each
Qualified ECP Guarantor intends that this Section 10.11 constitute, and this
Section 10.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Guarantor that would otherwise not constitute
an “eligible contract participant” under the Commodity Exchange Act.
[Signature Pages Follow]





132
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.    
BORROWER:
ENOVA INTERNATIONAL, INC.
 
 
 
 
 
By:  /s/ David A. Fisher    
 
Name: David A. Fisher
 
Title: Chief Executive Officer and President

    
GUARANTORS:
ENOVA ONLINE SERVICES, INC.
CNU DOLLARSDIRECT INC.
CNU DOLLARSDIRECT LENDING INC.
MOBILE LEASING GROUP, INC.
 
 
 
 
 
By:  /s/ David A. Fisher
 
Name: David A. Fisher
 
Title: President



 
ENOVA FINANCIAL HOLDINGS, LLC
CNU ONLINE HOLDINGS, LLC
DEBIT PLUS, LLC
BILLERS ACCEPTANCE GROUP, LLC
 
 
 
 
 
By:  /s/ David A. Fisher
 
Name: David A. Fisher
 
Title: President



 
DP LABOR HOLDINGS, LLC
 
 
 
 
 
By:  /s/ Austin D. Nettle
 
Name: Austin D. Nettle
 
Title: Vice President and Treasurer










1
    

--------------------------------------------------------------------------------




 
CNU OF ALABAMA, LLC
CNU OF ALASKA, LLC
CNU OF ARIZONA, LLC
CNU OF CALIFORNIA, LLC
CNU OF COLORADO, LLC
CNU OF DELAWARE, LLC
CNU OF FLORIDA, LLC
CASHNETUSA OF FLORIDA, LLC
CNU OF HAWAII, LLC
CNU OF IDAHO, LLC
CNU OF ILLINOIS, LLC
CNU OF INDIANA, LLC
CNU OF KANSAS, LLC
CNU OF LOUISIANA, LLC
CNU OF MAINE, LLC
CASHNET CSO OF MARYLAND, LLC
CNU OF MICHIGAN, LLC
CNU OF MINNESOTA, LLC
CNU OF MISSISSIPPI, LLC
CNU OF MISSOURI, LLC
CNU OF MONTANA, LLC
CNU OF NEVADA, LLC
CNU OF NEW HAMPSHIRE, LLC
CNU OF NEW MEXICO, LLC
 
 
 
By: CNU ONLINE HOLDINGS, LLC
 
The sole member of each of the foregoing entities
 
 
 
       By:  /s/ David A. Fisher
 
       Name: David A. Fisher
 
       Title: President






2
    

--------------------------------------------------------------------------------






 
CNU OF NORTH DAKOTA, LLC
CNU OF OHIO, LLC
OHIO CONSUMER FINANCIAL SOLUTIONS, LLC
CNU OF OKLAHOMA, LLC
CNU OF OREGON, LLC
CNU OF RHODE ISLAND, LLC
CNU OF SOUTH CAROLINA, LLC
CNU OF SOUTH DAKOTA, LLC
CNU OF TENNESSEE, LLC
CNU OF TEXAS, LLC
CNU OF UTAH, LLC
CNU OF VIRGINIA, LLC
CNU OF WASHINGTON, LLC
CNU OF WISCONSIN, LLC
CNU OF WYOMING, LLC
DOLLARSDIRECT, LLC
CNU TECHNOLOGIES OF ALABAMA, LLC
CNU TECHNOLOGIES OF ARIZONA, LLC
CNU TECHNOLOGIES OF CALIFORNIA, LLC
CNU TECHNOLOGIES OF IOWA, LLC
CNU TECHNOLOGIES OF NEW MEXICO, LLC
CNU TECHNOLOGIES OF SOUTH CAROLINA, LLC
CNU TECHNOLOGIES OF WISCONSIN, LLC
HEADWAY CAPITAL, LLC
CASHEURONET UK, LLC
EURONETCASH, LLC
ENOVA BRAZIL, LLC
AEL NET MARKETING, LLC
ENOVA INTERNATIONAL GEC, LLC
AEL NET OF MISSOURI, LLC
NC FINANCIAL SOLUTIONS, LLC
 
 
 
By: CNU ONLINE HOLDINGS, LLC
 
The sole member of each of the foregoing entities
 
 
 
       By:  /s/ David A. Fisher
 
       Name: David A. Fisher
 
       Title: President


3
    

--------------------------------------------------------------------------------




 
NC FINANCIAL SOLUTIONS OF ALABAMA, LLC
NC FINANCIAL SOLUTIONS OF ARIZONA, LLC
NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC
NC FINANCIAL SOLUTIONS OF COLORADO, LLC
NC FINANCIAL SOLUTIONS OF DELAWARE, LLC
NC FINANCIAL SOLUTIONS OF GEORGIA, LLC
NC FINANCIAL SOLUTIONS OF IDAHO, LLC
NC FINANCIAL SOLUTIONS OF ILLINOIS, LLC
NC FINANCIAL SOLUTIONS OF KANSAS, LLC
NC FINANCIAL SOLUTIONS OF MARYLAND, LLC
NC FINANCIAL SOLUTIONS OF MISSISSIPPI, LLC
NC FINANCIAL SOLUTIONS OF MISSOURI, LLC
NC FINANCIAL SOLUTIONS OF NEVADA, LLC
NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC
NC FINANCIAL SOLUTIONS OF NORTH DAKOTA, LLC
NC FINANCIAL SOLUTIONS OF OHIO, LLC
NC FINANCIAL SOLUTIONS OF SOUTH CAROLINA, LLC
NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC
NC FINANCIAL SOLUTIONS OF TENNESSEE, LLC
NC FINANCIAL SOLUTIONS OF TEXAS, LLC
NC FINANCIAL SOLUTIONS OF UTAH, LLC
NC FINANCIAL SOLUTIONS OF VIRGINIA, LLC
NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC
 
 
 
By: NC Financial Solutions, LLC
 
The sole member of each of the foregoing entities
 
 
 
       By:  /s/ David A. Fisher
 
       Name: David A. Fisher
 
       Title: Manager of Sole Member



 
DEBIT PLUS TECHNOLOGIES, LLC
DEBIT PLUS SERVICES, LLC
DEBIT PLUS PAYMENT SOLUTIONS, LLC
 
 
 
By: Debit Plus, LLC
 
The sole member of each of the foregoing entities
 
 
 
       By:  /s/ David A. Fisher
 
       Name: David A. Fisher
 
       Title: President




4
    

--------------------------------------------------------------------------------




 
CASHNETUSA CO LLC
CASHNETUSA OR LLC
THE CHECK GIANT NM LLC
 
 
 
By: CNU of New Mexico, LLC
 
       Manager of each of the foregoing entities
 
 
 
        CNU Online Holdings, LLC
 
        Its Sole Member
 
 
 
       By:  /s/ David A. Fisher
 
       Name: David A. Fisher
 
       Title: Manager of the Sole Member




5
    

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
JEFFERIES FINANCE LLC, as Administrative Agent on behalf of the Lenders
By:
/s/ Brian Buoye
 
Name: Brian Buoye
 
Title: Managing Director








6
    

--------------------------------------------------------------------------------




LENDERS:
Jefferies Group LLC, as a Lender
By:
/s/ Mark Sahler
 
Name: Mark Sahler
 
Title: Managing Director




1
    

--------------------------------------------------------------------------------




Schedule 1.1
SUBSIDIARIES GROUPS
ENTITY NAME
STATE
AEL NET MARKETING, LLC
DE
AEL NET OF MISSOURI, LLC
DE
BILLERS ACCEPTANCE GROUP, LLC
DE
CASHEURONET UK, LLC
DE
CASHNET CSO OF MARYLAND, LLC
DE
CASHNETUSA CO LLC
DE
CASHNETUSA OF FLORIDA, LLC
DE
CASHNETUSA OR LLC
DE
CNU DOLLARSDIRECT INC.
DE
CNU DOLLARSDIRECT LENDING, INC.
DE
CNU OF ALABAMA, LLC
DE
CNU OF ALASKA, LLC
DE
CNU OF ARIZONA, LLC
DE
CNU OF CALIFORNIA, LLC
DE
CNU OF COLORADO, LLC
DE
CNU OF DELAWARE, LLC
DE
CNU OF FLORIDA, LLC
DE
CNU OF HAWAII, LLC
DE
CNU OF IDAHO, LLC
DE
CNU OF ILLINOIS, LLC
DE
CNU OF INDIANA, LLC
DE
CNU OF KANSAS, LLC
DE
CNU OF LOUISIANA, LLC
DE
CNU OF MAINE, LLC
DE
CNU OF MICHIGAN, LLC
DE
CNU OF MINNESOTA, LLC
DE
CNU OF MISSISSIPPI, LLC
DE
CNU OF MISSOURI, LLC
DE
CNU OF MONTANA, LLC
DE
CNU OF NEVADA, LLC
DE
CNU OF NEW HAMPSHIRE, LLC
DE
CNU OF NEW MEXICO, LLC
DE
CNU OF NORTH DAKOTA, LLC
DE
CNU OF OHIO, LLC
DE
CNU OF OKLAHOMA, LLC
DE
CNU OF OREGON, LLC
DE
CNU OF RHODE ISLAND, LLC
DE
CNU OF SOUTH CAROLINA, LLC
DE


1
    

--------------------------------------------------------------------------------




ENTITY NAME
STATE
CNU OF SOUTH DAKOTA, LLC
DE
CNU OF TENNESSEE, LLC
DE
CNU OF TEXAS, LLC
DE
CNU OF UTAH, LLC
DE
CNU OF VIRGINIA, LLC
DE
CNU OF WASHINGTON, LLC
DE
CNU OF WISCONSIN, LLC
DE
CNU OF WYOMING, LLC
DE
CNU ONLINE HOLDINGS, LLC
DE
CNU TECHNOLOGIES OF ALABAMA, LLC
DE
CNU TECHNOLOGIES OF ARIZONA, LLC
DE
CNU TECHNOLOGIES OF CALIFORNIA, LLC
DE
CNU TECHNOLOGIES OF IOWA, LLC
DE
CNU TECHNOLOGIES OF NEW MEXICO, LLC
DE
CNU TECHNOLOGIES OF SOUTH CAROLINA, LLC
DE
CNU TECHNOLOGIES OF WISCONSIN, LLC
DE
DEBIT PLUS PAYMENT SOLUTIONS, LLC
DE
DEBIT PLUS SERVICES, LLC
DE
DEBIT PLUS TECHNOLOGIES, LLC
DE
DEBIT PLUS, LLC
DE
DOLLARSDIRECT, LLC
DE
ENOVA BRAZIL, LLC
DE
ENOVA FINANCIAL HOLDINGS, LLC
DE
ENOVA INTERNATIONAL GEC, LLC
DE
ENOVA INTERNATIONAL, INC.
DE
ENOVA ONLINE SERVICES, INC.
DE
EURONETCASH, LLC
DE
HEADWAY CAPITAL, LLC
DE
MOBILE LEASING GROUP, INC.
DE
NC FINANCIAL SOLUTIONS OF ALABAMA, LLC
DE
NC FINANCIAL SOLUTIONS OF ARIZONA, LLC
DE
NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC
DE
NC FINANCIAL SOLUTIONS OF COLORADO, LLC
DE
NC FINANCIAL SOLUTIONS OF DELAWARE, LLC
DE
NC FINANCIAL SOLUTIONS OF GEORGIA, LLC
DE
NC FINANCIAL SOLUTIONS OF IDAHO, LLC
DE
NC FINANCIAL SOLUTIONS OF ILLINOIS, LLC
DE
NC FINANCIAL SOLUTIONS OF KANSAS, LLC
DE
NC FINANCIAL SOLUTIONS OF MARYLAND, LLC
DE
NC FINANCIAL SOLUTIONS OF MISSISSIPPI, LLC
DE


2
    

--------------------------------------------------------------------------------






ENTITY NAME
STATE
NC FINANCIAL SOLUTIONS OF MISSOURI, LLC
DE
NC FINANCIAL SOLUTIONS OF NEVADA, LLC
DE
NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC
DE
NC FINANCIAL SOLUTIONS OF NORTH DAKOTA, LLC
DE
NC FINANCIAL SOLUTIONS OF OHIO, LLC
DE
NC FINANCIAL SOLUTIONS OF SOUTH CAROLINA, LLC
DE
NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC
DE
NC FINANCIAL SOLUTIONS OF TENNESSEE, LLC
DE
NC FINANCIAL SOLUTIONS OF TEXAS, LLC
DE
NC FINANCIAL SOLUTIONS OF UTAH, LLC
DE
NC FINANCIAL SOLUTIONS OF VIRGINIA, LLC
DE
NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC
DE
NC FINANCIAL SOLUTIONS, LLC
DE
OHIO CONSUMER FINANCIAL SOLUTIONS, LLC
DE
THE CHECK GIANT NM, LLC
DE














3
    

--------------------------------------------------------------------------------






Schedule 2.1 (a) Commitments


Revolving Lender
Revolving Commitment Percentage
Jefferies Group LLC
100%




4
    

--------------------------------------------------------------------------------






Schedule 3.1 (d) Compliance with Laws
References to the “Company,” “Enova,” “we,” “us,” and “our” mean Enova
International, Inc. and its subsidiaries except where the context otherwise
requires or as indicated.
Financial Conduct Authority and Other Regulation
In the United Kingdom, we are subject to regulation by the Financial Conduct
Authority, or the FCA, the Financial Services and Markets Act 2000, or the FSMA,
the European Union Consumer Credit Directive, the Consumer Credit Act 1974, as
amended, or the CCA, and secondary legislation passed under it, among other
rules and regulations. In December 2012, the U.K. Parliament passed the
Financial Services Act 2012, or the FSA Act 2012, which created a new regulatory
framework for the supervision and regulation of the banking and financial
services industry in the United Kingdom, including the consumer lending industry
in which we operate. The FSA Act 2012 mandated that, in April 2014, the FCA take
over responsibility for regulating consumer credit from the Office of Fair
Trading, or the OFT, and it also made changes to the relevant legislation
including the CCA and the FSMA. During the period of transition of regulatory
responsibility over consumer credit from the OFT to the FCA, the OFT continued
to fully and rigorously regulate consumer credit, including the short-term loan
market.
The FCA regulates consumer credit and related activities pursuant to the FSMA
and the FCA Handbook, which includes prescriptive rules and regulations and
carries across many of the standards set out in the CCA and its secondary
legislation as well as the OFT’s previous Irresponsible Lending Guidance, or the
Guidance. The regulations under the FCA consumer credit regime are more
prescriptive than the former U.K. consumer credit regime and impose more
stringent requirements relating to what a lender may and may not do with a
specific product, which is generally similar to the approach of U.S. law. The
FSMA gives the FCA the power to authorize, supervise, and bring enforcement
actions against providers of consumer credit, as well as to make rules for the
regulation of consumer credit. On February 28, 2014, the FCA issued the Consumer
Credit Sourcebook, or the CONC, contained in the FCA Handbook. The CONC
incorporates prescriptive regulations for consumer loans such as those that we
offer, including mandatory affordability checks on borrowers, limiting the
number of rollovers to two, restricting how lenders can advertise, banning
advertisements it deems misleading, and introducing a limit of two unsuccessful
attempts on the use of continuous payment authority (which provides a creditor
the ability to directly debit a customer’s account for payment when authorized
by the customer to do so) to pay off a loan. Certain provisions of the CONC took
effect on April 1, 2014, and other provisions for high-cost short-term credit
providers, such as the limits on rollovers, continuous payment authority and
advertising, take effect on July 1, 2014.
Authorization to Provide Consumer Credit Under the FCA
We have obtained interim permission from the FCA to provide consumer credit and
perform related activities. We are required to apply for and obtain full
authorization from the FCA to continue to provide consumer credit. In order to
obtain full authorization, we will be required to demonstrate that we satisfy,
and continue to satisfy, certain minimum standards set out in the FSMA,
including certain specified “threshold conditions” and this may result in
additional costs to us that could be significant. As a “threshold condition” to
obtaining and retaining full authorization, the FCA must be satisfied that we
can be “effectively supervised,” by the FCA as this term is defined in the FSMA.
The FCA has informed us that it has concerns that we

5
    

--------------------------------------------------------------------------------




cannot presently be “effectively supervised” given our location outside the
United Kingdom. On that basis, the FCA has informed us that it is concerned that
we do not meet the relevant threshold condition relating to “effective
supervision.” We currently do not have a physical presence in the United
Kingdom, as business functions are performed remotely from our facilities in the
United States. In order to alleviate these concerns in relation to our ability
to presently demonstrate to the FCA that we are capable of being effectively
supervised, we intend to establish an office in the United Kingdom.
Additionally, the FCA has the power to revoke our interim permission to conduct
consumer credit business if we do not meet the threshold conditions.
Furthermore, the FCA must approve certain individuals conducting “controlled
functions” with respect to the operation and supervision of our U.K. business.
There can be no assurance that the FCA will grant such approval, and the FCA
could elect to impose additional conditions which could delay the authorization
process or increase our compliance costs.
We will begin the official application process for full authorization in late
2014 and early 2015. The FCA is expected to complete the process of reviewing
applications of previous OFT license holders for full authorization by April 1,
2016, and there is no guarantee that we will receive full authorization. If we
do not receive full authorization, we will have to cease our U.K. consumer loan
business.
OFT and FCA Communications
In February 2012, the OFT launched a review of the payday lending sector to
assess the sector’s compliance with the CCA, the Guidance, and other relevant
guidance and legal obligations. As part of this review, the OFT conducted
examinations of a number of U.K. payday lenders, including us, to assess
individual company compliance with these laws and guidance. In May 2013, the OFT
sent us a letter of findings related to its examination of our U.K. short term
consumer loan (or payday) business, which indicated that we may not be complying
fully with all aspects of the Guidance, the CCA and other relevant laws and
guidance. This letter indicated the OFT’s general and specific concerns in the
following categories: advertising and marketing, pre-contract information and
explanations, affordability assessments, rollovers, including deferred refinance
and extended loans, debt forbearance and debt collection, and regulatory and
other compliance issues. As requested by the OFT, in July 2013, we provided the
OFT with an independent audit report setting out the steps taken to comply with
each concern the OFT had identified in its letter. Through March 2014, we
continued to receive additional requests for data and documentation from the
OFT, and we complied with those requests.
The FCA has now assumed the examination and regulation of us, and we continue to
receive additional requests for data and documentation from the FCA about our
consumer loan products and have been complying with those requests. The FCA
informed us that it has concerns regarding our compliance with the FCA’s
enhanced rules and principles, including those with respect to our affordability
assessment process in determining whether the loans we make are affordable for
our customers and our debt forbearance practices (or our practices regarding
customers who have indicated they are experiencing financial difficulty). The
FCA also noted concerns regarding certain of our advertising practices. The FCA
has indicated that it is closely monitoring our efforts to comply with its rules
and regulations and has requested that we respond to these concerns. We are
communicating with the FCA and have provided additional information regarding
these matters, including discussing how we plan to comply with the specific
requirements of our new regulator and how we will meet the threshold conditions,
but we have not yet resolved the FCA’s concerns. We have made and will continue
to make significant changes to our business practices to address the concerns of
the FCA and to address

6
    

--------------------------------------------------------------------------------




the FCA’s newly adopted requirements set out in the CONC and other applicable
legislation and regulation. For example, we expect to establish an office in the
United Kingdom to help alleviate the FCA’s concerns about effective supervision,
and we will be required to obtain FCA approval of certain individuals performing
“controlled functions,” as defined by applicable regulation. Additionally, the
FCA has asked us to satisfactorily address its concerns by making changes to our
business model, policies and procedures. Any inability to make changes to the
satisfaction of the FCA could also have an adverse impact on our existing
interim authorization from the FCA to continue to provide consumer credit and on
our ability to obtain full authorization from the FCA. We can provide no
assurance as to whether we will be able to successfully resolve the concerns
expressed by the FCA (and formerly the OFT) or as to the extent of the changes
in our business practices that the FCA may require.
Our advertising and marketing materials are reviewed both by the FCA and the
Advertising Standards Authority. We have in some cases been ordered to withdraw,
amend or add disclosures to such materials, or have done so voluntarily in
response to inquiries or complaints. We remain in discussion with the relevant
U.K. authorities regarding the extent to which additional amendments and
specific risk disclosures will be necessary. Going forward, there can be no
guarantee that we will be able to advertise and market our business in the
United Kingdom or elsewhere in a manner we consider effective.

7
    

--------------------------------------------------------------------------------




Schedule 3.6 Litigation
References to the “Company,” “Enova,” “we,” “us,” and “our” mean Enova
International, Inc. and its subsidiaries except where the context otherwise
requires or as indicated, and references to “Cash America” mean Cash America
International, Inc. and its subsidiaries on a consolidated basis, other than
Enova and its direct or indirect subsidiaries.
Legal Proceedings
On January 6, 2014, Elizabeth Burger, on behalf of herself and others similarly
situated, filed a purported class action lawsuit in the U.S. District Court for
the Southern District of Ohio against our subsidiary, CNU Online Holdings, LLC,
Cash America and other unaffiliated lenders. The lawsuit alleges, among other
things, that our CSO activities in Ohio violate various laws in Ohio, including
the Short-Term Loan Act, the Consumer Sales Practices Act and the General Usury
Act. The complaint seeks class certification, an unspecified amount of actual
damages, statutory damages not to exceed $5,000 for each putative class member,
an unspecified amount of punitive damages, pre-judgment interest, a declaration
that our activities violate the Short-Term Loan Act and the Consumer Sales
Practices Act, and attorneys’ fees and costs. On January 23, 2014, the parties
filed a joint motion to stay the litigation pending a decision from the Ohio
Supreme Court in the case captioned Ohio Neighborhood Finance, Inc. v. Scott,
which will impact the issues alleged in the case. On January 28, 2014, the court
granted the joint motion to stay and stayed the litigation pending a decision
from the Ohio Supreme Court. Neither the likelihood of an unfavorable ruling nor
the ultimate liability, if any, with respect to this matter can be determined at
this time, and we are currently unable to estimate a range of reasonably
possible losses, as defined by ASC 450-20-20, Contingencies—Loss
Contingencies—Glossary, or ASC 450-20-20, for this litigation. We believe that
the plaintiff’s claims in the complaint are without merit and intend to
vigorously defend this lawsuit.
On March 8, 2013, Flemming Kristensen, on behalf of himself and others similarly
situated, filed a purported class action lawsuit in the U.S. District Court of
Nevada against us and other unaffiliated lenders and lead providers. The lawsuit
alleges that the lead provider defendants sent unauthorized text messages to
consumers on behalf of us and the other lender defendants in violation of the
Telephone Consumer Protection Act. The complaint seeks class certification,
statutory damages, an injunction against “wireless spam activities,” and
attorneys’ fees and costs. We filed an answer to the complaint denying all
liability. On March 26, 2014, the Court granted class certification. Discovery
is ongoing. Neither the likelihood of an unfavorable ruling nor the ultimate
liability, if any, with respect to this matter can be determined at this time,
and we are currently unable to estimate a range of reasonably possible losses,
as defined by ASC 450-20-20, for this litigation. We believe that the
plaintiff’s claims in the complaint are without merit and intend to vigorously
defend this lawsuit.











8
    

--------------------------------------------------------------------------------






SCHEDULE 6.1


Existing Liens




None













9
    

--------------------------------------------------------------------------------






SCHEDULE 6.2(k)


Existing Indebtedness




None



10
    

--------------------------------------------------------------------------------






EXHIBIT 1.1(a)


[FORM OF]
ACCOUNT DESIGNATION NOTICE




TO:        Jefferies Finance LLC, as Administrative Agent


RE:
Credit Agreement, dated as of May 14, 2014, by and among Enova International,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Jefferies Finance LLC, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:


Bank Name: [______________________]
ABA Routing Number: [_______]
Account Number: [__________]


[TO BE COMPLETED BY BORROWER]


Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions to be delivered separately.


This Account Designation Notice may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



11
    

--------------------------------------------------------------------------------




ENOVA INTERNATIONAL, INC.,
a Delaware corporation


                    
By:
 
Name:
 
Title:
 










1
    

--------------------------------------------------------------------------------




EXHIBIT 1.1(b)


[FORM OF]
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.] Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________


2.    Assignee[s]:        ______________________________

1
    

--------------------------------------------------------------------------------






______________________________
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]


3.    Borrower:        Enova International, Inc., a Delaware corporation


4.
Administrative Agent:    Jefferies Finance LLC, as the administrative agent
under the Credit Agreement.



5.
Credit Agreement:    The Credit Agreement dated as of May 14, 2014, among the
Borrower, the guarantors from time to time party thereto, the lenders and other
financial institutions from time to time party thereto, and Jefferies Finance
LLC, as Administrative Agent.



6.     Assigned Interest[s]:    


Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
   %
 
 
 
 
$
$
   %
 
 
 
 
$
$
   %
 



[7.    Trade Date:        ______________]




Effective Date: _____________ ___, 20___.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







2
    

--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:
 
 
Title:








1
    

--------------------------------------------------------------------------------




ASSIGNEE[S]
[NAME OF ASSIGNEE]






By:
 
 
Title:








1
    

--------------------------------------------------------------------------------




[Consented to and] Accepted:


JEFFERIES FINANCE LLC,
as Administrative Agent


By:
 
 
Title:








1
    

--------------------------------------------------------------------------------




[Consented to:]


[NAME OF RELEVANT PARTY]


By:
 
 
Title:












1
    

--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.    Representations and Warranties.


1.1    Assignor[s]. [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.


1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.6(b), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 9.6(b) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance

1
    

--------------------------------------------------------------------------------




with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.









2
    

--------------------------------------------------------------------------------




EXHIBIT 1.1(c)


[FORM OF]
JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____], is by
and among [_____________________, a ______________________] (the “Subsidiary
Guarantor”), Enova International, Inc., a Delaware corporation (the “Borrower”),
and Jefferies Finance LLC, in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) under that certain Credit Agreement, dated
as of May 14, 2014 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors, the Lenders and the Administrative Agent. Capitalized
terms used herein but not otherwise defined shall have the meanings provided in
the Credit Agreement.


The Subsidiary Guarantor is an Additional Credit Party, and, consequently, the
Credit Parties are required by Section 5.15 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.


Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:


1.    The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Credit Documents, including, without limitation (a) all of the
representations and warranties set forth in Article III of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles V
and VI of the Credit Agreement. Without limiting the generality of the foregoing
terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees, jointly
and severally together with the other Guarantors, the prompt payment of the
Credit Party Obligations in accordance with Article X of the Credit Agreement.


2.    The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement are hereby supplemented (to
the extent permitted under the Credit Agreement) to reflect the information with
respect to the Subsidiary Guarantor shown on the attached Schedule A.


3.    The information on Schedule B to this Joinder Agreement is true and
correct as of the date hereof.


4.    The Borrower confirms that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect. The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term

3
    

--------------------------------------------------------------------------------




“Obligations,” as used in the Credit Agreement, shall include all obligations of
the Subsidiary Guarantor under the Credit Agreement and under each other Credit
Document.


5.    Each of the Borrower and the Subsidiary Guarantor agrees that at any time
and from time to time, upon the written request of the Administrative Agent, it
will execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement in order to effect the purposes of this
Agreement.


6.    This Agreement (a) may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.


7.    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The terms of Sections 9.13
and 9.16 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



4
    

--------------------------------------------------------------------------------




SIN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has
caused this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


SUBSIDIARY GUARANTOR:        [SUBSIDIARY GUARANTOR]


By:
 
Name:
 
Title:
 









BORROWER:                    ENOVA INTERNATIONAL, INC.,
a Delaware corporation


By:
 
Name:
 
Title:
 





Acknowledged, accepted and agreed:


JEFFERIES FINANCE LLC,
as Administrative Agent


By:
 
Name:
 
Title:
 








5
    

--------------------------------------------------------------------------------




Schedule A


Schedules to Credit Agreement




[TO BE COMPLETED BY BORROWER]





1
    

--------------------------------------------------------------------------------




Schedule B


Disclosure Information




Legal Name of Credit Party (and any previous legal names within the past four
months):






State of Organization:






Jurisdictions of Organization:
 


Type of Organization:
 


Address of Chief Executive Office:






Address of Principal Place of Business:






Business Phone Number:
 


Organizational Identification Number:
 


Federal Tax Identification Number:
 


Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 



[TO BE COMPLETED BY BORROWER/SUBSIDIARY GUARANTOR]





1
    

--------------------------------------------------------------------------------




EXHIBIT 1.1(d)


[FORM OF]
NOTICE OF BORROWING




TO:        Jefferies Finance LLC, as Administrative Agent


RE:
Credit Agreement, dated as of May 14, 2014, by and among Enova International,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Jefferies Finance LLC, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


Pursuant to Section [2.1(a)(ii)(A),] [2.1(b)(ii)(A),] and/or [2.2(b)(i),] of the
Credit Agreement, the Borrower hereby requests the following (the “Proposed
Borrowing”):


Revolving Loans be made as follows:






Date




Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(one, two, three or six months
-- for LIBOR Rate only)
 
 
 
 
 
 
 
 
 
 
 
 



NOTE:
REVOLVING LOAN BORROWINGS THAT ARE (A) ALTERNATE BASE RATE LOANS MUST BE IN A
MINIMUM AGGREGATE AMOUNT OF $500,000 AND IN INTEGRAL MULTIPLES OF $100,000 IN
EXCESS THEREOF AND (B) LIBOR RATE LOANS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF
$1,000,000 AND IN INTEGRAL MULTIPLES OF $500,000 IN EXCESS THEREOF.




1
    

--------------------------------------------------------------------------------




Multicurrency Revolving Loans be made as follows:


Currency




Date




Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(one, two, three or six months
-- for LIBOR Rate only)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



NOTE:
MULTICURRENCY REVOLVING LOAN BORROWINGS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF
$1,000,000 AND IN INTEGRAL MULTIPLES OF $500,000 IN EXCESS THEREOF (OR, IN THE
CASE OF A LOAN MADE IN FOREIGN CURRENCIES, THE AMOUNT ROUNDED TO THE NEAREST
10,000th UNIT OF SUCH FOREIGN CURRENCY) IN EXCESS THEREOF.



Swingline Loans to be made on [date] as follows:


Swingline Loans requested:


(1)    Total Amount of Swingline Loans            $        


NOTE:
SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN INTEGRAL
AMOUNTS OF $100,000 IN EXCESS THEREOF.



The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


(a)    The representations and warranties made by the Credit Parties in the
Credit Agreement, in the Credit Documents or which are contained in any
certificate furnished at any time under or in connection with the Credit
Agreement shall be (i) with respect to representations and warranties that
contain a materiality qualification, true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, in each case on and as of the date of
the Proposed Borrowing as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct (subject to the applicable materiality
qualifier set forth above) as of such earlier date.


(b)    No Default or Event of Default shall have occurred and be continuing on
the date of the Proposed Borrowing or after giving effect to the Proposed
Borrowing unless such Default or Event of Default shall have been waived in
accordance with the Credit Agreement.

2
    

--------------------------------------------------------------------------------






(c)    Immediately after giving effect to the making of the Proposed Borrowing
(and the application of the proceeds thereof), (i) the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
shall not exceed the Revolving Committed Amount then in effect, (i) the
aggregate principal amount of outstanding Multicurrency Revolving Loans shall
not exceed the Multicurrency Revolving Committed Amount then in effect and
(iii) the outstanding Swingline Loans shall not exceed the Swingline Committed
Amount.


(d)    [If a Revolving Loan is requested] All conditions set forth in
Section 2.1(a) of the Credit Agreement shall have been satisfied.


(e)    [If a Multicurrency Revolving Loan is requested] All conditions set forth
in Section 2.1(b) of the Credit Agreement shall have been satisfied.


(f)    [If a Swingline Loan is requested] All conditions set forth in
Section 2.2 of the Credit Agreement shall have been satisfied.


(g)    Additional Conditions to Swingline Loans. If a Swingline Loan is
requested, (i) all conditions set forth in Section 2.2 shall have been satisfied
and (ii) there shall exist no Revolving Lender that is a Defaulting Lender
unless the Swingline Lender has entered into satisfactory arrangements with the
Borrower or such Defaulting Lender to eliminate the Swingline Lender’s risk with
respect to such Defaulting Lender as provided in the Credit Agreement.


This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





3
    

--------------------------------------------------------------------------------




ENOVA INTERNATIONAL, INC.,
a Delaware corporation


                    
By:
 
Name:
 
Title:
 












1
    

--------------------------------------------------------------------------------




EXHIBIT 1.1(e)


[FORM OF]
NOTICE OF CONVERSION/EXTENSION




TO:        Jefferies Finance LLC, as Administrative Agent


RE:
Credit Agreement, dated as of May 14, 2014, by and among Enova International,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Jefferies Finance LLC, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby requests
____ conversion or ____ extension of the following Loans be made as follows (the
“Proposed Conversion/Extension”):




Applicable Loan
Current Interest Rate and Interest Period




Date


Amount to be converted/
extended
Requested Interest
Rate
(Alternate Base Rate/LIBOR Rate)
Requested Interest
Period
(one week, two weeks or one, two, three or six months
-- for LIBOR Rate only)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



NOTE:
PARTIAL CONVERSIONS MUST BE IN MINIMUM AMOUNTS OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF.



Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.


The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof unless such
Default or Event of Default shall have been waived in accordance with the Credit
Agreement.

1
    

--------------------------------------------------------------------------------






This Notice of Conversion/Extension may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



2
    

--------------------------------------------------------------------------------




ENOVA INTERNATIONAL, INC.,
a Delaware corporation


                    
By:
 
Name:
 
Title:
 






1
    

--------------------------------------------------------------------------------




EXHIBIT 1.1(f)


[FORM OF]
BANK PRODUCT PROVIDER NOTICE


TO:        Jefferies Finance LLC, as Administrative Agent


RE:
Credit Agreement, dated as of May 14, 2014, by and among Enova International,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Jefferies Finance LLC, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:


(a)     [Name of Bank Product Provider] meets the requirements of a Bank Product
Provider under the terms of the Credit Agreement and is a Bank Product Provider
under the Credit Agreement and the other Credit Documents.


(b)    The Credit Parties have entered into Bank Products with [Name of Bank
Product Provider] which include: [set forth Bank Products].


(c)    The maximum dollar amount of obligations arising under the Bank Products
set forth in clause (b) above is: $_______.


(d)    The methodology to be used by such parties in determining the Bank
Product Debt (as defined in the Credit Agreement) owing from time to time is:
_______________________.


Delivery of this Notice by telecopy shall be effective as an original.

2
    

--------------------------------------------------------------------------------






A duly authorized officer of the undersigned has executed this Notice as of the
___ day of _____, _____.


,
as a Bank Product Provider




By:
 
Name:
 
Title:
 






3
    

--------------------------------------------------------------------------------




EXHIBIT 2.1(e)(i) and (ii)


[FORM OF]
[MULTICURRENCY] REVOLVING LOAN NOTE


[Date]


FOR VALUE RECEIVED, the undersigned, Enova International, Inc., a Delaware
corporation (the “Borrower”) hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to
[___________] or its registered assigns (the “Lender”), at the office of
Jefferies Finance LLC, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all
[Multicurrency] Revolving Loans made by the Lender to the undersigned pursuant
to Section 2.1[(a)][(b)] of the Credit Agreement referred to below. The
undersigned further agrees to pay interest in like money at such office on the
unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.


This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Credit Agreement, dated as of May 14, 2014 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors, the Lenders and Jefferies Finance
LLC, as administrative agent for the Lenders (the “Administrative Agent”), and
the holder is entitled to the benefits thereof. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Loan Note
shall become, or may be declared to be, immediately due and payable, all as
provided therein. In the event this Revolving Loan Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.


All parties now and hereafter liable with respect to this Revolving Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.


This Revolving Loan Note may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



1
    

--------------------------------------------------------------------------------




ENOVA INTERNATIONAL, INC.,
a Delaware corporation
    
                    
By:
 
Name:
 
Title:
 








1
    

--------------------------------------------------------------------------------




EXHIBIT 2.2(d)


[FORM OF]
SWINGLINE LOAN NOTE


[Date]


FOR VALUE RECEIVED, the undersigned, Enova International, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay on the
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of [_____] (the “Swingline Lender”) at the office of Jefferies Finance
LLC, in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amount of all Swingline Loans
made by the Swingline Lender to the undersigned pursuant to Section 2.2 of the
Credit Agreement referred to below. The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof and,
to the extent permitted by law, accrued interest in respect hereof from time to
time from the date hereof until payment in full of the principal amount hereof
and accrued interest hereon, at the rates and on the dates set forth in the
Credit Agreement.


This Swingline Note is the Swingline Loan Note referred to in the Credit
Agreement, dated as of May 14, 2014 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Borrower, the Guarantors, the Lenders and Jefferies Finance LLC, as
administrative agent for the Lenders (the “Administrative Agent”), and the
holder is entitled to the benefits thereof. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Loan Note
shall become, or may be declared to be, immediately due and payable, all as
provided therein. In the event this Swingline Loan Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.


All parties now and hereafter liable with respect to this Swingline Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.


This Swingline may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


THIS SWINGLINE LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



1
    

--------------------------------------------------------------------------------




ENOVA INTERNATIONAL, INC.,
a Delaware corporation


                    
By:
 
Name:
 
Title:
 






2
    

--------------------------------------------------------------------------------






EXHIBIT 2.3(b)


[FORM OF]
LETTER OF CREDIT ISSUANCE REQUEST


Beneficiary: (Name and Address)


Advising Bank: (If left blank, Lender may select)
Applicant/Obligor: (Name and Address)


Account Party: (Name and Address of entity to be named in Credit if different
from Applicant/Obligor)
Amount (in figures):   (in words):
Currency (in USD unless otherwise specified):
Availability: Unless otherwise specified herein, the Credit is to be available
for presentation on or before the Expiration Date (1) with Lender’s issuing
office by payment of draft(s) drawn at sight on Lender or (2) at Lender’s
option, with any bank(s) or with a bank nominated by Lender by negotiation of
draft(s) drawn at sight on Lender or (3) at Lender’s option, with a bank
nominated by Lender by payment of draft(s) drawn at sight on the nominated bank.
Expiration Date:






 
Available By: (check and complete only one of the following)
A statement worded as follows indicating it is signed by the Beneficiary (if a
person) or its authorized officer: (Please quote below the exact wording of the
drawing statement.) (Attach additional signed sheet(s), if necessary, and label
as attachments to this specific Application.)
Issue the Credit substantially in the form and with the wording attached to this
Application. The attached specimen is approved by each applicant. (Label the
attached specimen as an attachment to this specific Application.)
Additional Requirements: Partial drawings are prohibited (if blank, partial
drawings are permitted)
Multiple drawings prohibited (if blank, partial drawings are permitted)
Credit is transferable in its entirety. Transfer charges for account of
Applicant Beneficiary
The Credit will be subject to the International Standby Practices of the
International Chamber of Commerce ("ICC"), Publication 590 ("ISP98") or the ICC,
Publication 600 ("UCP") or any subsequent version of either publication in
effect and in use by Lender on the date the Credit is issued, as L shall
determine in its sole discretion.
Description of Standby Purpose including goods description, country of origin,
pricing as applicable:
Proposed Issuance Date:


3
    

--------------------------------------------------------------------------------









4
    

--------------------------------------------------------------------------------




EXHIBIT 4.1(b)


[FORM OF]
OFFICER’S CERTIFICATE




TO:        Jefferies Finance LLC, as Administrative Agent


RE:
Credit Agreement, dated as of May 14, 2014, by and among Enova International,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Jefferies Finance LLC, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]



--------------------------------------------------------------------------------



The undersigned officer of [CREDIT PARTY] (the “Company”) hereby certifies as
follows:


1.    Attached hereto as Exhibit A is a true and complete copy of the [articles
of incorporation] [certificate of formation] [certificate of limited
partnership] of the Company and all amendments thereto as in effect on the date
hereof certified as a recent date by the appropriate Governmental Authorities of
the state of [incorporation] [organization] of the Company.


2.    Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of the Company and all amendments
thereto as in effect on the date hereof.


3.    Attached hereto as Exhibit C is a true and complete copy of resolutions
duly adopted by the [board of directors] [members] [managers] [partners] of the
Company on ___________ ____. Such resolutions have not in any way been rescinded
or modified and have been in full force and effect since their adoption to and
including the date hereof, and such resolutions are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.


4.    Attached hereto as Exhibit D are true and complete copies of the
certificates of good standing, existence or its equivalent of the Company
certified as of a recent date by the appropriate Governmental Authorities of the
state of [incorporation] [organization] of the Company and each other state in
which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect.


5.    The following persons are the duly elected and qualified officers of the
Company, holding the offices indicated next to the names below on the date
hereof, and the signatures appearing opposite the names of the officers below
are their true and genuine signatures, and each of such

5
    

--------------------------------------------------------------------------------




officers is duly authorized to execute and deliver, on behalf of the Company,
the Credit Agreement, the Notes and the other Credit Documents to be issued
pursuant thereto:


Name
Office
Signature
 
 
 
 
 
 
 
 
 



This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



6
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the ____ day
of ________, ____.


                        
Name:                        
Title:                        






I, _______________________, the _______________________ of the Company, hereby
certify that ____________________ is the duly elected and qualified
_______________________ of the Company and that his/her true and genuine
signature is set forth above.


                        
Name:                        
Title:                        

7
    

--------------------------------------------------------------------------------






EXHIBIT 4.1(c)(1)


1.The Borrower and each Guarantor (individually, each a “Credit Party,” and,
collectively, the “Credit Parties”) is a corporation duly incorporated, validly
existing and in good standing under the laws of its state of incorporation or a
limited liability company duly formed, validly existing and in good standing
under the laws of its state of formation. Each Credit Party has the corporate or
limited liability company power and authority to (a) execute, deliver and
perform its obligations under the Agreement, (b) own and hold under lease the
properties that it purports to own or hold under lease and (c) transact the
business described in Section 3.19 of the Agreement.


2.Each Credit Party is duly qualified as a foreign Person and is in good
standing in each jurisdiction wherein the character of the properties owned or
held under lease by it or the nature of the business transacted by it requires
such qualification, except where the failure to be so qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect.


3.The Agreement has been duly authorized, executed and delivered by each Credit
Party that is a party to the Agreement, the Agreement constitutes the legal,
valid and binding obligations of each such Credit Party enforceable against such
Credit Party in accordance with its respective terms, except as rights to
indemnity may be limited by federal or state securities laws.


4.Neither the execution nor delivery of the Agreement by any Credit Party nor
the compliance by such Credit Party with the terms and provisions of the
Agreement will (i) violate any provision of the charter or bylaws or limited
liability company agreement, as the case may be, of such Credit Party, (ii)
result in any breach of, or (except as may be expressly provided in the
Agreement) result in the creation of any Lien in respect of any property of such
Credit Party pursuant to, any material contractual Obligation to which any
Credit Party is a party or by which any of its properties is bound or (iii)
violate or conflict with any law, rule, regulation, order, judgment or decree to
which any Credit Party or any of its properties is bound.


5.No consent, approval, authorization or other action by, or notice to, or
filing with, any Governmental Authority is necessary or required in connection
with the execution, delivery and performance by any Credit Party of the
Agreement.


6.All of the outstanding Capital Stock of each Guarantor has been validly
issued, is fully paid and nonassessable and, except for directors’ qualifying
shares (if any), is free and clear of any Lien.


7.There are no actions, suits or proceedings pending, or to my knowledge after
due inquiry, threatened against Borrower or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority,
which, except as

8
    

--------------------------------------------------------------------------------




disclosed on Schedule 3.1 or Schedule 3.6, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or which purports
to affect the legality, validity or enforceability of the Agreement.


8.No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.


9.The borrowings under the Agreement and the use of proceeds thereof as
contemplated by the Agreement do not violate Regulation T, U or X of the Board
of Governors of the Federal Reserve System.


Such opinion shall contain customary qualifications, and will include the same
or similar qualifications set forth in the opinion letter of J. Curtis Linscott
to Wells Fargo Bank, National Association, dated May 10, 2013, on behalf of Cash
America International, Inc., a copy of which has been furnished to the
Administrative Agent.









9
    

--------------------------------------------------------------------------------




EXHIBIT 4.1(c)(2)


1.
The Borrower is a corporation duly incorporated and is validly existing and in
good standing under the laws of the State of Delaware.

1.
The Borrower has the corporate power to own its properties and conduct its
business as now conducted as described in Cash America’s Annual Report on Form
10-K for the year ended December 31, 2013, and to execute and perform its
obligations under the Credit Agreement, and the Borrower has taken all necessary
action to authorize the execution, delivery and performance of the Credit
Agreement.

2.
The Credit Agreement has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against it under New York law in accordance with its terms.

3.
The execution and delivery of the Credit Agreement by Borrower (i) will not
violate the Certificate of Incorporation and Bylaws, each as in effect as of the
date hereof, of the Borrower or any federal or Texas law or regulation generally
applicable to the borrowing transactions of the type contemplated by the Credit
Agreement, and (ii) will not conflict with or result in the breach of any court
decree or order of any governmental body binding on the Borrower known to us.

4.
No consent, approval, authorization or other action by, or filing with, any
governmental authority is required for the execution and delivery by the
Borrower of the Credit Agreement, or if required, the requisite consent,
approval or authorization has been obtained, or the requisite filing has been
accomplished or the requisite action has been taken, except for the filing of
financing statements that the Administrative Agent deems necessary or
appropriate in connection with the Credit Agreement and as to which we express
no opinion.

5.
The Borrower is not required to be registered as an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Such opinion shall contain customary qualifications, and will include the
qualifications set forth in that opinion letter of this firm to Wells Fargo
Bank, National Association, dated March 30, 2011, on behalf of Cash America
International, Inc., a copy of which has been furnished to the Administrative
Agent.


84544.000070 EMF_US 50910812v2











10
    

--------------------------------------------------------------------------------






EXHIBIT 4.1(g)


[FORM OF]
SOLVENCY CERTIFICATE




TO:        Jefferies Finance LLC, as Administrative Agent


RE:
Credit Agreement, dated as of May 14, 2014, by and among Enova International,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Jefferies Finance LLC, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


The undersigned [chief financial officer] of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Credit Parties and is duly
authorized to execute this certificate on behalf of the Borrower and the Credit
Parties.


The undersigned certifies that he/she has made such investigation and inquiries
as to the financial condition of the Credit Parties as the undersigned deems
necessary and prudent for the purpose of providing this Certificate. The
undersigned acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of this Certificate in connection with the
making of Loans and other Extensions of Credit under the Credit Agreement.


The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.


BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the Transactions, each of the Credit Parties is (in the case of
each Guarantor, after taking into account all rights of indemnification from the
Borrower and all rights of contribution from the other Guarantors), and the
Credit Parties and their Subsidiaries are, on a Consolidated basis, Solvent. As
used herein, “Solvent” shall mean, with respect to any Person, that the fair
value of the assets of such Person (both at fair valuation and at present fair
saleable value on a going concern basis) is, on the date of determination,
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person as of such date and that, as of such
date, such Person is able to pay all liabilities of such Person as such
liabilities mature and such Person does not have unreasonably small capital with
which to carry on its business. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that

11
    

--------------------------------------------------------------------------------




can reasonably be expected to become an actual or matured liability discounted
to present value at rates believed to be reasonable by such Person.


This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



12
    

--------------------------------------------------------------------------------




ENOVA INTERNATIONAL, INC.,
a Delaware corporation


                    
By:
 
Name:
 
Title:
 






13
    

--------------------------------------------------------------------------------




EXHIBIT 4.1(m)


[FORM OF]
FINANCIAL CONDITION CERTIFICATE




TO:        Jefferies Finance LLC, as Administrative Agent


RE:
Credit Agreement, dated as of May 14, 2014, by and among Enova International,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Jefferies Finance LLC, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


Pursuant to the terms of Section 4.1 of the Credit Agreement, the undersigned
officer of the Borrower hereby certifies, on behalf of the Credit Parties and
not in any individual capacity that, as of the date hereof, the statements below
are accurate and complete in all respects:


(a)    There does not exist any pending or ongoing, action, suit, investigation,
litigation or proceeding in any court or before any other Governmental Authority
(i) affecting the Credit Agreement or the other Credit Documents, that has not
been settled, dismissed, vacated, discharged or terminated prior to the Closing
Date or (ii) except as disclosed on Schedule 3.1(d) or on Schedule 3.6 of the
Credit Agreement that purports to affect any Credit Party or any of its
Subsidiaries, or any transaction contemplated by the Credit Documents, in each
case which action, suit, investigation, litigation or proceeding could
reasonably be expected to have a Material Adverse Effect, that has not been
settled, dismissed, vacated, discharged or terminated prior to the Closing Date.


(b)    Immediately after giving effect to the Credit Agreement, the other Credit
Documents and all Transactions contemplated to occur on the Closing Date, (i) no
Default or Event of Default exists, and (ii) all representations and warranties
contained in the Credit Agreement and in the other Credit Documents are (A) with
respect to representations and warranties that contain a materiality
qualification, true and correct and (B) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects true and correct.


(c)    Immediately after giving effect to the Credit Agreement, the other Credit
Documents and all Transactions contemplated to occur on the Closing Date, each
of the conditions precedent in Section 4.1 has been satisfied (or waived in
accordance with the terms of the Credit Agreement).



1
    

--------------------------------------------------------------------------------




(d)    Attached hereto on Schedule A are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the Covenants set forth in
Section 6.18 pro forma (and based upon the most recent fiscal quarter end) for
the incurrence of Obligations under this Agreement and the issuance of the
Senior Notes on the Closing Date.


This Financial Condition Certificate may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





2
    

--------------------------------------------------------------------------------




ENOVA INTERNATIONAL, INC.,
a Delaware corporation


                    
By:
 
Name:
 
Title:
 








1
    

--------------------------------------------------------------------------------




EXHIBIT 5.2(a)


[FORM OF]
COMPLIANCE CERTIFICATE




TO:        Jefferies Finance LLC, as Administrative Agent


RE:
Credit Agreement, dated as of May 14, 2014, by and among Enova International,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Jefferies Finance LLC, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


For the fiscal [quarter] [year] ended [_________________, _____].


The undersigned hereby certifies on behalf of the Credit Parties that, to the
best of his/her knowledge, with respect to the Credit Agreement:


(a)    The financial statements delivered for the fiscal period referred to
above present fairly the financial position of the Borrower and its
Subsidiaries, for the period indicated above, in conformity with GAAP applied on
a consistent basis subject only to normal year-end audit adjustments and the
absence of footnotes.


(b)    [Except as may be disclosed on Exhibit A attached hereto,] [E]ach of the
Credit Parties during the period indicated above observed or performed all of
its covenants and other agreements, and satisfied every condition, contained in
the Credit Agreement to be observed, performed or satisfied by it.


(c)    [Except as may be disclosed on Exhibit A attached hereto,] I have
obtained no knowledge of any Default or Event of Default under the Credit
Agreement;


(d)    Attached hereto on Schedule A are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the financial covenant
contained in Section 6.18 of the Credit Agreement as of the last day of the
fiscal period referred to above.


This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



2
    

--------------------------------------------------------------------------------






ENOVA INTERNATIONAL, INC.,
a Delaware corporation


                    
By:
 
Name:
 
Title:
 










3
    

--------------------------------------------------------------------------------




[Exhibit A]


See Attached.

4
    

--------------------------------------------------------------------------------




Schedule A


Financial Covenant Calculations


[TO BE COMPLETED BY BORROWER]

1
    

--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Enova International, Inc., as Borrower, and Jefferies Finance LLC, as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or, as applicable,
IRS Form W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
 
Name:
 
Title:
 
 
Date:
   , 20[ ]




2
    

--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Enova International, Inc., as Borrower, and Jefferies Finance LLC, as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or, as applicable, IRS Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:
 
 
Date:
   , 20[ ]




3
    

--------------------------------------------------------------------------------








EXHIBIT F-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Enova International, Inc., as Borrower, and Jefferies Finance LLC, as
Administrative Agent , and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or, as
applicable, IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or, as applicable, IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

4
    

--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:
 
 
Date:
   , 20[ ]


5
    

--------------------------------------------------------------------------------




EXHIBIT F-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Enova International, Inc., as Borrower, and Jefferies Finance LLC, as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or, as applicable, IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or, as applicable, IRS Form W-8BEN-E from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

6
    

--------------------------------------------------------------------------------




[NAME OF LENDER]
By:
 
 
Name:
 
Title:
Date:
   , 20[ ]






7
    